Exhibit 10.14

 

 

INTERCREDITOR AGREEMENT (NOTES)

among

FORESIGHT ENERGY LLC,

FORESIGHT ENERGY FINANCE CORPORATION,

each of the Guarantors party hereto from time to time,

CITIBANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as First Lien Collateral Agent for the

First Lien Secured Parties,

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Second Lien Collateral Agent for the

Second Lien Secured Parties

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as the Second Lien Exchangeable PIK Notes Trustee

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as the Second Lien Secured Notes Trustee,

each Hedge Bank, Cash Management Bank and each Secured Commodity

Swap Counterparty from time to time party hereto,

the Third Lien Collateral Agent for the Third Lien Secured Parties to the extent
a party hereto

and

each additional Representative from time to time party hereto

dated as of August 30, 2016

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Certain Defined Terms      1   

SECTION 1.02.

   Terms Generally      20    ARTICLE II    Priorities and Agreements with
Respect to Collateral   

SECTION 2.01.

   Lien Subordination      21   

SECTION 2.02.

   Nature of Claims      22   

SECTION 2.03.

   Prohibition on Contesting Liens      23   

SECTION 2.04.

   No Other Liens, Rights or Remedies      24   

SECTION 2.05.

   Perfection of Liens      25   

SECTION 2.06.

   Certain Cash Collateral      26   

SECTION 2.07.

   No Payment Subordination      26    ARTICLE III    Enforcement   

SECTION 3.01.

   Exercise of Remedies      26   

SECTION 3.02.

   Cooperation      29   

SECTION 3.03.

   Permitted Actions      30   

SECTION 3.04.

   Voting      31    ARTICLE IV    Payments   

SECTION 4.01.

   Application of Proceeds      32   

SECTION 4.02.

   Payment Over      33    ARTICLE V    Other Agreements   

SECTION 5.01.

   Releases      35   

SECTION 5.02.

   Insurance and Condemnation Awards      39   

SECTION 5.03.

   Amendments to Debt Documents      40   

SECTION 5.04.

   Rights as Unsecured Creditors      43   

SECTION 5.05.

   Gratuitous Bailee for Perfection      44   

 

i



--------------------------------------------------------------------------------

SECTION 5.06.

   When Discharge of Obligations Deemed To Not Have Occurred      46   

SECTION 5.07.

   Purchase Right      46   

SECTION 5.08.

   No Interference      47    ARTICLE VI    Insolvency or Liquidation
Proceedings.   

SECTION 6.01.

   Financing Issues      49   

SECTION 6.02.

   Relief from the Automatic Stay      52   

SECTION 6.03.

   Adequate Protection      52   

SECTION 6.04.

   Reinstatement      55   

SECTION 6.05.

   Separate Grants of Security and Separate Classifications/Voting      57   

SECTION 6.06.

   No Waivers of Rights of First Lien Secured Parties      58   

SECTION 6.07.

   Application      58   

SECTION 6.08.

   Dispositions      59   

SECTION 6.09.

   506(c) Claims      59   

SECTION 6.10.

   Reorganization Securities      60   

SECTION 6.11.

   Section 1111(b) of the Bankruptcy Code      60   

SECTION 6.12.

   Post-Petition Interest      60    ARTICLE VII    Reliance; Etc.   

SECTION 7.01.

   Reliance      61   

SECTION 7.02.

   No Warranties or Liability      62   

SECTION 7.03.

   Obligations Unconditional      62   

SECTION 7.04.

   No Waiver of Lien Priorities      63    ARTICLE VIII    Miscellaneous   

SECTION 8.01.

   Conflicts      66   

SECTION 8.02.

   Continuing Nature of this Agreement; Severability      66   

SECTION 8.03.

   Amendments; Waivers      67   

SECTION 8.04.

   Information Concerning Financial Condition of Foresight and the Subsidiaries
     68   

SECTION 8.05.

   Subrogation      69   

SECTION 8.06.

   Application of Payments      69   

SECTION 8.07.

   Additional Guarantors      69   

SECTION 8.08.

   Dealings with Guarantors      70   

SECTION 8.09.

   Interpretation      70   

SECTION 8.10.

   Refinancings, Etc.      70   

SECTION 8.11.

   Additional First Lien Debt      72   

SECTION 8.12.

   Additional Second Lien Debt      72   

 

ii



--------------------------------------------------------------------------------

SECTION 8.13.

   Notices; Effectiveness; Electronic Communications      73   

SECTION 8.14.

   Transfers      73   

SECTION 8.15.

   Further Assurances      74   

SECTION 8.16.

   GOVERNING LAW; JURISDICTION; ETC.      74   

SECTION 8.17.

   Waiver of Jury Trial      75   

SECTION 8.18.

   Binding on Successors and Assigns      75   

SECTION 8.19.

   Section Titles      75   

SECTION 8.20.

   Counterparts      75   

SECTION 8.21.

   Authorization; Specific Performance      75   

SECTION 8.22.

   No Third Party Beneficiaries; Successors and Assigns      76   

SECTION 8.23.

   Effectiveness      76   

SECTION 8.24.

   Collateral Agent and Representative      76   

SECTION 8.25.

   Survival of Agreement      76   

SECTION 8.26.

   Certain Notices      77   

SECTION 8.27.

   Indirect Action      77   

SECTION 8.28.

   Trustee Action      77   

 

ANNEX      Annex I    –   Form of Guarantor Supplement Annex II    –   Form of
Priority Confirmation Joinder

 

iii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT (NOTES), dated as of August 30, 2016 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
FORESIGHT ENERGY LLC, a Delaware limited liability company (“Foresight”),
FORESIGHT ENERGY FINANCE CORPORATION, a Delaware corporation (“Foresight
Finance”), each of the Guarantors (as defined below) party hereto from time to
time, CITIBANK, N.A., as administrative agent under the First Lien Credit
Agreement (as defined below) (in such capacity and together with its successors
in such capacity, the “Administrative Agent”), CITIBANK, N.A., as collateral
agent for the First Lien Secured Parties (as defined below) (in such capacity
and together with its successors in such capacity, the “First Lien Collateral
Agent”), WILMINGTON SAVINGS FUND SOCIETY, FSB, as collateral agent for the
Second Lien Secured Parties (as defined below) (in such capacity and together
with its successors in such capacity, the “Second Lien Collateral Agent”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, as trustee under the Second Lien
Exchangeable PIK Notes Indenture (as defined below) (in such capacity and
together with its successors in such capacity, the “Second Lien Exchangeable PIK
Notes Trustee”), WILMINGTON SAVINGS FUND SOCIETY, FSB, as trustee under the
Second Lien Secured Notes Indenture (as defined below) (in such capacity and
together with its successors in such capacity, the “Second Lien Secured Notes
Trustee”), each Hedge Bank (as defined below) party hereto from time to time,
each Secured Commodity Swap Counterparty (as defined below) party hereto from
time to time, each Cash Management Bank (as defined below) party hereto from
time to time, the Third Lien Collateral Agent (as defined below) party hereto
from time to time, as collateral agent for the Third Lien Secured Parties and
each additional Representative that from time to time becomes a party hereto
pursuant to Section 8.10 and Section 8.11.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent, the Second Lien Collateral Agent,
the Administrative Agent (for itself and on behalf of the First Lien Credit
Agreement Secured Parties), the Second Lien Exchangeable PIK Notes Trustee (for
itself and on behalf of each holder of the Second Lien Exchangeable PIK Notes),
the Second Lien Secured Notes Trustee (for itself and on behalf of each holder
of the Second Lien Secured Notes), each Hedge Bank party hereto from time to
time, each Secured Commodity Swap Counterparty party hereto from time to time,
each Cash Management Bank party hereto from time to time, each other First Lien
Representative party hereto from time to time (for itself and on behalf of the
First Lien Secured Parties under the applicable First Lien Debt Facility), each
other Second Lien Representative party hereto from time to time (for itself and
on behalf of the Second Lien Secured Parties under the applicable Second Lien
Debt Facility), the Third Lien Collateral Agent to the extent party hereto from
time to time and each other Third Lien Representative party hereto from time to
time (for itself and on behalf of each Third Lien Secured Parties under the
applicable Third Lien Debt Facility), intending to be legally bound, hereby
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Credit Agreement as
in effect on the



--------------------------------------------------------------------------------

date hereof and without giving effect to any amendment, restatement, amendment
and restatement, extension, supplement or other modification thereto after the
date hereof. As used in this Agreement, the following terms have the meanings
specified below:

“Additional First Lien Debt” means Indebtedness that is incurred, issued or
guaranteed by Foresight and/or any other Credit Party (other than Indebtedness
constituting First Lien Credit Agreement Obligations or Replacement First Lien
Debt) which Indebtedness is secured by the First Lien Collateral (or a portion
thereof) on a pari passu basis with the First Lien Credit Agreement Obligations
and any Replacement First Lien Debt and is designated by Foresight as Additional
First Lien Debt pursuant to an Officer’s Certificate of Foresight delivered to
each of the Representatives in accordance with the terms of Section 8.11;
provided that (a) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each First Lien Debt Document, Second Lien Debt
Document and Third Lien Debt Document then in effect and (b) unless already a
party to this Agreement with respect to that series of Additional First Lien
Debt, the Additional First Lien Representative on behalf of itself and the
holders of such Indebtedness shall have executed and delivered a Joinder
Agreement and satisfied the requirements of Section 8.11.

“Additional First Lien Debt Document” means, with respect to any series, issue
or class of Additional First Lien Debt, the loan agreements, promissory notes,
indentures, First Lien Collateral Documents and/or other operative agreements
evidencing or governing such Indebtedness.

“Additional First Lien Debt Facility” means any debt facility, indenture or
other instrument with respect to which the requirements contained in Section
8.11 of this Agreement have been satisfied and that constitutes Additional First
Lien Debt.

“Additional First Lien Representative” means, with respect to any Additional
First Lien Debt Facility, the trustee, administrative agent or other similar
agent under such Additional First Lien Debt Facility that is named as the
representative in respect of such Additional First Lien Debt Facility in the
applicable Joinder Agreement.

“Additional First Lien Secured Parties” means, with respect to any series, issue
or class of Additional First Lien Debt, the holders of such Indebtedness, the
Additional First Lien Representative with respect thereto and the beneficiaries
of each indemnification obligation undertaken by Foresight or any other Credit
Party under any related Additional First Lien Debt Documents.

“Additional Second Lien Debt” means Indebtedness that is incurred, issued or
guaranteed by Foresight and/or any other Credit Party (other than Indebtedness
constituting Second Lien Indenture Obligations or Replacement Second Lien Debt)
which Indebtedness is secured by the Second Lien Collateral (or a portion
thereof) on a pari passu basis with the Second Lien Indenture Obligations and
any Replacement Second Lien Debt and is designated by Foresight as Additional
Second Lien Debt pursuant to an Officer’s Certificate of Foresight delivered to
each of the Representatives in accordance with the terms of Section 8.12;
provided that (a) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each First Lien Debt Document, Second Lien Debt
Document and Third Lien Debt Document then in effect and

 

2



--------------------------------------------------------------------------------

(b) unless already a party to this Agreement with respect to that series of
Additional Second Lien Debt, the Additional Second Lien Representative on behalf
of itself and the holders of such Indebtedness shall have executed and delivered
a Joinder Agreement and satisfied the requirements of Section 8.12.

“Additional Second Lien Debt Document” means, with respect to any series, issue
or class of Additional Second Lien Debt, the loan agreements, promissory notes,
indentures, Second Lien Collateral Documents and/or other operative agreements
evidencing or governing such Indebtedness.

“Additional Second Lien Debt Facility” means any debt facility with respect to
which the requirements contained in Section 8.12 of this Agreement have been
satisfied and that constitutes Additional Second Lien Debt.

“Additional Second Lien Representative” means, with respect to any Additional
Second Lien Debt Facility, the trustee, administrative agent or other similar
agent under such Additional Second Lien Debt Facility that is named as the
representative in respect of such Additional Second Lien Debt Facility in the
applicable Joinder Agreement.

“Additional Second Lien Secured Parties” means, with respect to any series,
issue or class of Additional Second Lien Debt, the holders of such Indebtedness,
the Additional Second Lien Representative with respect thereto and the
beneficiaries of each indemnification obligation undertaken by Foresight or any
Credit Party under any related Additional Second Lien Debt Documents.

“Administrative Agent” has the meaning specified in the preamble.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure and any federal, state or foreign, bankruptcy, insolvency,
receivership or similar law for the relief of debtors.

“Cash Collateralized” means, with respect to any Letter of Credit, the deposit
by Foresight of cash in a cash collateral account opened by the First Lien
Collateral Agent in an amount equal to 105% of the outstanding face amount of
such Letter of Credit on terms and conditions reasonably satisfactory to the
First Lien Collateral Agent and the applicable L/C Issuer in respect of such
Letter of Credit. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Closing Date” means August 30, 2016.

 

3



--------------------------------------------------------------------------------

“Collateral” means all assets of the Credit Parties, whether real, personal or
mixed, constituting First Lien Collateral, Second Lien Collateral and Third Lien
Collateral. Notwithstanding the foregoing, “Collateral” shall not include
Permitted Reorganization Securities distributed in respect of the Second Lien
Obligations, subject to the satisfaction of Section 6.10.

“Collateral Agents” means the First Lien Collateral Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent, as the context may
require.

“Collateral Documents” means the First Lien Collateral Documents, the Second
Lien Collateral Documents and/or the Third Lien Collateral Documents, as the
context may require.

“Commission” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Controlling Collateral Agent” means (a) prior to the Discharge of First Lien
Obligations, the First Lien Collateral Agent, (b) from and after the Discharge
of First Lien Obligations but prior to the Discharge of Second Lien Obligations,
the Second Lien Collateral Agent and (c) from and after the Discharge of Second
Lien Obligations, the Third Lien Collateral Agent (if any).

“Credit Party” means Foresight, Foresight Finance, MLP, in its capacity as
guarantor under any of the Secured Debt Documents, each Subsidiary Guarantor and
any other Parent party to any of the Secured Debt Documents as a guarantor from
time to time.

“Debt Facility” means any First Lien Debt Facility, any Second Lien Debt
Facility and/or any Third Lien Debt Facility, as the context may require.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge of First Lien Obligations” means the occurrence of the Discharge of
First Lien Priority Obligations and the Discharge of Excess First Lien
Obligations.

“Discharge of Second Lien Obligations” means the occurrence of the Discharge of
Second Lien Priority Obligations and the Discharge of Excess Second Lien
Obligations.

“Discharge of Excess First Lien Obligations” means, with respect to Excess First
Lien Obligations, the date on which the following conditions are satisfied:

(a) all Excess First Lien Obligations have been repaid in full in cash (in
immediately available funds), including, without limitation, (i) any interest
owed in respect of such amounts (including any interest accruing at the then
applicable rate provided for in the applicable First Lien Debt Document in
respect of amounts outstanding thereunder after the maturity of such amounts and
any Post-Petition Interest), (ii) any other fees, make-whole premium, costs or
charges accruing on or after an Insolvency or Liquidation Proceeding, whether or
not such fees, make-whole premium, any other premium, costs or charges would be
allowed or allowable in such proceeding, (iii) any indemnification obligations,
in respect of known contingencies and (iv) any reimbursement obligations owed in
respect of any Letters of Credit;

 

4



--------------------------------------------------------------------------------

(b) all commitments to extend credit (including in respect of the issuance of
any Letter of Credit) to the Credit Parties that would constitute a Excess First
Lien Obligation shall have been terminated or expired in full;

(c) all Permitted Secured Commodity Swap Contracts, Secured Hedge Agreements and
Secured Cash Management Agreements shall have been terminated or expired in full
and all amounts due from any Credit Party or Affiliate in connection therewith
have been paid in full in cash (in immediately available funds);

(d) all Letters of Credit issued and outstanding under any of the First Lien
Debt Documents shall have been cancelled, terminated or Cash Collateralized; and

(e) there are no outstanding Excess First Lien Obligations of any of the Credit
Parties under any of the First Lien Debt Documents that are required to be
secured by the Collateral in accordance with the terms of such First Lien Debt
Documents;

provided that the Discharge of Excess First Lien Obligations shall not be deemed
to have occurred in connection with a Refinancing of any of the First Lien
Credit Agreement Obligations with a Replacement First Lien Debt Facility secured
by the Collateral under one or more Replacement First Lien Debt Documents (but
not, for the avoidance of doubt, under one or more Second Lien Debt Facilities
or Third Lien Debt Facilities).

“Discharge of Excess Second Lien Obligations” means, with respect to Excess
Second Lien Obligations, the date on which the following conditions are
satisfied:

(a) all Excess Second Lien Obligations have been repaid in full in cash (in
immediately available funds), including, without limitation (i) any interest
owed in respect of such amounts (including any interest accruing at the then
applicable rate provided for in the applicable Second Lien Debt Document in
respect of amounts outstanding thereunder after the maturity of such amounts and
any Post-Petition Interest), (ii) any other fees, make-whole premium, any other
premium, costs or charges accruing on or after an Insolvency or Liquidation
Proceeding, whether or not such fees, premiums, costs or charges would be
allowed or allowable in such proceeding, (iii) any indemnification obligations,
in respect of known contingencies and (iv) and any reimbursement obligations
owed in respect of any Letters of Credit;

(b) all commitments to extend credit (including in respect of the issuance of
any Letter of Credit) to the Credit Parties that would constitute a Second Lien
Obligation shall have terminated or expired in full;

(c) all Letters of Credit issued and outstanding under any of the Second Lien
Debt Documents shall have been cancelled, terminated or Cash Collateralized; and

(d) there are no outstanding Excess Second Lien Obligations of any of the Credit
Parties under any of the Second Lien Debt Documents that are required to be
secured by the Collateral in accordance with the terms of such Second Lien Debt
Documents;

 

5



--------------------------------------------------------------------------------

provided that the Discharge of Excess Second Lien Obligations shall not be
deemed to have occurred in connection with a Refinancing of any of the Second
Lien Obligations with a Replacement Second Lien Debt Facility secured by the
Collateral under one or more Replacement Second Lien Debt Documents (but not,
for the avoidance of doubt, under one or more Third Lien Debt Documents).

“Discharge of First Lien Priority Obligations” means the date on which the
following conditions are satisfied:

(a) all First Lien Priority Obligations have been repaid in full in cash (in
immediately available funds), including, without limitation, (i) any interest
owed in respect of such amounts (including any interest accruing at the then
applicable rate provided for in the applicable First Lien Debt Document in
respect of amounts outstanding thereunder after the maturity of such amounts and
any Post-Petition Interest), (ii) any other fees, make-whole premium, costs or
charges accruing on or after an Insolvency or Liquidation Proceeding, whether or
not such fees, make-whole premium, any other premium, costs or charges would be
allowed or allowable in such proceeding, (iii) any indemnification obligations,
in respect of known contingencies and (iv) any reimbursement obligations owed in
respect of any Letters of Credit;

(b) all commitments to extend credit (including in respect of the issuance of
any Letter of Credit) to the Credit Parties that would constitute a First Lien
Obligation shall have been terminated or expired in full;

(c) all Permitted Secured Commodity Swap Contracts, Secured Hedge Agreements and
Secured Cash Management Agreements shall have been terminated or expired in full
and all amounts due from any Credit Party or Affiliate in connection therewith
have been paid in full in cash (in immediately available funds);

(d) all Letters of Credit issued and outstanding under any of the First Lien
Debt Documents shall have been cancelled, terminated or Cash Collateralized; and

(e) there are no outstanding First Lien Priority Obligations of any of the
Credit Parties under any of the First Lien Debt Documents that are required to
be secured by the Collateral in accordance with the terms of such First Lien
Debt Documents;

provided that the Discharge of First Lien Priority Obligations shall not be
deemed to have occurred in connection with a Refinancing of any of the First
Lien Credit Agreement Obligations with a Replacement First Lien Debt Facility
secured by the Collateral under one or more Replacement First Lien Debt
Documents (but not, for the avoidance of doubt, under one or more Second Lien
Debt Facilities or Third Lien Debt Facilities).

“Discharge of Second Lien Priority Obligations” means the date on which the
following conditions are satisfied:

(a) all Second Lien Priority Obligations have been repaid in full in cash (in
immediately available funds), including, without limitation (i) any interest
owed in respect of such amounts (including any interest accruing at the then
applicable rate provided for in the applicable Second Lien Debt Document in
respect of amounts outstanding thereunder after the maturity of such amounts and
any Post-Petition Interest), (ii) any other fees, make-whole premium, any other
premium, costs or charges accruing on or after an Insolvency or Liquidation
Proceeding, whether or not such fees, premiums, costs or charges would be
allowed or allowable in such proceeding, (iii) any indemnification obligations,
in respect of known contingencies and (iv) and any reimbursement obligations
owed in respect of any Letters of Credit;

 

6



--------------------------------------------------------------------------------

(b) all commitments to extend credit (including in respect of the issuance of
any Letter of Credit) to the Credit Parties that would constitute a Second Lien
Obligation shall have terminated or expired in full;

(c) all Letters of Credit issued and outstanding under any of the Second Lien
Debt Documents shall have been cancelled, terminated or Cash Collateralized; and

(d) there are no outstanding Second Lien Priority Obligations of any of the
Credit Parties under any of the Second Lien Debt Documents that are required to
be secured by the Collateral in accordance with the terms of such Second Lien
Debt Documents;

provided that the Discharge of Second Lien Priority Obligations shall not be
deemed to have occurred in connection with a Refinancing of any of the Second
Lien Obligations with a Replacement Second Lien Debt Facility secured by the
Collateral under one or more Replacement Second Lien Debt Documents (but not,
for the avoidance of doubt, under one or more Third Lien Debt Documents).

“Event of Default” means (a) prior to the Discharge of First Lien Obligations,
an Event of Default (as defined in the First Lien Credit Agreement) or any other
event of default (or equivalent thereunder) under any other First Lien Debt
Document and (b) from and after the Discharge of First Lien Obligations but
prior to the Discharge of Second Lien Obligations, any event of default under
any Second Lien Debt Document.

“Excess First Lien Obligations” means First Lien Obligations other than First
Lien Priority Obligations.

“Excess Second Lien Obligations” means Second Lien Obligations other than Second
Lien Priority Obligations.

“Exchangeable Refinancing Debt Documents” means, with respect to Indebtedness
incurred, issued or guaranteed by any of the Credit Parties in order to
Refinance Indebtedness outstanding under the Second Lien Exchangeable PIK Notes
and the Second Lien Exchangeable PIK Note Indenture, loan agreements, promissory
notes, indentures, Third Lien Collateral Documents or the other operative
agreements evidencing or governing such Indebtedness.

 

7



--------------------------------------------------------------------------------

“Exchangeable Debt Refinancing Facility” means any debt facility, indenture or
other instrument with respect to which the requirements contained in Section
8.10 of this Agreement have been satisfied and that Refinances all or a portion
of the Indebtedness outstanding under the Second Lien Exchangeable PIK Notes and
Second Lien Exchangeable PIK Note Indenture; provided that for the avoidance of
doubt, such Exchangeable Debt Refinancing Facility shall only be permitted to be
secured by a Third Priority Lien.

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“First Lien Cash Collateral Accounts” means the “Cash Collateral Accounts” as
such term is defined in the First Lien Credit Agreement and any other blocked,
interest or non-interest bearing deposit accounts of any Credit Party under the
dominion of the First Lien Collateral Agent or other agent appointed pursuant to
the First Lien Debt Documents for the sole purpose of cash collateralizing First
Lien Obligations.

“First Lien Collateral” means (a) any “Collateral” as defined in the First Lien
Credit Agreement or any other First Lien Debt Document and (b) any other
existing and future assets and property, and all proceeds thereof of any Credit
Party with respect to which a Lien is granted or purported to be granted or
required to be granted pursuant to a First Lien Collateral Document as security
for any First Lien Obligations.

“First Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
collateral agent appointed by, or on behalf of, the First Lien Secured Parties
to act as collateral agent for the benefit of the First Lien Secured Parties
under the terms of any of the First Lien Debt Documents from time to time;
provided that such successor collateral agent has executed and delivered a
Joinder Agreement in accordance with Section 8.10 of this Agreement pursuant to
which such successor collateral agent shall agree to be bound as the First Lien
Collateral Agent for all purposes of this Agreement.

“First Lien Collateral Documents” means the “Collateral Documents” as defined in
the First Lien Credit Agreement, each First Lien Mortgage in effect from time to
time and any other collateral agreement, security agreement, deed of trust or
other instrument or document executed and delivered by any Credit Party for
purposes of providing collateral security for any First Lien Obligation.

“First Lien Credit Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as of August 30, 2016, among Foresight and the First
Lien Credit Agreement Secured Parties, the Administrative Agent, the First Lien
Collateral Agent and the other parties party thereto, as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time to the extent not in violation of this Agreement.

“First Lien Credit Agreement Loan Documents” means the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement.

 

8



--------------------------------------------------------------------------------

“First Lien Credit Agreement Obligations” means all Obligations of the Credit
Parties under the First Lien Credit Agreement Loan Documents.

“First Lien Credit Agreement Secured Parties” means the First Lien Collateral
Agent, the Administrative Agent, each Person that is a Lender under the First
Lien Credit Agreement from time to time, each L/C Issuer party to the First Lien
Credit Agreement from time to time and the beneficiaries of each indemnification
obligation undertaken by Foresight or any Credit Party under any of the First
Lien Credit Agreement Loan Documents.

“First Lien Debt Documents” means the First Lien Credit Agreement Loan
Documents, any Additional First Lien Debt Documents and any Replacement First
Lien Debt Documents, as the context may require.

“First Lien Debt Facilities” means the First Lien Credit Agreement, any
Additional First Lien Debt Facility and any Replacement First Lien Debt
Facility, as the context may require.

“First Lien Guarantors” means each of the Credit Parties that provides a
Guarantee in respect of any of the Obligations of any other Credit Party under
the First Lien Debt Documents. Each of the First Lien Guarantors existing on the
date hereof are listed on the signature pages hereto as a First Lien Guarantor.

“First Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Credit Party is granted to secure any of the First Lien
Obligations or under which rights or remedies with respect to any such Liens are
governed, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time to the extent not in violation of this
Agreement.

“First Lien Obligations” means all Obligations of the Credit Parties under the
First Lien Debt Documents.

“First Lien Priority Obligations” means First Lien Obligations not exceeding the
Maximum First Lien Debt Amount.

“First Lien Recovery” has the meaning assigned to such term in Section 6.04(a).

“First Lien Representative” means (a) in the case of any First Lien Credit
Agreement Obligations or the First Lien Secured Parties thereunder, the
Administrative Agent, (b) in the case of any Additional First Lien Debt Facility
or the Additional First Lien Secured Parties thereunder, the Additional First
Lien Representative for such Additional First Lien Debt Facility that is named
as the representative in respect of such Additional First Lien Debt Facility in
the applicable Joinder Agreement, (c) in the case of any Replacement First Lien
Debt Facility and the Replacement First Lien Secured Parties thereunder, the
trustee, administrative agent, or other similar agent under such Replacement
First Lien Debt Facility that is named as the representative in respect of such
Replacement First Lien Debt Facility in the applicable Joinder Agreement, (d) in
the case of any Secured Hedge Agreement, the Hedge Bank party thereto, (e) in
the case of any Permitted Secured Commodity Swap Contract, the Secured Commodity
Swap Counterparty party thereto and (f) in the case of any Secured Cash
Management Agreement, the Cash Management Bank that is a party thereto.

 

9



--------------------------------------------------------------------------------

“First Lien Secured Parties” means, collectively, the “Secured Parties” as
defined in the First Lien Security Agreement, the Additional First Lien Secured
Parties and any Replacement First Lien Secured Parties, as the context may
require.

“First Lien Security Agreement” means that certain Pledge and Security
Agreement, dated as of August 12, 2010, by Foresight and each of the Subsidiary
Guarantors party thereto from time to time in favor of the First Lien Collateral
Agent, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time to the extent not in violation of this
Agreement.

“First Priority Lien” means the Liens on the First Lien Collateral granted in
favor, or for the benefit, of the First Lien Secured Parties whether created
under the First Lien Collateral Documents or acquired by possession, statute,
operation of law, judgment, subrogation or otherwise.

“Foresight” has the meaning specified in the preamble.

“Foresight Finance” has the meaning specified in the preamble.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board.

“Guarantor” means, collectively, the First Lien Guarantors, the Second Lien
Guarantors and the Third Lien Guarantors (if any), as the context may require.

“Insolvency or Liquidation Proceeding” means:

(i) any case commenced by or against any Credit Party under any Bankruptcy Law,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of any Credit Party, any receivership
or assignment for the benefit of creditors relating to any Credit Party or any
similar case or proceeding relative to any Credit Party or its creditors, as
such, in each case whether or not voluntary;

(ii) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Credit Party, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or

(iii) any other proceeding of any type or nature in which substantially all
claims of creditors of any Credit Party are determined and any payment or
distribution is or may be made on account of such claims.

 

10



--------------------------------------------------------------------------------

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex II hereof.

“L/C Issuer” means any Person that has a commitment to issue a Letter of Credit
under any of the First Lien Debt Documents or the Second Lien Debt Documents
from time to time.

“Letter of Credit” means any letter of credit issued pursuant to the terms of
any First Lien Debt Facility or Second Lien Debt Facility from time to time.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Maximum First Lien Debt Amount” means, as of any time of determination, an
amount equal to (i) all Obligations of the Credit Parties under the First Lien
Debt Documents to the extent not incurred by the Credit Parties in violation of
(x) the Second Lien Indenture Documents as in effect on the Closing Date and
giving effect only to those amendments thereto entered into on or prior to such
date that are not prohibited by this Agreement (and only for so long such Second
Lien Indenture Documents remain in effect) or (y) to the extent less restrictive
and no Second Lien Indenture Documents are in effect at such time, any
Replacement Second Lien Debt Documents in effect at such time plus (ii) solely
in the case of Obligations in respect of any DIP Financing, the DIP Cap, if any,
at such time.

“Obligations” means, with respect to any Secured Debt Document, any payment,
performance or other obligation of any Credit Party of any kind, under or in
respect of such Secured Debt Document, including, any liability of any Credit
Party on any claim, whether or not the right of any Secured Party to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured and whether not such claim is discharged, stayed, allowed, authorized
or otherwise affected by any Insolvency or Liquidation Proceeding. Without
limiting the generality of the foregoing, the Obligations of any Credit Party
under any Secured Debt Document shall include (a) the obligation to pay
principal, interest, ordinary course settlement payments, termination payments,
breakage costs, reimbursement obligations in respect of Letters of Credit,
obligations to provide cash collateral in respect of Letters of Credit (whether
or not drawn), commissions, fees, premiums, charges, expenses, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Credit Party
under such Secured Debt Document, (b) Post-Petition Interest and (c) any
reimbursement obligations of any Credit Party in respect of any amounts paid in
advance or on behalf of such Credit Party by any applicable Secured Party.

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

“Parent” means any direct or indirect parent company of Foresight.

 

11



--------------------------------------------------------------------------------

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
Refinancing, (b) any unpaid accrued interest on the Indebtedness being
Refinanced, (c) any existing commitments unutilized under the Indebtedness being
Refinanced and (d) any amount by which the original principal amount of any
Indebtedness has been repaid.

“Permitted Reorganization Securities” means any (a) debt securities issued to
Second Lien Secured Parties in substitution of or in exchange for all or any
portion of the Second Lien Obligations; provided that to the extent such debt
securities are secured by Liens on the First Lien Collateral, the provisions of
this Agreement will survive the distribution of such debt securities and such
Liens will be subordinated to the First Priority Liens to at least the same
extent that the Second Priority Liens on the First Lien Collateral are
subordinated to the First Priority Liens pursuant to the terms of this Agreement
and/or (b) equity securities issued to Second Lien Secured Parties in
substitution for or in exchange for all or any portion of the Second Lien
Obligations; provided that such equity securities shall not provide for
mandatory redemption or mandatory dividend or distribution payments prior to the
Discharge of First Lien Obligations; provided further that, in each case, such
securities are issued (i) under a plan that (x) is proposed, supported or
accepted by the number and amount of First Lien Secured Parties required under
Section 1126(d) of the Bankruptcy Code or (y) pays the First Lien Obligations in
full in cash on the effective date of such plan or (ii) solely in respect of the
general unsecured portion of the Second Lien Obligations, if any.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Post-Petition Interest” means interest, fees, costs, expenses and other charges
that pursuant to any of the Secured Debt Documents accruing as of, and
continuing to accrue after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, costs, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

“Priority Secured Parties” means (a) prior to the Discharge of First Lien
Priority Obligations, the First Lien Secured Parties, (b) from and after the
Discharge of First Lien Priority Obligations but prior to the Discharge of
Second Lien Priority Obligations, the Second Lien Secured Parties, (c) from and
after the Discharge of First Lien Priority Obligations and the Discharge of
Second Lien Priority Obligations but prior to the Discharge of Excess First Lien
Obligations, the First Lien Secured Parties, (d) from and after the Discharge of
First Lien Obligations and the Discharge of Second Lien Priority Obligations but
prior to the Discharge of Excess Second Lien Obligations, the Second Lien
Secured Parties and (e) from and after the Discharge of First Lien Obligations
and the Discharge of Second Lien Obligations, the Third Lien Secured Parties (if
any).

 

12



--------------------------------------------------------------------------------

“Proceeds” means the net proceeds of any sale, collection or other liquidation
of any Collateral and any payment or distribution made in respect of any
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by the Controlling Collateral Agent or any other Priority Secured Party from a
Secured Party in respect of any Collateral pursuant to this
Agreement. Notwithstanding the foregoing, “Proceeds” shall not include Permitted
Reorganization Securities that are distributed in respect of the Second Lien
Obligations, subject to the satisfaction of Section 6.10.

“Refinance” means, (a) in respect of any agreement with reference to the First
Lien Credit Agreement, the First Lien Obligations, or any Replacement First Lien
Debt, that such agreement refunds, refinances or replaces the First Lien Credit
Agreement, the First Lien Obligations, or such Replacement First Lien Debt in a
transaction that is permitted under the terms of the First Lien Debt Documents
then in effect and the Second Lien Debt Documents as in effect on the Closing
Date and giving effect only to those amendments not prohibited by this Agreement
and is consummated in compliance with Section 8.10, (b) in respect of any
agreement with reference to the Second Lien Debt Documents, the Second Lien
Obligations or any Replacement Second Lien Debt, that such Indebtedness refunds,
refinances or replaces the Second Lien Debt Documents, the Second Lien
Obligations or such Replacement Second Lien Debt in a transaction that is
permitted under the terms of the Second Lien Debt Documents then in effect and
the First Lien Debt Documents as in effect on the Closing Date and giving effect
only to those amendments not prohibited by this Agreement and is consummated in
accordance with Section 8.10 and (c) in respect of any agreement with reference
to the Third Lien Debt Documents, the Third Lien Obligations or any Replacement
Third Lien Debt, that such Indebtedness refunds, refinances or replaces the
Third Lien Debt Documents, the Third Lien Obligations or such Replacement Third
Debt in a transaction that is permitted under the terms of the First Lien Debt
Documents and the Second Lien Debt Documents then in effect and is consummated
in accordance with Section 8.10. “Refinance,” “Refinanced” and “Refinancing”
shall have correlative meanings.

“Replacement First Lien Debt” means any Indebtedness that is incurred, issued or
guaranteed by Foresight and/or any Credit Party (other than Indebtedness
constituting First Lien Credit Agreement Obligations) which Indebtedness is
secured by the First Lien Collateral (or a portion thereof) on a pari passu
basis with the First Lien Credit Agreement Obligations and which Indebtedness
replaces or Refinances such First Lien Credit Agreement Obligations (in full or
in part on a pari passu basis) in accordance with the requirements of Section
8.10.

“Replacement First Lien Debt Documents” means, with respect to any series, issue
or class of Replacement First Lien Debt, the loan agreements, the promissory
notes, the indentures, the First Lien Collateral Documents or the other
operative agreements evidencing or governing such Indebtedness.

“Replacement First Lien Debt Facility” means any debt facility, indenture or
other instrument with respect to which the requirements contained in Section
8.10 of this Agreement have been satisfied, which is secured by First Priority
Liens and that Refinances all or a portion of the First Lien Credit Agreement or
any other Replacement First Lien Debt Facility then in existence with
Replacement First Lien Debt. For the avoidance of doubt, no Replacement First
Lien Debt Facility shall be required to be a revolving or asset-based loan
facility and may be a

 

13



--------------------------------------------------------------------------------

facility evidenced or governed by a credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument;
provided that any First Priority Lien securing such Replacement First Lien Debt
Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof).

“Replacement First Lien Secured Parties” means, with respect to any series,
issue or class of Replacement First Lien Debt, the First Lien Collateral Agent,
the holders of such Indebtedness, the First Lien Representative with respect
thereto, and the beneficiaries of each indemnification obligation undertaken by
Foresight or any Credit Party under any related Replacement First Lien Debt
Document.

“Replacement Second Lien Debt” means any Indebtedness that is incurred, issued
or guaranteed by Foresight, Foresight Finance and/or any other Credit Party
(other than Indebtedness constituting Second Lien Obligations incurred pursuant
to the Second Lien Indenture Documents in effect on the date hereof), which
Indebtedness is secured by the Second Lien Collateral (or any portion thereof)
and for which the applicable Replacement Second Lien Debt Documents provide that
such Indebtedness is to be secured by such Second Lien Collateral on (a) a
subordinate or junior basis to the First Lien Obligations and (b) a senior basis
to the Third Lien Obligations (if any); provided that (a) the applicable Credit
Party is permitted to incur, issue or guaranty such Indebtedness under the terms
of the First Lien Debt Documents in effect at the time thereof and (b) the
requirements set forth in Section 8.10 are satisfied.

“Replacement Second Lien Debt Documents” means, with respect to any series,
issue or class of Replacement Second Lien Debt, the loan agreements, the
promissory notes, the indentures, the Second Lien Collateral Documents or the
other operative agreements evidencing or governing such Indebtedness.

“Replacement Second Lien Debt Facility” means any debt facility, indenture or
other instrument with respect to which the requirements contained in Section
8.10 of this Agreement have been satisfied and that Refinances any of the First
Lien Obligations or Second Lien Obligations then outstanding through Foresight’s
and any other Credit Party’s incurrence, issuance or guaranty of any Replacement
Second Lien Debt. For the avoidance of doubt, no Replacement Second Lien Debt
Facility shall be required to be an indenture or notes offering and may be a
facility evidenced or governed by a credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument;
provided that any Second Priority Lien securing such Replacement Second Lien
Debt Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof).

“Replacement Second Lien Secured Parties” means, with respect to any series,
issue or class of Replacement Second Lien Debt, the holders of such
Indebtedness, the Second Lien Collateral Agent, the Second Lien Representative
with respect thereto, and the beneficiaries of each indemnification obligation
undertaken by Foresight, Foresight Finance or any other Credit Party under any
related Replacement Second Lien Debt Document.

“Replacement Third Lien Debt” means any Indebtedness that is incurred, issued or
guaranteed by Foresight, Foresight Finance and/or any other Credit Party (other
than

 

14



--------------------------------------------------------------------------------

Indebtedness constituting Third Lien Obligations incurred pursuant to the
Exchangeable Refinancing Debt Documents), which Indebtedness is secured by the
Third Lien Collateral (or any portion thereof) and for which the applicable
Replacement Third Lien Debt Documents provide that such Indebtedness is to be
secured by such Third Lien Collateral on a subordinate or junior basis to the
First Lien Obligations and the Second Lien Obligations; provided that (a) the
applicable Credit Party is permitted to incur, issue or guaranty such
Indebtedness under the terms of the First Lien Debt Documents and the Second
Lien Debt Documents in effect at the time thereof and (b) the requirements set
forth in Section 8.10 are satisfied.

“Replacement Third Lien Debt Documents” means, with respect to any series, issue
or class of Replacement Third Lien Debt, the loan agreements, the promissory
notes, the indentures, the Third Lien Collateral Documents or the other
operative agreements evidencing or governing such Indebtedness.

“Replacement Third Lien Debt Facility” means any debt facility, indenture or
other instrument with respect to which the requirements contained in Section
8.10 of this Agreement have been satisfied and that Refinances any of the
Secured Obligations then outstanding through Foresight’s and any other Credit
Party’s incurrence, issuance or guaranty of any Replacement Third Lien Debt. For
the avoidance of doubt, no Replacement Third Lien Debt Facility shall be
required to be an indenture or notes offering and may be a facility evidenced or
governed by a credit agreement, loan agreement, note agreement, promissory note,
indenture or any other agreement or instrument; provided that any Third Priority
Lien securing such Replacement Third Lien Debt Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).

“Replacement Third Lien Secured Parties” means, with respect to any series,
issue or class of Replacement Third Lien Debt, the Third Lien Collateral Agent,
the holders of such Indebtedness, the Third Lien Representative with respect
thereto and the beneficiaries of each indemnification obligation undertaken by
Foresight, Foresight Finance or any other Credit Party under any related
Replacement Third Lien Debt Documents.

“Representatives” means the First Lien Representatives, the Second Lien
Representatives and the Third Lien Representative, if any, as the context may
require.

“Required First Lien Secured Parties” means (a) for so long as the First Lien
Credit Agreement is the sole First Lien Debt Facility in effect, the Required
Lenders and (b) from and after such time as the First Lien Credit Agreement is
no longer the sole First Lien Debt Facility in effect, (i) so long as First Lien
Credit Agreement, any Replacement First Lien Debt Facility or Additional First
Lien Debt Facility is in effect, First Lien Secured Parties owed or holding more
than 50% of the sum of (A) the total outstanding principal amount of the First
Lien Obligations under the First Lien Credit Agreement, any Replacement First
Lien Debt Facility then in effect and Additional First Lien Facility then in
effect and (B) the aggregate unused commitments to provide extensions of credit
under the First Lien Credit Agreement, the Replacement First Lien Debt
Facilities then in effect and the Additional First Lien Facilities then in
effect and (ii) if none of the First Lien Credit Agreement, Additional First
Lien Debt Facility or Replacement First Lien Debt Facility is in effect, Persons
owed or holding more than 50% of the sum of the outstanding First Lien
Obligations.

 

15



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, or any vice
president of Foresight or, with respect to financial matters, the chief
financial officer or treasurer of Foresight.

“Second Lien Collateral” means (a) any “Collateral” as defined in the Second
Lien Collateral Documents and (b) any other existing and future assets and
property, and all proceeds thereof of any Credit Party with respect to which a
Lien is granted or purported to be granted or required to be granted pursuant to
a Second Lien Collateral Document as security for any Second Lien Obligations,
provided that Second Lien Collateral shall not include any Separate Collateral
of the type described in clause (a) of the definition thereof.

“Second Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
collateral agent appointed by, or on behalf of, the Second Lien Secured Parties
to act as collateral agent for the benefit of the Second Lien Secured Parties
under the terms of the Second Lien Debt Documents from time to time; provided
that such successor collateral agent has executed and delivered a Joinder
Agreement in accordance with Section 8.10 of this Agreement pursuant to which
such successor collateral agent shall agree to be bound as the Second Lien
Collateral Agent for all purposes of this Agreement.

“Second Lien Collateral Documents” means the Second Lien Collateral Trust
Agreement, the Second Lien Security Agreement, each Second Lien Mortgage in
effect from time to time and any other collateral agreement, security agreement,
mortgage, deed of trust or other instrument or document executed and delivered
by any Credit Party for purposes of providing collateral security for any Second
Lien Obligation.

“Second Lien Collateral Trust Agreement” means that certain Collateral Trust and
Intercreditor Agreement, dated as of the date hereof, by and among the Second
Lien Collateral Agent, the Second Lien Exchangeable PIK Notes Trustee, the
Second Lien Notes Secured Trustee and any other Second Lien Representative party
thereto from time to time, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“Second Lien Debt Documents” means the Second Lien Indenture Documents, any
Additional Second Lien Debt Documents and any Replacement Second Lien Debt
Documents, as the context may require.

“Second Lien Debt Facilities” means the Second Lien Exchangeable PIK Note
Indenture (and the Second Lien Exchangeable PIK Notes issued pursuant thereto),
the Second Lien Secured Note Indenture (and the Second Lien Secured Notes issued
pursuant thereto), any Additional Second Lien Debt Facility and any Replacement
Second Lien Debt Facilities, as the context may require.

“Second Lien Exchangeable PIK Note Indenture” means that certain Indenture dated
as of the date hereof among Foresight, Foresight Finance, each of the other
Second Lien Guarantors and the Second Lien Exchangeable PIK Notes Trustee, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time to the extent not in violation of this Agreement.

 

16



--------------------------------------------------------------------------------

“Second Lien Exchangeable PIK Notes” means the notes issued pursuant to the
Second Lien Exchangeable PIK Note Indenture.

“Second Lien Exchangeable PIK Notes Trustee” has the meaning assigned to such
term in the introductory paragraph of this Agreement and its successors and
assigns.

“Second Lien Guarantors” means each of the Credit Parties that provides a
Guarantee in respect of any of the Obligations of any other Credit Party under
the Second Lien Debt Documents; provided that no Credit Party shall be a “Second
Lien Guarantor” unless it is also a First Lien Guarantor.

“Second Lien Indenture Documents” means, collectively, the Second Lien Secured
Note Indenture, the Second Lien Secured Notes, the Second Lien Exchangeable PIK
Note Indenture, the Second Lien Exchangeable PIK Notes and the Second Lien
Collateral Documents.

“Second Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Credit Party is granted to secure any Second Lien
Obligations or under which rights or remedies with respect to any such Liens are
governed, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time to the extent not in violation of this
Agreement.

“Second Lien Obligations” means all Obligations of the Credit Parties under the
Second Lien Debt Documents.

“Second Lien Priority Obligations” means Second Lien Obligations to the extent
not incurred by the Credit Parties in violation of the First Lien Debt Documents
as in effect on the Closing Date (for so long as such First Lien Debt Documents
are in existence) and giving effect only to those amendments not prohibited by
this Agreement.

“Second Lien Recovery” has the meaning assigned to such term in Section 6.04(b).

“Second Lien Representative” means (a) in the case of the Second Lien
Exchangeable PIK Notes and the Second Lien Exchangeable PIK Note Indenture, any
Second Lien Obligations outstanding thereunder and any Second Lien Secured
Parties owed any such Second Lien Obligations, the Second Lien Exchangeable PIK
Notes Trustee, (b) in the case of any Additional Second Lien Debt Facility or
the Additional Second Lien Secured Parties thereunder, the Additional Second
Lien Representative for such Additional Second Lien Debt Facility that is named
as the representative in respect of such Additional Second Lien Debt Facility in
the applicable Joinder Agreement, (c) in the case of any of the Second Lien
Secured Notes and the Second Lien Secured Note Indenture, any Second Lien
Obligations outstanding thereunder and any Second Lien Secured Parties owed any
such Second Lien Obligations, the Second Lien Secured Notes Trustee and (d) in
the case of any Replacement Second Lien Debt Facility and the Replacement Second
Lien Secured Parties thereunder, the trustee, administrative agent or other
similar agent under such Replacement Second Lien Debt Facility that is named as
the representative in respect of such Replacement Second Lien Debt Facility in
the applicable Joinder Agreement.

 

17



--------------------------------------------------------------------------------

“Second Lien Secured Notes” means the notes issued pursuant to the Second Lien
Secured Note Indenture.

“Second Lien Secured Note Indenture” means that certain Indenture dated as of
the date hereof among Foresight, Foresight Finance, the Second Lien Guarantors
and the Second Lien Secured Notes Trustee, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time to the
extent not in violation of this Agreement.

“Second Lien Secured Notes Trustee” has the meaning assigned to such term in the
introductory paragraph of this Agreement and its successors and assigns.

“Second Lien Secured Parties” means the holders of the Second Lien Exchangeable
PIK Notes, the holders of the Second Lien Secured Notes, the Second Lien
Exchangeable PIK Notes Trustee, the Second Lien Secured Notes Trustee, the
Second Lien Collateral Agent, the Additional Second Lien Secured Parties and any
Replacement Second Lien Secured Parties, as the context may require.

“Second Lien Security Agreement” means that certain Second Lien Pledge and
Security Agreement, dated as of the date hereof, by Foresight, Foresight Finance
and each of the other Subsidiary Guarantors party thereto from time to time in
favor of the Second Lien Collateral Agent, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time to the
extent not in violation of this Agreement.

“Second Priority Lien” means the Liens on the Second Lien Collateral in favor of
Second Lien Secured Parties under Second Lien Collateral Documents.

“Secured Commodity Swap Counterparty” means any Hedge Bank that is a party, or
counterparty, to a Commodity Swap Contract that is a Secured Hedge Agreement.

“Secured Debt Documents” means the First Lien Debt Documents, the Second Lien
Debt Documents and the Third Lien Debt Documents (if any), as the context may
require.

“Secured Obligations” means the First Lien Obligations the Second Lien
Obligations and the Third Lien Obligations (if any), as the context may require.

“Secured Parties” means the First Lien Secured Parties, the Second Lien Secured
Parties, and the Third Lien Secured Parties (if any), as the context may
require.

“Separate Collateral” means (a) as to the First Lien Collateral Agent, the First
Lien Cash Collateral Accounts and any amounts on deposit in, or credited to,
such First Lien Cash Collateral Accounts from time to time and any proceeds of
the foregoing; and (b) as to any Secured Party any amounts received or deemed
received by such Secured Party in respect of any Secured Obligation owed to such
Secured Party from separate insurance, credit default swap protection or other
protection against loss arranged by such Secured Party for its own account in
respect of any such Secured Obligations (which amounts shall be for the sole
benefit of such Secured Party).

 

18



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Subsidiary of Foresight that is required to
provide a Guarantee of Foresight’s Obligations under any of the Secured Debt
Documents pursuant to the terms of the Secured Debt Documents.

“Third Lien Collateral” means any assets or property, and all proceeds thereof
of any Credit Party with respect to which a Lien is granted or purported to be
granted or required to be granted pursuant to a Third Lien Collateral Document
as security for any Third Lien Obligations; provided that Third Lien Collateral
shall not include any Separate Collateral of the type described in clause (a) of
the definition thereof.

“Third Lien Collateral Agency Agreement” means the agreement pursuant to which
any holders of Third Lien Obligations and/or the Third Lien Representatives
appoint the Third Lien Collateral Agent as collateral agent for purposes of
holding the Third Lien Collateral for the benefit of the Third Lien Secured
Parties.

“Third Lien Collateral Agent” means the Person appointed by the Third Lien
Secured Parties from time to time to hold the Third Lien Collateral for the
benefit of the Third Lien Secured Parties; provided that such Person has become
a party hereto in its capacity as Third Lien Collateral Agent in accordance with
the terms of Section 8.10.

“Third Lien Collateral Documents” means the Third Lien Collateral Agency
Agreement (if any), the Third Lien Security Agreement, each Third Lien Mortgage
in effect from time to time and any other collateral agreement, security
agreement, mortgage, deed of trust or other instrument or document executed and
delivered by any Credit Party for purposes of providing collateral security for
any Third Lien Obligation.

“Third Lien Debt Documents” means the Exchangeable Refinancing Debt Documents
and any Replacement Third Lien Debt Documents.

“Third Lien Debt Facilities” (if any) means any Exchangeable Debt Refinancing
Facility and any Replacement Third Lien Debt Facilities, as the context may
require.

“Third Lien Guarantors” means each of the Credit Parties that provides a
Guarantee in respect of any of the Obligations of any other Credit Party under
the Third Lien Debt Documents; provided that no Credit Party shall be a “Third
Lien Guarantor” unless it is also a First Lien Guarantor and a Second Lien
Guarantor.

“Third Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Credit Party is granted to secure any Third Lien
Obligations or under which rights or remedies with respect to any such Liens are
governed, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time to the extent not in violation of this
Agreement.

 

19



--------------------------------------------------------------------------------

“Third Lien Obligations” means all Obligations of the Credit Parties under the
Third Lien Debt Documents.

“Third Lien Representative” means, with respect to any Third Lien Debt Facility,
the trustee, administrative agent or other similar agent under such Third Lien
Debt Facility that is named as the representative in respect of such Third Lien
Debt Facility in the applicable Joinder Agreement.

“Third Lien Secured Parties” means the Third Lien Collateral Agent, any Third
Lien Representative and any Person owed any of the Third Lien Obligations.

“Third Lien Security Agreement” means any agreement pursuant to which the Credit
Parties pledge or grant a security interest in or Lien on the Third Lien
Collateral in favor of the Third Lien Collateral Agent, as such agreement may
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time to the extent not in violation of this Agreement.

“Third Priority Lien” means the Liens on the Third Lien Collateral in favor of
Third Lien Secured Parties under Third Lien Collateral Documents.

“Uniform Commercial Code” or “UCC” the Uniform Commercial Code as in effect in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified to the extent not in violation of this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(e) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (f) the term “or” is not exclusive.

 

20



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Collateral

SECTION 2.01. Lien Subordination. (a) Notwithstanding the date, time, manner,
method or order of filing or recordation of any document or instrument or of
grant, attachment or perfection of any Liens granted to, or on behalf of, any of
the Collateral Agents or any other Secured Party on the Collateral (or any
actual or alleged defect, or deficiency or failure to perfect, in any of the
foregoing) and notwithstanding any provision of the UCC, any applicable law, any
Secured Debt Document or any other circumstance whatsoever, (i) the Second Lien
Collateral Agent and each Second Lien Representative, on behalf of itself and
each Second Lien Secured Party under its Second Lien Debt Facility, hereby
agrees that (A) any Lien on the Collateral securing any First Lien Priority
Obligations now or hereafter held by or on behalf of the First Lien Collateral
Agent, any other First Lien Secured Party or any other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall have priority over and be senior in all
respects and prior to any Lien on the Collateral securing the Second Lien
Obligations, (B) any Lien on the Collateral securing any Second Lien Obligations
now or hereafter held by or on behalf of any Second Lien Secured Party or any
other agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in right, priority, operation, effect and all other respects to all
Liens on the Collateral securing any First Lien Priority Obligations, (C) any
Lien on the Collateral securing any Excess First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent, any other
First Lien Secured Party or any other agent or trustee therefor, regardless of
how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall have priority over and be senior in all respects and prior to
any Lien on the Collateral securing the Excess Second Lien Obligations and (D)
any Lien on the Collateral securing any Excess Second Lien Obligations now or
hereafter held by or on behalf of any Second Lien Secured Party or any other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in right, priority, operation, effect and all other respects to all
Liens on the Collateral securing any Excess First Lien Obligations, (ii) the
First Lien Collateral Agent and each First Lien Representative, on behalf of
itself and each First Lien Secured Party under its First Lien Debt Facility,
hereby agrees that (A) any Lien on the Collateral securing any Second Lien
Priority Obligations now or hereafter held by or on behalf of the Second Lien
Collateral Agent, any other Second Lien Secured Party or any other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Collateral securing the
Excess First Lien Obligations and (B) any Lien on the Collateral securing any
Excess First Lien Obligations now or hereafter held by or on behalf of any First
Lien Secured Party or any other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in right, priority, operation, effect and all
other respects to all Liens on the Collateral securing any Second Lien Priority
Obligations and (iii) the Third Lien Collateral Agent and each Third Lien
Representative, on behalf of itself and each Third Lien Secured Party under its
Third Lien Debt Facility, hereby agrees that (A) any Lien on the Collateral
securing First Lien Obligations now or hereafter held by or on behalf of the
First Lien Collateral Agent, any other First Lien Secured Party or any other
agent or trustee therefor and any Lien on the Collateral

 

21



--------------------------------------------------------------------------------

securing Second Lien Obligations now or hereafter held by or on behalf of the
Second Lien Collateral Agent, any other Second Lien Secured Party or any other
agent or trustee therefor, in each case, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall have priority
over and be senior in all respects and prior to any Lien on the Collateral
securing the Third Lien Obligations and (B) any Lien on the Collateral securing
any Third Lien Obligations now or hereafter held by or on behalf of any Third
Lien Secured Party or any other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in right, priority, operation, effect and all
other respects to all Liens on the Collateral securing First Lien Obligations
and to all Liens on the Collateral securing Second Lien Obligations.

(b) All (i) Liens on the Collateral securing any First Lien Priority Obligations
shall be and remain senior in right, priority, operation, effect and all
other respects and prior to all Liens on the Collateral securing any Second Lien
Obligations for all purposes, whether or not such Liens securing any First Lien
Priority Obligations are subordinated in any respect to any Lien securing any
other obligation of any Credit Party or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed, (ii) Liens on the
Collateral securing any Second Lien Priority Obligations shall be and remain
senior in right, priority, operation, effect and all other respects and prior to
all Liens on the Collateral securing any Excess First Lien Obligations, whether
or not such Liens securing any Second Lien Priority Obligations are subordinated
in any respect to any Lien securing any other obligation of any Credit Party or
any other Person or otherwise subordinated, voided, avoided, invalidated or
lapsed, (iii) Liens on the Collateral securing any Excess First Lien Obligations
shall be and remain senior in right, priority, operation, effect and all
other respects and prior to all Liens on the Collateral securing any Excess
Second Lien Obligations for all purposes, whether or not such Liens securing any
Excess First Lien Obligations are subordinated in any respect to any Lien
securing any other obligation of any Credit Party or any other Person or
otherwise subordinated, voided, avoided, invalidated or lapsed and (iv) Liens on
the Collateral securing First Lien Obligations and Liens on the Collateral
securing Second Lien Obligations shall be and remain senior in right, priority,
operation, effect and all other respects and prior to all Liens on the
Collateral securing any Third Lien Obligations for all purposes, whether or not
such Liens securing any First Lien Obligations and/or any Second Lien
Obligations are subordinated in any respect to any Lien securing any other
obligation of any Credit Party or any other Person or otherwise subordinated,
voided, avoided, invalidated or lapsed.

SECTION 2.02. Nature of Claims. (a) The Second Lien Collateral Agent, the Third
Lien Collateral Agent, each Second Lien Representative, on behalf of itself and
each Second Lien Secured Party under its Second Lien Debt Facility, and each
Third Lien Representative, on behalf of itself and each Third Lien Secured Party
under its Third Lien Debt Facility, each acknowledges that, in accordance with
the provisions of the First Lien Debt Documents (i) a portion of the First Lien
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (ii) the terms of the First Lien Debt Documents and the
First Lien Obligations may be amended, supplemented or otherwise modified to the
extent not otherwise prohibited hereunder, and the First Lien Obligations, or a
portion thereof, may be Refinanced from time to time to the extent not otherwise
prohibited hereunder and (iii) the aggregate amount of the First Lien
Obligations may be increased to the extent not otherwise prohibited hereunder,
in each case,

 

22



--------------------------------------------------------------------------------

without notice to or consent by the Second Lien Collateral Agent, the Third Lien
Collateral Agent, or any other Second Lien Secured Party or Third Lien Secured
Party and without affecting the provisions hereof.

(b) The Third Lien Collateral Agent and each Third Lien Representative, on
behalf of itself and each Third Lien Secured Party under its Third Lien Debt
Facility, each acknowledges that, in accordance with the provisions of the
Second Lien Debt Documents (i) the terms of the Second Lien Debt Documents and
the Second Lien Obligations may be amended, supplemented or otherwise modified
to the extent not otherwise prohibited hereunder, and the Second Lien
Obligations, or a portion thereof, may be Refinanced from time to time to the
extent not otherwise prohibited hereunder and (ii) the aggregate amount of the
Second Lien Obligations may be increased to the extent not otherwise prohibited
hereunder, in each case, without notice to or consent by the Third Lien
Collateral Agent or any other Third Lien Secured Party and without affecting the
provisions hereof.

(c) The Lien priorities provided for in Section 2.01 shall not be altered or
otherwise affected by any amendment, supplement or other modification, or any
Refinancing, of any of the Secured Obligations or any portion thereof. As
between the Credit Parties and the Secured Parties, the foregoing provisions of
this Section 2.02 will not limit or otherwise affect the obligations of the
Credit Party contained in any Secured Debt Document with respect to the
incurrence of additional Secured Obligations (whether constituting First Lien
Obligations, Second Lien Obligations or Third Lien Obligations, as the case may
be).

SECTION 2.03. Prohibition on Contesting Liens. (a) The Second Lien Collateral
Agent, the Third Lien Collateral Agent, each of the Second Lien Representatives,
for itself and on behalf of each Second Lien Secured Party under its Second Lien
Debt Facility, and each Third Lien Representative, on behalf of itself and each
Third Lien Secured Party under its Third Lien Debt Facility, each agrees that it
shall not (and hereby waives any right to) contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
First Priority Lien held (or purported to be held) or deemed to be held by
virtue of this Agreement by or on behalf of the First Lien Collateral Agent, any
of the other First Lien Secured Parties or any other agent or trustee therefor.

(b) The First Lien Collateral Agent, the Third Lien Collateral Agent, each First
Lien Representative, for itself and on behalf of each First Lien Secured Party
under its First Lien Debt Facility, and each Third Lien Representative, on
behalf of itself and each Third Lien Secured Party under its Third Lien Debt
Facility, each agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Second Priority Lien held (or purported to be
held) or deemed to be held by virtue of this Agreement by or on behalf of the
Second Lien Collateral Agent, any of the Second Lien Secured Parties or any
other agent or trustee therefor.

(c) The First Lien Collateral Agent, the Second Lien Collateral Agent, each of
the First Lien Representatives, for itself and on behalf of each First Lien
Secured Party under its First Lien Debt Facility, and each Second Lien
Representative, for itself and on behalf of each

 

23



--------------------------------------------------------------------------------

Second Lien Secured Party under its Second Lien Debt Facility, each agrees that
it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Third Priority Lien held (or purported to be held) by or on behalf of the Third
Lien Collateral Agent, any of the other Third Lien Secured Parties or any other
agent or trustee therefor.

(d) Notwithstanding the foregoing, no provision in this Agreement shall be
construed to prevent or impair (i) the rights of the First Lien Collateral Agent
or any other First Lien Secured Party to enforce this Agreement (including the
priority of the Liens securing the First Lien Obligations as provided in Section
2.01) or any of the First Lien Debt Documents, (ii) the rights of the Second
Lien Collateral Agent or any other Second Lien Secured Party to enforce this
Agreement (including the priority of the Liens securing the Second Lien
Obligations as provided in Section 2.01) or any of the Second Lien Debt
Documents or (iii) the rights of the Third Lien Collateral Agent or any other
Third Lien Secured Party to enforce this Agreement (including the priority of
the Liens securing the Third Lien Obligations as provided in Section 2.01) or
any of the Third Lien Debt Documents.

SECTION 2.04. No Other Liens, Rights or Remedies. (a) So long as the Discharge
of First Lien Obligations has not occurred, none of the Credit Parties shall, or
shall permit any of its Subsidiaries to, grant or permit any Lien on any asset
to secure any Second Lien Obligation or Third Lien Obligation, unless such
Credit Party has granted, or concurrently therewith grants, a Lien on such asset
to secure the First Lien Obligations except in the case of any Separate
Collateral securing the Second Lien Obligations or the Third Lien
Obligations. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, (i) the Second Lien Collateral
Agent and the other Second Lien Secured Parties or the Third Lien Collateral
Agent and the other Third Lien Secured Parties, as applicable, shall be deemed
to hold and have held such Lien for the benefit of each of the First Lien
Collateral Agent and the other First Lien Secured Parties and (ii) any amounts
received by or distributed to any Second Lien Secured Party or Third Lien
Secured Party pursuant to or as a result of any Lien granted in contravention of
this Section 2.04 shall be subject to Article IV.

(b) So long as the Discharge of Second Lien Obligations has not occurred, none
of the Credit Parties shall, or shall permit any of its Subsidiaries to, grant
or permit any Lien on any asset to secure any First Lien Obligation or Third
Lien Obligation, unless such Credit Party has granted, or concurrently therewith
grants, a Lien on such asset to secure the Second Lien Obligations except in the
case of Separate Collateral securing the First Lien Obligations or the Third
Lien Obligations. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, (i) the Third Lien Collateral
Agent and the other Third Lien Secured Parties shall be deemed to hold and have
held such Lien for the benefit of each of the Second Lien Collateral Agent and
the other Second Lien Secured Parties and, to the extent the Discharge of First
Lien Priority Obligations has occurred but the Discharge of Second Lien Priority
Obligations has not occurred, the First Lien Collateral Agent and the other
First Lien Secured Parties shall be deemed to hold and have held such Lien for
the benefit of each of the Second Lien Collateral Agent and the other Second
Lien Secured Parties and (ii) any amounts received by or distributed to any
First Lien Secured Party or Third Lien Secured Party pursuant to or as a result
of any Lien granted in contravention of this Section 2.04 shall be subject to
Article IV.

 

24



--------------------------------------------------------------------------------

(c) So long as the Discharge of Third Lien Obligations has not occurred, none of
the Credit Parties shall, or shall permit any of its Subsidiaries to, grant or
permit any Lien on any asset to secure any First Lien Obligation or Second Lien
Obligation, unless such Credit Party has granted, or concurrently therewith
grants, a Lien on such asset to secure the Third Lien Obligations except in the
case of Separate Collateral securing the First Lien Obligations or Second Lien
Obligations.

(d) The parties hereto acknowledge and agree that it is their intention, except
as provided in Section 2.06, that the First Lien Collateral, the Second Lien
Collateral and the Third Lien Collateral be identical, except with respect to
Separate Collateral. In furtherance of the foregoing, the parties hereto agree:

(i) to cooperate in good faith in order to determine, upon any reasonable
written request by the First Lien Collateral Agent or the Second Lien Collateral
Agent, the specific assets included in the First Lien Collateral, the Second
Lien Collateral and/or the Third Lien Collateral, the steps taken to perfect the
First Priority Liens, the Second Priority Liens and/or the Third Priority Liens
thereon and the identity of the respective parties obligated under the First
Lien Debt Documents, the Second Lien Debt Documents and/or the Third Lien Debt
Documents;

(ii) that the documents, agreements and instruments creating or evidencing the
First Lien Collateral and the First Priority Liens shall be in all material
respects in the same form as the documents, agreements and instruments creating
or evidencing the Second Lien Collateral and the Second Priority Liens, other
than with respect to the first priority and second priority nature of the Liens
created or evidenced thereunder, the identity of the Secured Parties that are
parties thereto or secured thereby and other matters contemplated by this
Agreement; and

(iii) that the documents, agreements and instruments creating or evidencing the
Second Lien Collateral and the Second Priority Liens shall be in all material
respects in substantially the same form as the documents, agreements and
instruments creating or evidencing (x) the First Lien Collateral and the First
Priority Liens, other than with respect to the second priority and first
priority nature of the Liens created or evidenced thereunder, the identity of
the Secured Parties that are parties thereto or secured thereby and other
matters contemplated by this Agreement and (y) the Third Lien Collateral and the
Third Priority Liens, other than with respect to the second priority and third
priority nature of the Liens created or evidenced thereunder, the identity of
the Secured Parties that are parties thereto or secured thereby and other
matters contemplated by this Agreement, in each case, except with respect to
Separate Collateral.

SECTION 2.05. Perfection of Liens. Subject to Section 5.05, (x) none of the
First Lien Secured Parties shall be responsible for perfecting and maintaining
the perfection of Liens with respect to the Collateral for the benefit of the
Second Lien Secured Parties or the Third Lien Secured Parties and (y) none of
the Second Lien Secured Parties shall be responsible for

 

25



--------------------------------------------------------------------------------

perfecting and/or maintaining the perfection of Liens with respect to the
Collateral for the benefit of the First Lien Secured Parties or the Third Lien
Secured Parties. The provisions of this Agreement are intended solely to govern
the respective Lien priorities as between the First Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties and shall not
impose on the First Lien Secured Parties, the Second Lien Secured Parties, the
Third Lien Secured Parties or any agent or trustee therefor any obligations in
respect of the disposition of Proceeds of any Collateral which would conflict
with prior perfected claims therein in favor of any other Person or any order or
decree of any court or governmental authority or any applicable law. To the
extent a Secured Party does not maintain a perfected Lien on any portion of
Collateral, any Proceeds received in respect of such portion of Collateral shall
be paid over to the extent necessary pursuant to Section 4.01 as if all Secured
Parties held such a perfected Lien.

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Secured Debt Document to the contrary, First Lien
Collateral consisting of First Lien Cash Collateral Accounts (or amounts on
deposit therein or credited thereto), shall be applied as specified in the First
Lien Loan Documents and will not constitute Second Lien Collateral or Third Lien
Collateral.

SECTION 2.07. No Payment Subordination. Notwithstanding anything in this
Agreement or any other Secured Debt Document to the contrary (except as set
forth in Article IV with respect to the Collateral and Proceeds thereof), the
subordination of the Liens on the Collateral securing any Obligations as set
forth in this Agreement affects only the priority of such Liens securing such
Obligations relative to the Liens on such Collateral securing any other
Obligations and does not, and nothing in this Agreement shall or shall be deemed
to, subordinate the Obligations under any Secured Debt Document in right of
payment to the Obligations under any other Secured Debt Document.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies. (a) So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Credit Party, (i) none of the
Second Lien Collateral Agent, the Third Lien Collateral Agent nor any Second
Lien Secured Party or Third Lien Secured Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any
Collateral in respect of any Second Lien Obligations or Third Lien Obligations,
or institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure), (y) contest, protest or object to any
foreclosure proceeding or action brought with respect to the Collateral or any
other First Lien Collateral by the First Lien Collateral Agent or any other
First Lien Secured Party in respect of the First Lien Obligations, the exercise
of any right by the First Lien Collateral Agent or any other First Lien Secured
Party (or any agent or sub-agent on their behalf) in respect of the First Lien
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the First Lien
Collateral Agent or any other First Lien Secured Party either is a party or may
have rights as a third party beneficiary, or any other exercise by any First
Lien Secured Party of any rights and remedies relating to the Collateral under
the First Lien Debt Documents

 

26



--------------------------------------------------------------------------------

or otherwise in respect of the First Lien Collateral or the First Lien
Obligations or (z) object to the forbearance by the First Lien Secured Parties
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral in respect of
First Lien Obligations and (ii) the First Lien Collateral Agent and the other
First Lien Secured Parties shall have the exclusive right to (A) exercise
remedies against, and enforce its rights with respect to, the Collateral
(including setoff and the right to credit bid their debt) and (B) subject to
Section 5.01, make determinations regarding the release or disposition of
Collateral, in each case of clauses (A) and (B), without any consultation with
or the consent of the Second Lien Collateral Agent or any other Second Lien
Secured party or the Third Lien Collateral Agent or any other Third Lien Secured
Party, regardless of whether any such exercise is adverse to the claims or
interest of any Second Lien Secured Party or Third Lien Secured Party; provided
that the foregoing shall be subject to Section 3.03. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) So long as the Discharge of First Lien Obligations has not occurred, except
as expressly provided in Section 3.03, the Second Lien Collateral Agent, the
Third Lien Collateral Agent, each Second Lien Representative, on behalf of
itself and each Second Lien Secured Party under its Second Lien Debt Facility,
and each Third Lien Representative, on behalf of itself and each Third Lien
Secured Party under its Third Lien Debt Facility each agrees that it will not,
in the context of its role as creditor, take or receive any Collateral or any
Proceeds of Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Collateral in respect of any Second Lien
Obligation or Third Lien Obligation. Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in Section 3.03, the sole right of the
Second Lien Collateral Agent, the Third Lien Collateral Agent and the other
Second Lien Secured Parties and Third Lien Secured Parties, as applicable, with
respect to the Collateral is to hold a Lien on the Collateral in respect of
Second Lien Obligations pursuant to the Second Lien Debt Documents or the Third
Lien Obligations pursuant to the Third Lien Debt Documents for the period and to
the extent granted therein.

(c) Subject to Section 3.03, (i) the Second Lien Collateral Agent, the Third
Lien Collateral Agent, each Second Lien Representative, for itself and on behalf
of each Second Lien Secured Party under its Second Lien Debt Facility, and each
Third Lien Representative, on behalf of itself and each Third Lien Secured Party
under its Third Lien Debt Facility, each agrees that none of the Second Lien
Collateral Agent, the Third Lien Collateral Agent, nor any other Second Lien
Secured Party or Third Lien Secured Party, as applicable, will take any action
the purpose and intent of which is or could reasonably be expected to hinder any
exercise of remedies undertaken by the First Lien Collateral Agent or any First
Lien Secured Party with respect to the Collateral under the First Lien Debt
Documents, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise, and (ii) the Second Lien
Collateral Agent, the Third Lien Collateral Agent, each Second Lien
Representative, for itself and on behalf of each Second Lien Secured Party under
its Second Lien Debt Facility, and each Third Lien Representative, on behalf of
itself and each Third Lien

 

27



--------------------------------------------------------------------------------

Secured Party under its Third Lien Debt Facility, each hereby waives any and all
rights it or any Second Lien Secured Party or Third Lien Secured Party, as
applicable, may have to object to the manner in which the First Lien Collateral
Agent or the other First Lien Secured Parties seek to enforce or collect the
First Lien Obligations or the Liens granted on any of the First Lien Collateral,
regardless of whether any action or failure to act by or on behalf of the First
Lien Collateral Agent or any other First Lien Secured Party is adverse to the
interests of the Second Lien Secured Parties or the Third Lien Secured Parties,
as applicable.

(d) [Reserved.]

(e) [Reserved.]

(f) From and after the Discharge of First Lien Obligations and so long as the
Discharge of Second Lien Obligations has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any Credit
Party, (i) neither the Third Lien Collateral Agent nor any other Third Lien
Secured Party will (x) exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Collateral in respect of any Third Lien
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), (y) contest, protest or
object to any foreclosure proceeding or action brought with respect to the
Collateral or any other Second Lien Collateral by the Second Lien Collateral
Agent or any other Second Lien Secured Party in respect of the Second Lien
Obligations, the exercise of any right by the Second Lien Collateral Agent or
any other Second Lien Secured Party (or any agent or sub-agent on their behalf)
in respect of the Second Lien Obligations under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Second Lien Collateral Agent or any other Second Lien
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party of any rights and remedies relating to
the Collateral under the Second Lien Debt Documents or otherwise in respect of
the Second Lien Collateral or the Second Lien Obligations, or (z) object to the
forbearance by the Second Lien Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Collateral in respect of the Second Lien Obligations and (ii)
the Second Lien Collateral Agent and the other Second Lien Secured Parties shall
have the exclusive right to (A) exercise remedies against, and enforce its
rights with respect to, the Collateral (including setoff and the right to credit
bid their debt) and (B) subject to Section 5.01, make determinations regarding
the release or disposition of Collateral, in each case of clauses (A) and (B),
without any consultation with or the consent of the Third Lien Collateral Agent
or any other Third Lien Secured Party, regardless of whether any such exercise
is adverse to the claims or interest of any Third Lien Secured Party; provided
that the foregoing shall be subject to Section 3.03. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(g) From and after the Discharge of First Lien Obligations and so long as the
Discharge of Second Lien Obligations has not occurred, except as expressly
provided in Section 3.03, the Third Lien Collateral Agent and each Third Lien
Representative, on behalf of itself and

 

28



--------------------------------------------------------------------------------

each Third Lien Secured Party under its Third Lien Debt Facility, each agrees
that it will not, in the context of its role as creditor, take or receive any
Collateral or any Proceeds of Collateral in connection with the exercise of any
right or remedy (including setoff) with respect to any Collateral in respect of
any Third Lien Obligation. Without limiting the generality of the foregoing,
unless and until the Discharge of Second Lien Obligations has occurred, except
as expressly provided in Section 3.03, the sole right of the Third Lien
Collateral Agent and the other Third Lien Secured Parties with respect to the
Collateral is to hold a Lien on the Collateral in respect of Third Lien
Obligations pursuant to the Third Lien Debt Documents for the period and to the
extent granted therein and to receive Collateral and Proceeds thereof, if any,
after the Discharge of Second Lien Obligations has occurred.

(h) Subject to Section 3.03, (i) the Third Lien Collateral Agent and each Third
Lien Representative, for itself and on behalf of each Third Lien Secured Party
under its Third Lien Debt Facility, each agrees that neither the Third Lien
Collateral Agent nor any other Third Lien Secured Party will take any action
that would hinder any exercise of remedies undertaken by the Second Lien
Collateral Agent or any Second Lien Secured Party with respect to the Collateral
under the Second Lien Debt Documents, including any sale, lease, exchange,
transfer or other disposition of the Collateral, whether by foreclosure or
otherwise, and (ii) the Third Lien Collateral Agent and each Third Lien
Representative, for itself and on behalf of each Third Lien Secured Party under
its Third Lien Debt Facility, hereby waives any and all rights it or any such
Third Lien Secured Party may have as a creditor or otherwise to object to the
manner in which the Second Lien Collateral Agent or the other Second Lien
Secured Parties seek to enforce or collect the Second Lien Obligations or the
Liens granted on any of the Second Lien Collateral, regardless of whether any
action or failure to act by or on behalf of the Second Lien Collateral Agent or
any other Second Lien Secured Party is adverse to the interests of the Third
Lien Secured Parties.

(i) [Reserved.]

(j) Following the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations, the Third Lien Collateral Agent shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Third Lien Collateral Agent shall have the exclusive right to direct the
time, method and place of exercising or conducting any proceeding for the
exercise of any right or remedy available to the Third Lien Secured Parties with
respect to the Collateral, or of exercising or directing the exercise of any
trust or power conferred on the Third Lien Collateral Agent, or for the taking
of any other action authorized by the Third Collateral Documents.

SECTION 3.02. Cooperation. (a) Subject to Section 3.03, the Second Lien
Collateral Agent, the Third Lien Collateral Agent, each Second Lien
Representative, on behalf of itself and each Second Lien Secured Party under its
Second Lien Debt Facility, and each Third Lien Representative, on behalf of
itself and each Third Lien Secured Party under its Third Lien Debt Facility,
each agrees that, unless and until the Discharge of First Lien Obligations has
occurred, it will not commence, or join with any Person (other than the First
Lien Secured Parties and the First Lien Representatives upon the request of the
First Lien Collateral Agent) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Collateral under any of the Second Lien Debt Documents, the
Third Lien Debt Documents or otherwise in respect of any Second Lien Obligations
or Third Lien Obligations, as applicable.

(b) Subject to Section 3.03, the Third Lien Collateral Agent and each Third Lien
Representative, on behalf of itself and each Third Lien Secured Party under its
Third Lien Debt Facility, agrees that, from and after the Discharge of First
Lien Obligations unless and until the Discharge of Second Lien Obligations has
occurred, it will not commence, or join with any Person (other than the Second
Lien Secured Parties and the Second Lien Representatives upon the request of the
Second Lien Collateral Agent) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Collateral under any of the Third Lien Debt Documents or
otherwise in respect of the Third Lien Obligations.

 

29



--------------------------------------------------------------------------------

SECTION 3.03. Permitted Actions. Nothing in this Agreement shall be construed to
limit or impair in any way the right of each Second Lien Secured Party and each
Third Lien Secured Party to, as applicable: (a) file a proof of claim with
respect to the Second Lien Obligations under its Second Lien Debt Facility or
the Third Lien Obligations under its Third Lien Debt Facility; (b) in the case
of any Second Lien Secured Party, join (but not control) any foreclosure or
other judicial lien enforcement proceeding with respect to the Collateral
initiated by any First Lien Secured Creditor, in each case, for the sole purpose
of protecting such Second Lien Secured Party’s Lien on such Collateral, to the
extent such action (i) in the case of joining a foreclosure or other judicial
lien enforcement proceeding, would not reasonably be expected to interfere
materially with such proceeding and (ii) is not adverse to the priority status
of the First Priority Liens on such Collateral or the rights of the First Lien
Collateral Agent or any other First Lien Secured Party hereunder, including the
right to exercise remedies in respect thereof; (c) in the case of any Third Lien
Secured Party, join (but not control) any foreclosure or other judicial lien
enforcement proceeding with respect to the Collateral initiated by any First
Lien Secured Creditor or Second Lien Secured Creditor or take any other action,
in each case, for the sole purpose of protecting such Third Lien Secured Party’s
Lien on such Collateral, to the extent such action (i) in the case of joining a
foreclosure or other judicial lien enforcement proceeding, would not reasonably
be expected to interfere materially with such proceeding and (ii) is not adverse
to the priority status of the First Priority Liens and the Second Priority Liens
on such Collateral or the rights of the First Lien Collateral Agent or any other
First Lien Secured Party or the Second Lien Collateral Agent or any other Second
Lien Secured Party hereunder, including the rights to exercise remedies in
respect thereof; (d) in the case of the Second Lien Secured Parties, receive any
Collateral or proceeds of Collateral on account of (i) its Second Priority Lien
Obligations after the Discharge of First Lien Priority Obligations has occurred,
subject to any reinstatement of the First Lien Priority Obligations under
Section 6.04 or (ii) its Excess Second Lien Obligations after the Discharge of
Excess First Lien Obligations has occurred, subject to any reinstatement of the
Excess First Lien Obligations under Section 6.04; (e) in the case of the Third
Lien Secured Parties, receive any Collateral or proceeds of Collateral after the
Discharge of First Lien Obligations has occurred and the Discharge of Second
Lien Obligations has occurred, subject to any reinstatement of the First Lien
Obligations and/or the Second Lien Obligations under Section 6.04; (f) file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of the Second Lien Secured
Parties or Third Lien Secured Parties, as applicable, including any claims
secured by the

 

30



--------------------------------------------------------------------------------

Collateral; (g) vote on any plan of reorganization, make other filings and make
any arguments and motions that, in each case, do not contravene the terms of
this Agreement, including, without limitation, Sections 6.05(c) and (d); (h) bid
at any Section 363 hearing or with respect to any other Collateral disposition;
provided that (i) in the case of the Second Lien Secured Parties (x) prior to
the Discharge of First Lien Priority Obligations, such bid results in the
Discharge of First Lien Priority Obligations as a condition to such disposition
and concurrently with the consummation thereof, to the extent that the Discharge
of First Lien Obligations has not previously occurred, (y) after the Discharge
of First Lien Priority Obligations and prior to the Discharge of Excess First
Lien Obligations, such bid results in the Discharge of Excess First Lien
Obligations as a condition to such disposition and concurrently with the
consummation thereof and (ii) in the case of the Third Lien Secured Parties,
such bid results in the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations as a condition to such disposition and concurrently with
the consummation thereof, to the extent that the Discharge of First Lien
Obligations or the Discharge of Second Lien Obligations has not previously
occurred; (i) accelerate the maturity of, or demand as immediately due and
payable, all or any part of the Second Lien Obligations or Third Lien
Obligations; (j) commence, continue or participate in any judicial, arbitral or
other proceeding (whether under state, local, federal or foreign law) against
any Credit Party (including any Insolvency or Liquidation Proceeding) to enforce
any of the payment obligations of any Credit Party, under or in connection with
the Second Lien Obligations or the Second Lien Debt Documents or the Third Lien
Obligations or the Third Lien Debt Document, in each case, so long as such
action is not otherwise for the enforcement of any Lien in, or otherwise seeks
possession of, any of the Collateral or any Proceeds thereof; (k) charge
interest at the default rate pursuant to the terms of the Second Lien Debt
Documents or the Third Lien Debt Documents; (l) deliver any notice of default or
event of default under any of the Second Lien Debt Documents or the Third Lien
Debt Documents; (m) institute or maintain any suit or action solely to prevent
the running of any applicable statute of limitation or any other similar
restriction on claims; (n) assert a compulsory crossclaim or counterclaim
against any of the Credit Parties as long as such action is not otherwise for
the enforcement against any of the Collateral; (o) institute or maintain any
action to seek and obtain specific performance or injunctive relief to compel
the Credit Parties to comply with (or not violate or breach) an obligation under
the Second Lien Debt Documents, as long as such action is not otherwise an
enforcement action against or in respect of the Collateral; (p) in the case of
the Second Lien Secured Parties, enforce the terms of this Agreement or any
subordination agreement with regards to any indebtedness or other obligation
subordinated to the Second Lien Obligations (including the Third Lien
Obligations); (q) receive and retain Permitted Reorganization Securities,
subject to Section 6.10; and/or (r) act in its capacity as an unsecured creditor
to the extent provided in Section 5.04.

SECTION 3.04. Voting. With respect to any remedies to be taken by the Secured
Parties with respect to the Collateral and all other matters relating to the
Collateral or the First Lien Debt Documents, the First Lien Collateral Agent
shall take direction and comply with the instructions of the Required First Lien
Secured Parties. With respect to all matters relating to the Collateral or the
Second Lien Debt Documents, subject to the terms of the Second Lien Collateral
Trust Agreement, the Second Lien Collateral Agent shall take direction from the
Second Lien Secured Parties in the manner set forth in the Second Lien
Collateral Trust Agreement, to the extent not in violation of this Agreement.

 

31



--------------------------------------------------------------------------------

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an Event of Default has occurred
and until such Event of Default is cured or waived, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the Credit
Party, the Collateral or Proceeds thereof or any Proceeds received in connection
with the sale or other disposition of, or collection on, such Collateral upon
the exercise of remedies, or in connection with any Insolvency or Liquidation
Proceeding, including in connection with a sale of Collateral pursuant to
Section 363 of the Bankruptcy Code or a plan pursuant to Chapter 11 of the
Bankruptcy Code, shall be applied in accordance with the following waterfall:

(i) First, on a pro rata basis, to pay fees, expenses and indemnities
(including, but not limited to, fees, expenses and disbursements of legal
counsel) of the Collateral Agents, each Representative and each L/C Issuer
(other than letter of credit reimbursement obligations) due and payable under
the Secured Debt Documents;

(ii) Second, to the First Lien Collateral Agent to the payment of any First Lien
Priority Obligations to be applied in accordance with the First Lien Collateral
Documents until the Discharge of First Lien Priority Obligations has occurred;

(iii) Third, to the Second Lien Collateral Agent to the payment of any Second
Lien Priority Obligations to be applied in accordance with the Second Lien
Collateral Documents until the Discharge of Second Lien Priority Obligations has
occurred;

(iv) Fourth, to the First Lien Collateral Agent to the payment of any Excess
First Lien Obligations to be applied in accordance with the First Lien
Collateral Documents until the Discharge of Excess First Lien Obligations has
occurred;

(v) Fifth, to the Second Lien Collateral Agent to the payment of any Excess
Second Lien Obligations to be applied in accordance with the Second Lien
Collateral Documents until the Discharge of Excess Second Lien Obligations has
occurred;

(vi) Sixth, on a pro rata basis to the payment of any of the Third Lien
Obligations then outstanding; and

(vii) Seventh, any remaining proceeds to the Credit Parties or as a court of
competent jurisdiction may direct.

After an Event of Default has occurred and until such Event of Default is cured
or waived, so long as the Discharge of First Lien Obligations has not occurred
and the Discharge of Second Lien Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Credit Party, any non-cash Collateral or Proceeds received in connection with
the sale or other disposition of, or collection on, Collateral may be held by or
on behalf of the Controlling Collateral Agent or any Priority Secured Party as
Collateral and upon conversion to cash be distributed as set forth in the above
waterfall.

 

32



--------------------------------------------------------------------------------

Upon the Discharge of First Lien Priority Obligations, the First Lien Collateral
Agent shall deliver promptly to the Second Lien Collateral Agent any Collateral
or Proceeds thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Second Lien Collateral Agent to the Second Lien Priority
Obligations in accordance with this Agreement and in such order as specified in
the relevant Second Lien Debt Documents.

Upon the Discharge of Second Lien Priority Obligations, the Second Lien
Collateral Agent shall deliver promptly to the First Lien Collateral Agent any
Collateral or Proceeds thereof held by it in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct, to be applied by the First Lien Collateral Agent to the Excess First
Lien Obligations in accordance with this Agreement and in such order as
specified in the relevant First Lien Debt Documents.

Upon the Discharge of Excess First Lien Obligations, the First Lien Collateral
Agent shall deliver promptly to the Second Lien Collateral Agent any Collateral
or Proceeds thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Second Lien Collateral Agent to the Excess Second Lien
Obligations in accordance with this Agreement and in such order as specified in
the relevant Second Lien Debt Documents.

Upon the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, the Second Lien Collateral Agent shall deliver promptly to the
Third Lien Collateral Agent any Collateral or Proceeds thereof held by it in the
same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Third Lien
Collateral Agent to the Third Lien Obligations in such order as specified in the
relevant Third Lien Debt Documents.

Whenever a Collateral Agent or a Representative shall be required, in connection
with the exercise of its rights or the performance of its obligations hereunder,
to determine the existence or amount of any First Lien Priority Obligations,
Excess First Lien Obligations, Second Lien Priority Obligations, Excess Second
Lien Obligations or Third Lien Obligations or the existence of any Lien securing
any such obligations, or the Collateral subject to any such Lien, it may request
that such information be furnished to it by Foresight in an Officer’s
Certificate, and the requesting Collateral Agent or Representative shall be
entitled to make such determination on the basis of the Officer’s Certificate so
furnished.

SECTION 4.02. Payment Over. (a) Unless and until the Discharge of First Lien
Priority Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any of the Credit Parties, any
Collateral and any Proceeds thereof received by the Second Lien Collateral
Agent, the Third Lien Collateral Agent or any Second Lien Secured Party or Third
Lien Secured Party in connection with the exercise of any right or remedy
(including setoff) against the Collateral, in contravention of this Agreement,
shall be segregated and held in trust for the benefit of and forthwith paid over
to the First Lien Collateral Agent for the benefit of the First Lien Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. The First Lien Collateral
Agent is hereby authorized to make any such endorsements as agent for the

 

33



--------------------------------------------------------------------------------

Second Lien Collateral Agent, the Third Lien Collateral Agent or any such Second
Lien Secured Party or Third Lien Secured Party. This authorization is coupled
with an interest and is irrevocable. After the Discharge of First Lien Priority
Obligations has occurred, unless and until the Discharge of Second Lien Priority
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any of the Credit Parties, any
Collateral and Proceeds thereof received by the First Lien Collateral Agent, the
Third Lien Collateral Agent or any First Lien Secured Party or Third Lien
Secured Party in connection with the exercise of any right or remedy (including
setoff) against the Collateral, in contravention of this Agreement, shall be
segregated and held in trust for the benefit of and forthwith paid over to the
Second Lien Collateral Agent for the benefit of the Second Lien Secured Parties
in the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. The Second Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the First Lien
Collateral Agent, the Third Lien Collateral Agent or any such First Lien Secured
Party or Third Lien Secured Party. This authorization is coupled with an
interest and is irrevocable.

(b) After the Discharge of First Lien Priority Obligations has occurred and the
Discharge of Second Lien Priority Obligations has occurred, unless and until the
Discharge of Excess First Lien Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any of the
Credit Parties, any Collateral and Proceeds thereof received by the Second Lien
Collateral Agent, the Third Lien Collateral Agent or any Second Lien Secured
Party or Third Lien Secured Party in connection with the exercise of any right
or remedy (including setoff) against the Collateral, in contravention of this
Agreement, shall be segregated and held in trust for the benefit of and
forthwith paid over to the First Lien Collateral Agent for the benefit of the
First Lien Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
First Lien Collateral Agent is hereby authorized to make any such endorsements
as agent for the Second Lien Collateral Agent, the Third Lien Collateral Agent
or any such First Lien Secured Party or Third Lien Secured Party. This
authorization is coupled with an interest and is irrevocable.

(c) From and after the Discharge of First Lien Obligations unless and until the
Discharge of Excess Second Lien Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any of the
Credit Parties, any Collateral and Proceeds thereof received by any Third Lien
Representative or any Third Lien Secured Party in connection with the exercise
of any right or remedy (including setoff) against the Collateral, in
contravention of this Agreement, shall be segregated and held in trust for the
benefit of and forthwith paid over to the Second Lien Collateral Agent for the
benefit of the Second Lien Secured Parties in the same form as received, with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. The Second Lien Collateral Agent is hereby authorized to make
any such endorsements as agent for the Third Lien Collateral Agent or any such
Third Lien Secured Party. This authorization is coupled with an interest and is
irrevocable.

 

34



--------------------------------------------------------------------------------

ARTICLE V

Other Agreements

SECTION 5.01. Releases. (a) The Second Lien Collateral Agent, the Third Lien
Collateral Agent, and each Second Lien Representative, for itself and on behalf
of each Second Lien Secured Party under its Second Lien Debt Facility, and each
Third Lien Representative, on behalf of itself and each Third Lien Secured Party
under its Third Lien Debt Facility, agrees that:

(i) if in connection with any exercise of any of the First Lien Secured Parties’
rights or remedies in respect of the Collateral or any other disposition in any
Insolvency or Liquidation Proceeding, including pursuant to the entry of a court
order authorizing such sale, transfer or other disposition pursuant to Section
363 of the Bankruptcy Code or a confirmed plan under Chapter 11 of the
Bankruptcy Code, in each case prior to the Discharge of First Lien Obligations,
the First Lien Collateral Agent, for itself or on behalf of any of the First
Lien Secured Parties, releases any of its Liens on any part of the Collateral or
the First Lien Collateral Agent, for itself or on behalf of any of the First
Lien Secured Parties, releases any Guarantor from its obligations under its
Guarantee of the First Lien Obligations; provided that (x) the Proceeds received
in connection with such exercise are applied in accordance with Section 4.01 or
(y) if the Proceeds received in connection with such exercise are not applied in
accordance with Section 4.01, the Liens securing the First Lien Obligations, the
Second Lien Obligations and the Third Lien Obligations shall attach to the
Proceeds of such Collateral with the lien priority set forth in this Agreement;
or

(ii) if in the event of a sale, transfer or other disposition of any specified
item of Collateral (including all or substantially all of the equity interests
of any Subsidiary of Foresight), as permitted pursuant to the terms of the First
Lien Debt Documents or otherwise consented to by the First Lien Secured Parties
(other than a disposition addressed in (i) above), the First Lien Collateral
Agent, for itself and on behalf of the First Lien Secured Parties, releases any
of its Liens on any part of the Collateral or the First Lien Collateral Agent
for itself and on behalf of any of the First Lien Secured Parties, releases any
Guarantor from its obligations under its Guarantee of the First Lien
Obligations; provided that, in each case, the Proceeds of such sale, transfer or
other disposition are applied as required under the First Lien Debt Documents to
(x) repay First Lien Priority Obligations or (y) be reinvested in the manner and
to the extent described therein; provided that if the Proceeds of such sale,
transfer or other disposition are not applied to repay First Lien Priority
Obligations, the Liens securing the First Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations shall attach to the Proceeds of such
of Collateral with the lien priority set forth in this Agreement; or

then, with respect to clauses (i) and (ii) above, (x) the Liens of the Second
Lien Collateral Agent, for itself or for the benefit of the Second Lien Secured
Parties, and the Liens, if any, of the Third Lien Collateral Agent, for itself
or for the benefit of the Third Lien Secured Parties, on such Collateral shall
be automatically, unconditionally and simultaneously released and terminated, as
applicable, to the same extent that the First Lien Collateral Agent has released
and terminated the First Priority Liens in such Collateral, and (y) any
Guarantor released from its obligations under

 

35



--------------------------------------------------------------------------------

its Guarantee of First Lien Obligations by the First Lien Collateral Agent shall
be concurrently released under its Guarantee of the Second Lien Obligations and
the Third Lien Obligations, automatically and without any further action, and
the Second Lien Collateral Agent and the Third Lien Collateral Agent shall take
any steps reasonably required (including at the request of the First Lien
Collateral Agent) to effectuate the foregoing termination and release at
Foresight’s sole cost and expense. Promptly upon delivery to the Second Lien
Collateral Agent or the Third Lien Collateral Agent of a written direction from
the First Lien Collateral Agent stating that any such termination and release of
Liens securing the First Lien Obligations will occur, the Second Lien Collateral
Agent, for itself and on behalf of the Second Lien Secured Parties, and the
Third Lien Collateral Agent, for itself and on behalf of the Third Lien Secured
Parties, shall execute and deliver, at Foresight’s or the other Guarantor’s sole
cost and expense, to the First Lien Collateral Agent such termination
statements, releases and other documents (including documents which are
corresponding junior lien versions of termination statements, releases and other
documents that the First Lien Collateral Agent delivers under the First Lien
Credit Agreement to the extent applicable) so as to confirm the foregoing
releases referred to in clauses (i) and (ii) of the first sentence of this
clause (a) when such First Lien Collateral Agent’s releases occur. Nothing in
this Section 5.01(a) will be deemed to affect any agreement of (x) the Second
Lien Collateral Agent or any Second Lien Representative, for itself and on
behalf of the Second Lien Secured Parties under its Second Lien Debt Facility,
to release the Liens on the Second Lien Collateral as set forth in the relevant
Second Lien Debt Documents or (y) the Third Lien Collateral Agent or any Third
Lien Representative, for itself and on behalf of the Third Lien Secured Parties
under its Third Lien Debt Facility, to release the Liens on the Third Lien
Collateral as set forth in the relevant Third Lien Debt Documents.

(b) The Second Lien Collateral Agent, the Third Lien Collateral Agent, each
Second Lien Representative, for itself and on behalf of each Second Lien Secured
Party under its Second Lien Debt Facility, and each Third Lien Representative,
on behalf of itself and each Third Lien Secured Party under its Third Lien Debt
Facility, hereby irrevocably constitutes and appoints the First Lien Collateral
Agent and any officer, employee or agent of the First Lien Collateral Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Second Lien
Collateral Agent, the Third Lien Collateral Agent, such Second Lien
Representative, such Third Lien Representative or any other Second Lien Secured
Party or Third Lien Secured Party and in the First Lien Collateral Agent’s own
name, from time to time in the First Lien Collateral Agent’s discretion, for the
purpose of carrying out the terms of Section 5.01(a), to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

(c) [Reserved.]

(d) Notwithstanding anything to the contrary in any Second Lien Debt Document or
Third Lien Debt Document, in the event the terms of a First Lien Collateral
Document, on the one hand, and a Second Lien Collateral Document or a Third Lien
Collateral Document, on the other hand, each require any Credit Party (i) to
make payment in respect of any item of Collateral, (ii) to deliver or afford
control over any item of Collateral to, or deposit any item of Collateral with,
(iii) to register ownership of any item of Collateral in the name of or make an

 

36



--------------------------------------------------------------------------------

assignment of ownership of any Collateral or the rights thereunder to, (iv)
cause any securities intermediary, commodity intermediary or other Person acting
in a similar capacity to agree to comply, in respect of any item of Collateral,
with instructions or orders from, or to treat, in respect of any item of
Collateral, as the entitlement holder, (v) hold any item of Collateral in trust
for (to the extent such item of Collateral cannot be held in trust for multiple
parties under applicable law), (vi) obtain the agreement of a bailee or other
third party to hold any item of Collateral for the benefit of or subject to the
control of or, in respect of any item of Collateral, to follow the instructions
of or (vii) obtain the agreement of a landlord with respect to access to leased
premises where any item of Collateral is located or waivers or subordination of
rights with respect to any item of Collateral in favor of, in any case, any
First Lien Secured Party, on the one hand, and any Second Lien Secured Party or
Third Lien Secured Party, on the other hand, such Credit Party may, until the
Discharge of First Lien Obligations has occurred, comply with such requirement
under the Second Lien Collateral Documents and the Third Lien Collateral
Documents as it relates to such Collateral by taking any of the actions set
forth above only with respect to, or in favor of, the First Lien Collateral
Agent. Until the Discharge of First Lien Obligations occurs, to the extent that
the First Lien Collateral Agent or First Lien Secured Parties (i) have released
any Lien on Collateral or any Guarantor from its Obligation under its guaranty
and any such Liens or guaranty are later reinstated or (ii) obtain any new Liens
or additional Guarantees from any Guarantor, then (x) the Second Lien Collateral
Agent, for itself and the Second Lien Secured Parties, shall be granted a Lien
on any such Collateral, subject to the lien subordination provisions of this
Agreement, and each Second Lien Representative, for itself and for the Second
Lien Secured Parties represented by it, shall be granted an additional guaranty,
as the case may be and (y) the Third Lien Collateral Agent, for itself and the
Third Lien Secured Parties, shall be granted a Lien on any such Collateral,
subject to the lien subordination provisions of this Agreement and each Third
Lien Representative, for itself and for the Third Lien Secured Parties
represented by it, shall be granted an additional guaranty, as the case may be.

(e) The Third Lien Collateral Agent and each Third Lien Representative, for
itself and on behalf of each Third Lien Secured Party under its Third Lien Debt
Facility, agrees that:

(i) if in connection with any exercise of any of the Second Lien Secured
Parties’ rights or remedies in respect of the Collateral or any other
disposition in any Insolvency or Liquidation Proceeding, including pursuant to
the entry of a court order authorizing such sale, transfer or other disposition
pursuant to Section 363 of the Bankruptcy Code or a confirmed plan under Chapter
11 of the Bankruptcy Code, in each case prior to the Discharge of Second Lien
Obligations, the Second Lien Collateral Agent, for itself or on behalf of any of
the Second Lien Secured Parties, releases any of its Liens on any part of the
Collateral or the Second Lien Collateral Agent, for itself or on behalf of any
of the Second Lien Secured Parties, releases any Guarantor from its obligations
under its Guarantee of the Second Lien Obligations, provided that (x) the
Proceeds received in connection with such exercise are applied in accordance
with Section 4.01 or (y) if the Proceeds received in connection with such
exercise are not applied in accordance with Section 4.01, the Liens securing the
Second Lien Obligations and the Third Lien Obligations shall attach to the
Proceeds of such Collateral with the lien priority set forth in this Agreement;
or

(ii) if in the event of a sale, transfer or other disposition of any specified
item of Collateral (including all or substantially all of the equity interests
of any Subsidiary of Foresight), as permitted pursuant to the terms of the
Second Lien Debt Documents or otherwise consented to by the Second Lien Secured
Parties (other than a disposition addressed in (i) above), the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Secured Parties,
releases any of its Liens on any part of the Collateral or the Second Lien
Collateral Agent for itself and on behalf of any of the Second Lien Secured
Parties, releases any Guarantor from its obligations under its Guarantee of the
Second Lien Obligations; provided that, in each case, (x) the Proceeds of such
sale, transfer or other disposition are applied in accordance with the Second
Lien Debt Document or (y) if the Proceeds of such sale, transfer or other
disposition are not applied in accordance with the Second Lien Debt Documents,
the Liens securing the Second Lien Obligations and the Third Lien Obligations
shall attach to the Proceeds of such of Collateral with the lien priority set
forth in this Agreement;

 

37



--------------------------------------------------------------------------------

then, with respect to clauses (i) to (ii) above, (x) the Liens, if any, of the
Third Lien Collateral Agent, for itself or for the benefit of the Third Lien
Secured Parties on such Collateral shall be automatically, unconditionally and
simultaneously released and terminated, as applicable, to the same extent that
the Second Lien Collateral Agent has released and terminated the Second Priority
Liens in such Collateral, and (y) and any Guarantor released from its
obligations under its Guarantee of the Second Lien Obligations by the Second
Lien Collateral Agent shall be concurrently released under its Guarantee of the
Third Lien Obligations, automatically and without any further action, and the
Third Lien Collateral Agent shall take any steps reasonably required (including
at the request of the Second Lien Collateral Agent) to effectuate the foregoing
termination and release at Foresight’s sole cost and expense. Promptly upon
delivery to the Third Lien Collateral Agent of a written direction from the
Second Lien Collateral Agent stating that any such termination and release of
Liens securing the Second Lien Obligations will occur, the Third Lien Collateral
Agent, for itself and on behalf of the Third Lien Secured Parties, shall execute
and deliver, at Foresight’s or the other Guarantor’s sole cost and expense, to
the Second Lien Collateral Agent such termination statements, releases and other
documents (including documents which are corresponding third lien versions of
termination statements, releases and other documents that the Second Lien
Collateral Agent delivers under the Second Lien Credit Agreement to the extent
applicable) so as to confirm the foregoing releases referred to in clauses (i)
and (ii) of this clause (e) when such Second Lien Collateral Agent’s releases
occur. Nothing in this Section 5.01(e) will be deemed to affect any agreement of
a Third Lien Representative, for itself and on behalf of the Third Lien Secured
Parties, to release the Liens on the Third Lien Collateral as set forth in the
relevant Third Lien Debt Documents.

(f) The Third Lien Collateral Agent and each Third Lien Representative, for
itself and on behalf of each Third Lien Secured Party under its Third Lien Debt
Facility, hereby irrevocably constitutes and appoints the Second Lien Collateral
Agent and any officer, employee or agent of the Second Lien Collateral Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Third Lien
Collateral Agent, Third Lien Representative or such Third Lien Secured Party and
in the Second Lien Collateral Agent’s own name, from time to time in the Second
Lien Collateral Agent’s discretion, for the purpose of carrying out the terms of
Section 5.01(e), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(e), including any termination statements,
endorsements or other instruments of transfer or release.

 

38



--------------------------------------------------------------------------------

(g) [Reserved].

(h) Notwithstanding anything to the contrary in any Third Lien Debt Document, in
the event the terms of a Second Lien Collateral Document and a Third Lien
Collateral Document each require any Credit Party (i) to make payment in respect
of any item of Collateral, (ii) to deliver or afford control over any item of
Collateral to, or deposit any item of Collateral with, (iii) to register
ownership of any item of Collateral in the name of or make an assignment of
ownership of any Collateral or the rights thereunder to, (iv) cause any
securities intermediary, commodity intermediary or other Person acting in a
similar capacity to agree to comply, in respect of any item of Collateral, with
instructions or orders from, or to treat, in respect of any item of Collateral,
as the entitlement holder, (v) hold any item of Collateral in trust for (to the
extent such item of Collateral cannot be held in trust for multiple parties
under applicable law), (vi) obtain the agreement of a bailee or other third
party to hold any item of Collateral for the benefit of or subject to the
control of or, in respect of any item of Collateral, to follow the instructions
of or (vii) obtain the agreement of a landlord with respect to access to leased
premises where any item of Collateral is located or waivers or subordination of
rights with respect to any item of Collateral in favor of, in any case, both the
Second Lien Collateral Agent and the Third Lien Collateral Agent, any Second
Lien Representative, any Third Lien Representative, any other Second Lien
Secured Party or any other Third Lien Secured Party, such Credit Party may, so
long as the Discharge of First Lien Obligations has occurred, until the
Discharge of Second Lien Obligations has occurred, comply with such requirement
under the Third Lien Collateral Document as it relates to such Collateral by
taking any of the actions set forth above only with respect to, or in favor of,
the Second Lien Collateral Agent. From and after the Discharge of First Lien
Obligations and until the Discharge of Second Lien Obligations occurs, to the
extent that the Second Lien Collateral Agent or Second Lien Secured Parties (i)
have released any Lien on Collateral or any Guarantor from its obligation under
its guaranty and any such Liens or guaranty are later reinstated or (ii) obtain
any new liens or additional guarantees from any Guarantor, then the Third Lien
Collateral Agent, for itself and for the Third Lien Secured Parties represented
by it, shall be granted a Lien on any such Collateral, subject to the lien
subordination provisions of this Agreement, and each Third Lien Representative,
for itself and for the Third Lien Secured Parties represented by it, shall be
granted an additional guaranty, as the case may be.

SECTION 5.02. Insurance and Condemnation Awards. (x) Except otherwise agreed in
the First Lien Loan Documents, unless and until the Discharge of First Lien
Obligations has occurred, the First Lien Collateral Agent and the First Lien
Secured Parties and (y) from and after the Discharge of First Lien Obligations
unless and until the Discharge of Second Lien Obligations has occurred, the
Second Lien Collateral Agent and the Second Lien Secured Parties shall have the
sole and exclusive right, subject to the rights of the Credit Parties under, and
to the extent required by, and subject to any limitations in, the applicable
First Liens Debt Documents and Second Lien Debt Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Credit Parties (except that, if the applicable insurer
permits, the Second Lien Collateral Agent and the Third Lien Collateral Agent
shall have the right to be named as an additional insured so long as its second
lien status or third

 

39



--------------------------------------------------------------------------------

lien status, as the case may be, is identified in a manner reasonably
satisfactory to the First Lien Collateral Agent), (b) adjust settlement for any
insurance policy covering the Collateral in the event of any loss thereunder and
(c) to approve any award granted in any condemnation or similar proceeding
affecting the Collateral. All proceeds of any such policy and any such award, if
in respect of the Collateral, shall be paid (i) first, prior to the occurrence
of the Discharge of First Lien Priority Obligations, to the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties pursuant to
the terms of the First Lien Debt Documents, (ii) second, after the occurrence of
the Discharge of First Lien Priority Obligations, to the Second Lien Collateral
Agent for the benefit of the Second Lien Secured Parties pursuant to the terms
of the applicable Second Lien Debt Documents until the Discharge of the Second
Lien Priority Obligations shall have occurred, (iii) third, after the occurrence
of the Discharge of First Lien Priority Obligations and the Discharge of Second
Lien Priority Obligations, to the First Lien Collateral Agent for the benefit of
the First Lien Secured Parties pursuant to the terms of the First Lien Debt
Documents until the Discharge of Excess First Lien Obligations shall have
occurred, (iv) fourth, after the occurrence of the Discharge of First Lien
Priority Obligations, the Discharge of Second Lien Priority Obligations and the
Discharge of Excess First Lien Obligations, to the Second Lien Collateral Agent
for the benefit of the Second Lien Secured Parties pursuant to the terms of the
applicable Second Lien Debt Documents until the Discharge of Excess Second Lien
Obligations shall have occurred, (v) fifth, after the occurrence of the
Discharge of First Lien Obligations and the Discharge of Second Lien Obligations
to the Third Lien Collateral Agent for the benefit of the Third Lien Secured
Parties pursuant to the terms of the applicable Third Lien Debt Documents and
(vi) sixth, if no Third Lien Obligations are outstanding, to the owners of the
subject property, or such other Person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If the Second Lien Collateral
Agent, the Third Lien Collateral Agent or any other Second Lien Secured Party or
Third Lien Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the Controlling Collateral Agent for application in
accordance with the terms of this Section 5.02.

SECTION 5.03. Amendments to Debt Documents. (a) The First Lien Debt Documents
may be amended, restated, supplemented or otherwise modified in accordance with
their terms, and the Indebtedness under the First Lien Debt Documents may be
Refinanced, in each case, without the consent of any Second Lien Secured Party
or Third Lien Secured Party; provided, however, that, without the consent of the
Second Lien Collateral Agent and the Third Lien Collateral Agent, no such
amendment, restatement, supplement, modification or Refinancing (or successive
amendments, restatements, supplements, modifications or Refinancings) shall (i)
add (or make more restrictive with respect to any applicable covenant as of the
date hereof with respect to the payment of the Second Lien Obligations or the
Third Lien Obligations) any direct and express restriction specifically on the
payment of the Second Lien Obligations or Third Lien Obligations that by its
express terms conflicts with an express provision of this Agreement (or, in the
case of an existing covenant or restriction with respect to the payment of the
Second Lien Obligations or Third Lien Obligations, that is more restrictive than
the scope of such covenant or provision as of the date hereof), (ii) reduce the
capacity to incur Obligations constituting Second Lien Obligations under the
Second Lien Debt Documents to an amount less than the amount of the Second Lien
Obligations outstanding on the Closing Date plus all interest paid-in-kind in
respect thereof after the Closing Date or (iii) contravene the provisions of
this Agreement.

 

40



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Required First Lien Secured Parties
on at least 10 Business Days’ prior notice to the First Lien Representatives, or
unless permitted under the First Lien Debt Documents, unless and until the
Discharge of First Lien Obligations has occurred, (x) no Second Lien Debt
Document may be amended, restated, supplemented or otherwise modified and no
Indebtedness under the Second Lien Debt Documents may be Refinanced, to the
extent such amendment, restatement, supplement or modification or Refinancing,
or the terms of such new Second Lien Debt Document, would (i) contravene the
provisions of this Agreement or any of the First Lien Debt Documents, (ii)
change to earlier dates any scheduled dates for payment of principal (including
the final maturity date) under such Second Lien Debt Document, (iii) modify (or
have the effect of a modification of) the mandatory prepayment provisions of the
applicable Second Lien Debt Document for such Second Lien Debt Facility in a
manner that would result in the weighted average life to maturity being less
than the weighted average life to maturity of the Second Lien Obligations under
such Second Lien Debt Document prior to giving effect thereto, (iv) reduce the
capacity to incur Obligations constituting First Lien Obligations, in each case,
under the First Lien Debt Documents on the day of any such amendment,
restatement, supplement, modification or Refinancing; provided that the holders
(and their representatives) of any such Refinancing indebtedness execute a
Joinder Agreement or otherwise bind themselves in writing to the terms of this
Agreement, (v) increase the principal amount of the Second Lien Exchangeable PIK
Notes, the Second Lien Secured Notes or any Replacement Second Lien Debt in
respect thereof in excess of the amount permitted under the First Lien Credit
Agreement (it being understood that interest shall be permitted to be
paid-in-kind at all times), (vi) increase the applicable margin or similar
component of the interest rate or yield applicable to any Obligations in respect
of Second Lien Indenture Documents and any Replacement Second Lien Debt Document
with respect thereto that is required to be paid in cash by more than 3% per
annum (excluding increases resulting from the accrual of interest at the default
rate) or (vii) change any default or Event of Default thereunder in a manner
adverse to the First Lien Secured Parties (other than to eliminate any such
Event of Default or increase any grace period related thereto or otherwise make
such Event of Default or condition less restrictive or burdensome on any Credit
Parties); and (y) no Second Lien Debt Document may be amended, restated,
supplemented or otherwise modified to the extent such amendment, supplement or
modification, or the terms of any new Second Lien Debt Document, would be
prohibited by, or would require any Credit Party to act or refrain from acting
in a manner that would violate, any of the terms of this Agreement.

(c) The Second Lien Collateral Agent, the Third Lien Collateral Agent, each
Second Lien Representative, for itself and on behalf of each Second Lien Secured
Party under its Second Lien Debt Facility, and each Third Lien Representative,
on behalf of itself and each Third Lien Secured Party under its Third Lien Debt
Facility, agrees that each Second Lien Collateral Document and Third Lien
Collateral shall include the following language (or language to similar effect
reasonably approved by the First Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second] [Third] Lien Collateral Agent pursuant to this
Agreement on the Collateral (as defined in the Intercreditor Agreement referred
to below) are expressly subject and subordinate to the liens and security
interests granted in favor of the First Lien Secured Parties [and The Second
Lien Secured Parties] (as defined in the Intercreditor Agreement referred to
below), including

 

41



--------------------------------------------------------------------------------

liens and security interests granted to Citibank, N.A., as collateral agent,
pursuant to or in connection with the Third Amended and Restated Credit
Agreement, dated as of August 30, 2016, among Foresight Energy LLC, the lenders
from time to time party thereto, Citibank, N.A., as administrative agent and
collateral agent, and the other parties thereto, as further amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time and (ii) the exercise of any right or remedy by the [Second Lien Collateral
Agent] [Third Lien Collateral Agent] hereunder is subject to the limitations and
provisions of the Intercreditor Agreement (Notes) dated as of August 30, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Foresight Energy LLC, Foresight Energy Finance
Corporation, Citibank, N.A., as administrative agent and first lien collateral
agent, Wilmington Savings Fund Society, FSB, as second lien collateral agent and
the other parties thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.”

In addition, each Second Lien Mortgage and Third Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Collateral Agent
may reasonably request to reflect the subordination of the liens granted
pursuant to such Second Lien Mortgage and Third Lien Mortgage to the First Lien
Collateral Document covering such Collateral, to extent set forth in this
Agreement. Foresight shall have the obligation of ensuring that each Second Lien
Collateral Document and each Third Lien Collateral Document satisfies the
requirements of this Section 5.03(c), and none of the Second Lien Collateral
Agent, the Third Lien Collateral Agent, any Second Lien Representative or any
Third Lien Representative shall have the duty or responsibility for ensuring or
verifying that any Second Lien Collateral Document or any Third Lien Collateral
Document satisfies the requirements of this Section 5.03(c).

(d) Without the prior written consent of (a) the Required First Lien Secured
Parties on at least 10 Business Days’ prior notice to the First Lien
Representatives, or unless permitted under the First Lien Debt Documents, unless
and until the Discharge of First Lien Obligations has occurred and (b) the
Second Lien Collateral Agent on at least 10 Business Days’ prior notice to the
Second Lien Collateral Agent, or unless permitted under the Second Lien Debt
Documents, unless and until the Discharge of Second Lien Obligations has
occurred, (x) no Third Lien Debt Document may be amended, restated, supplemented
or otherwise modified and no Indebtedness under the Third Lien Debt Documents
may be Refinanced, to the extent such amendment, restatement, supplement or
modification or Refinancing, or the terms of such new Third Lien Debt Document,
would (i) contravene the provisions of this Agreement or any of the First Lien
Debt Documents or the Second Lien Debt Documents, (ii) change to earlier dates
any scheduled dates for payment of principal (including the final maturity date)
under such Third Lien Debt Document or of interest on Indebtedness under such
Third Lien Debt Document, (iii) modify (or have the effect of a modification of)
the mandatory prepayment provisions of the applicable Third Lien Debt Document
for such Third Lien Debt Facility in a manner that would result in the weighted
average life to maturity being less than the weighted average life to maturity
of the Third Lien Obligations under such Third Lien Debt Document prior to
giving effect thereto, (iv) reduce the capacity to incur (A) Obligations
constituting First Lien Obligations, in each case, under the First Lien Debt
Documents or (B) Obligations constituting

 

42



--------------------------------------------------------------------------------

Second Lien Obligations, (v) increase the principal amount of the Third Lien
Obligations or Replacement Third Lien Debt in excess of the amount permitted
under the First Lien Debt Documents or the Second Lien Debt Documents, (vi)
increase the applicable margin or similar component of the interest rate or
yield applicable to any Obligations in respect of Third Lien Debt Documents and
any Replacement Third Lien Debt Document with respect thereto by more than 3%
per annum (excluding increases resulting from the accrual of interest at the
default rate), (vii) change any default or event or default thereunder in a
manner adverse to the Credit Parties thereunder (other than to eliminate any
such event of default or increase any grace period related thereto or otherwise
make such event of default or condition less restrictive or burdensome on any
Credit Parties), (viii) increase materially the obligations of the obligor
thereunder or to confer any additional material rights on the lenders (or
holders, as the case may be) under the Third Lien Debt Facilities (or a
representative on their behalf) which would be adverse to any Credit Party,
First Lien Secured Parties or Second Lien Secured Parties; and (y) no Third Lien
Debt Document may be amended, restated, supplemented or otherwise modified to
the extent such amendment, supplement or modification, or the terms of any new
Third Lien Debt Document, would be prohibited by, or would require any Credit
Party to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

(e) Foresight shall deliver to each Collateral Agent copies of (i) any
amendments, supplements or other modifications to the Secured Debt Documents and
(ii) any new Secured Debt Documents promptly after effectiveness thereof.

SECTION 5.04. Rights as Unsecured Creditors. The Second Lien Secured Parties and
the Third Lien Secured Parties may exercise rights and remedies as unsecured
creditors in accordance with the terms of the Second Lien Debt Documents or
Third Lien Debt Documents, respectively, and applicable law so long as such
rights and remedies do not violate any express provision of this Agreement and
the Second Lien Secured Parties or the Third Lien Secured Parties are not
prohibited from taking such action under the express terms of this Agreement
(including, without limitation, the prohibitions set forth in Sections 6.01,
6.05, and 6.08). Nothing in this Agreement shall prohibit the receipt by any
Second Lien Secured Party or Third Lien Secured Party of principal, premium,
interest, fees and other amounts due under the Second Lien Debt Documents or
Third Lien Debt Documents, respectively; provided that (x) prior to the
Discharge of First Lien Priority Obligations, to the extent any Second Lien
Secured Party or Third Lien Secured Party receives such amounts in connection
with the exercise of any right or remedy (including setoff) against the
Collateral or in connection with any sale, transfer or other disposition of any
Collateral, such amounts shall be subject to Section 4.02, (y) after the
Discharge of First Lien Priority Obligations and the Discharge of Second Lien
Priority Obligations and prior to the Discharge of Excess First Lien Obligations
to the extent any Second Lien Secured Party receives such amounts in connection
with the exercise of any right or remedy (including setoff) against the
Collateral or in connection with any sale, transfer or other disposition of any
Collateral, such amounts shall be subject to Section 4.02 and (z) the extent any
Third Lien Secured Party receives such amounts prior to the Discharge of First
Lien Obligations and the Discharge of Second Lien Obligations in connection with
the exercise of any right or remedy (including setoff) against the Collateral or
in connection with any sale, transfer or other disposition of any Collateral,
such amounts shall be subject to Section 4.02. The Second Lien Collateral Agent,
acting pursuant to the terms of the Second Lien Collateral Trust Agreement, may
disavow or disclaim the Liens securing the Second Lien Obligations in full or in
part and

 

43



--------------------------------------------------------------------------------

the Second Lien Secured Parties may act in their capacities as unsecured
creditors in respect thereof. In the event any Secured Party becomes a judgment
Lien creditor in respect of Collateral as a result of its enforcement of its
rights as an unsecured creditor in respect of its Obligations, such judgment
Lien shall be subordinated on the same basis as the other Liens securing such
Obligations are so subordinated to Liens securing any other Obligations under
this Agreement.

SECTION 5.05. Gratuitous Bailee for Perfection. (a) The Controlling Collateral
Agent acknowledges and agrees that if it shall at any time hold a Lien securing
any of the Second Lien Obligations on any Collateral that can be perfected by
the possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of the Controlling Collateral Agent, or of
agents or bailees of such Person (such Collateral being referred to herein as
the “Pledged or Controlled Collateral”), or if it shall any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Collateral, the Controlling Collateral Agent
shall also hold such Pledged or Controlled Collateral, or take such actions with
respect to such landlord waiver, bailee’s letter or similar agreement or
arrangement, as sub-agent or gratuitous bailee for the other Collateral Agents,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Lien Collateral Documents or Third Lien Collateral Documents, as
applicable.

(b) Except as otherwise specifically provided herein, until the Discharge of
First Lien Obligations has occurred, the First Lien Collateral Agent and the
First Lien Secured Parties shall be entitled to deal with and administer the
Pledged or Controlled Collateral in accordance with the terms of the First Lien
Debt Documents without notice to the Second Lien Collateral Agent or Third Lien
Collateral Agent. The rights of the Second Lien Collateral Agent and the Second
Lien Secured Parties with respect to the Pledged or Controlled Collateral shall
at all times be subject to the terms of this Agreement.

(c) Except as otherwise specifically provided herein, from and after the
Discharge of First Lien Obligations until the Discharge of Second Lien
Obligations has occurred, the Second Lien Collateral Agent and the Second Lien
Secured Parties shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of the Second Lien Debt Documents
without notice to the Third Lien Collateral Agent. The rights of the Third Lien
Collateral Agent and the Third Lien Secured Parties with respect to the Pledged
or Controlled Collateral shall at all times be subject to the terms of this
Agreement.

(d) No Priority Secured Parties shall have any obligation whatsoever to any
Second Lien Secured Party or Third Lien Secured Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Credit Parties or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Collateral, except as expressly set forth in this Section 5.05. The duties
or responsibilities of the Controlling Collateral Agent, under this Section 5.05
shall be limited solely to holding or controlling the Collateral and the related
Liens referred to in paragraphs (a) and (b) of this Section 5.05 as sub-agent
and gratuitous bailee for the other Collateral Agent(s) for purposes of
perfecting the Lien held by the other Collateral Agent(s).

 

44



--------------------------------------------------------------------------------

(e) The First Lien Collateral Agent shall not have by reason of the Second Lien
Debt Documents, the Third Lien Debt Documents or this Agreement, or any other
document, a fiduciary relationship in respect of any Second Lien Secured Party
or any Third Lien Secured Party, and the Second Lien Collateral Agent, the Third
Lien Collateral Agent, each Second Lien Representative, for itself and on behalf
of each Second Lien Secured Party under its Second Lien Debt Facility, and each
Third Lien Representative, on behalf of itself and each Third Lien Secured Party
under its Third Lien Debt Facility, hereby waives and releases the First Lien
Collateral Agent from all claims and liabilities arising pursuant to the First
Lien Collateral Agent’s roles under this Section 5.05 as sub-agents and
gratuitous bailees with respect to the Collateral.

(f) The Second Lien Collateral Agent shall not have by reason of the Third Lien
Debt Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Third Lien Secured Party, and the Third Lien
Collateral Agent and each Third Lien Representative, for itself and on behalf of
each Third Lien Secured Party under its Third Lien Debt Facility, hereby waives
and releases the Second Lien Collateral Agent from all claims and liabilities
arising pursuant to the Second Lien Collateral Agent’s roles under this Section
5.05 as sub-agents and gratuitous bailees with respect to the Collateral.

(g) Upon the Discharge of First Lien Obligations, the First Lien Collateral
Agent shall, at Foresight’s sole cost and expense, (i) (A) deliver to the Second
Lien Collateral Agent, all Collateral and Proceeds thereof held or controlled by
the First Lien Collateral Agent or any of its agents or bailees, including the
transfer of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Collateral, or (B) direct and
deliver such Collateral as a court of competent jurisdiction may otherwise
direct, and (ii) at the request of the Second Lien Collateral Agent, (A) notify
any applicable insurance carrier that it is no longer entitled to be a loss
payee or additional insured under the insurance policies of any Credit Party
issued by such insurance carrier and (B) notify any governmental authority
involved in any condemnation or similar proceeding involving any Credit Party
that the Second Lien Collateral Agent is entitled to approve any awards granted
in such proceeding. The Credit Parties shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
of the Collateral Agents and each Secured Party for loss or damage suffered by
it as a result of such transfer, except for loss or damage suffered by any such
Person as a result of its own willful misconduct or gross negligence. Neither
the First Lien Collateral Agent nor any other First Lien Secured Party shall
have any obligation to follow instructions from the Second Lien Collateral
Agent, the Third Lien Collateral Agent or any other Second Lien Secured Party or
Third Lien Secured Party in contravention of this Agreement. Neither the Second
Lien Collateral Agent nor any other Second Lien Secured Party shall have any
obligation to follow instructions from the Third Lien Collateral Agent or any
other Third Lien Secured Party in contravention of this Agreement.

(h) Neither the First Lien Collateral Agent nor any of the other First Lien
Secured Parties shall be required to marshal any present or future collateral
security for any obligations of any Credit Party to the First Lien Collateral
Agent or any First Lien Secured Party under the First

 

45



--------------------------------------------------------------------------------

Lien Debt Documents or any assurance of payment in respect thereof, or to resort
to such collateral security or other assurances of payment in any particular
order, and all of their rights in respect of such collateral security or any
assurance of payment in respect thereof shall be cumulative and in addition to
all other rights, however existing or arising.

SECTION 5.06. When Discharge of Obligations Deemed To Not Have Occurred. Upon
receipt of notice of a Refinancing of First Lien Obligations or Second Lien
Obligations (including the identity of any new First Lien Collateral Agent or
the Second Lien Collateral Agent, as applicable), each Person party hereto shall
promptly (a) enter into such documents and agreements, including amendments or
supplements to this Agreement, as Foresight or such new Collateral Agent shall
reasonably request in writing in order to provide the new First Lien Collateral
Agent or the Second Lien Collateral Agent, as applicable the rights of a the
First Lien Collateral Agent or Second Lien Collateral Agent, as applicable
contemplated hereby, (b) to the extent that such Refinancing is in respect of
the First Lien Obligations, deliver to such First Lien Collateral Agent or, to
the extent that the Discharge of First Lien Obligations has occurred and such
Refinancing is in respect of the Second Lien Obligations, such Second Lien
Collateral Agent, to the extent that it is legally permitted to do so, all
Collateral and Proceeds thereof held or controlled by the Second Lien Collateral
Agent, Third Lien Collateral Agent or any of their respective agents or bailees
(to the extent applicable), including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Collateral, (c) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Guarantor issued by such insurance carrier and (d) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Credit Party that the new First Lien Collateral Agent or Second
Lien Collateral Agent, as applicable, is entitled to approve any awards granted
in such proceeding; provided that any reasonable costs or other expenses
(including fees, expenses and disbursements of legal counsel) incurred in
connection with clauses (a) to (d) above shall be the exclusive responsibility
of the Credit Parties.

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the First
Lien Secured Parties’ remedies, the First Lien Secured Parties agree that
following (a) the occurrence and during the continuation of an Event of Default
(as defined in the First Lien Credit Agreement without giving effect to any
amendment thereto during the continuation of such Event of Default) under any
First Lien Debt Document or (b) the commencement of an Insolvency or Liquidation
Proceeding (each of clauses (a) and (b), a “Purchase Event”), within thirty (30)
days of the Purchase Event (provided that, in the case of clause (a) of the
definition of “Purchase Event”, such 30-day period shall be deemed to have
commenced upon the occurrence of an Event of Default under any First Lien Debt
Document but the expiration of such 30-day period shall be tolled until such
time as the Second Lien Collateral Agent receives written notice of such Event
of Default from any Person (a “Purchase Event Notice”), at which time such
30-day period shall reset and commence), the Required Second Lien Debtholders
(as defined in the Second Lien Collateral Trust Agreement) may request (provided
that after fifteen (15) days of the Purchase Event, one or more of the Second
Lien Secured Parties may request), and the First Lien Secured Parties hereby
offer such Persons the option to purchase all, but not less than all, of the

 

46



--------------------------------------------------------------------------------

aggregate amount of outstanding First Lien Obligations (including unfunded
commitments under any First Lien Debt Document) outstanding at the time of
purchase, at par, and, in the case of any First Lien Obligations under any
Secured Hedge Agreement or Permitted Secured Commodity Swap Contract, the amount
that would be payable by the relevant Credit Party thereunder if such Credit
Party were to terminate such Secured Hedge Agreement and/or Permitted Secured
Commodity Swap Contract on the date of the purchase or, if not terminated an
amount determined by the relevant First Lien Secured Party to be necessary to
collateralize its credit risk arising out of such agreement and, if applicable,
the Cash Collateral to be furnished to the First Lien Secured Parties providing
Letters of Credit under the First Lien Debt Documents in such amounts (not to
exceed 105% thereof) as such First Lien Secured Party determines is reasonably
necessary to secure such First Lien Secured Party in connection with any such
outstanding and undrawn letters of credit), without warranty or representation
or recourse (except for representations and warranties required to be made by
assigning lenders pursuant to the Assignment and Assumption (as such term is
defined in the First Lien Credit Agreement)), but, in each case, excluding any
early termination fee, prepayment premium, prepayment fee or other similar fee
payable pursuant to the First Lien Debt Documents. If such right is exercised,
the parties shall endeavor to close promptly thereafter but in any event within
ten (10) Business Days of the request. If one or more of the Second Lien Secured
Parties exercise such purchase right, it shall be exercised pursuant to
customary Loan Syndications & Trading Association documentation and terms. If
none of the Second Lien Secured Parties exercise such right, the First Lien
Secured Parties shall have no further obligations pursuant to this Section 5.07
for such Purchase Event and may take any further actions in their sole
discretion in accordance with the First Lien Debt Documents and this
Agreement. Each First Lien Secured Party will retain all rights to
indemnification provided in the relevant First Lien Debt Document for all claims
relating to period prior to the purchase of the First Lien Obligations pursuant
to this Section 5.07.

SECTION 5.08. No Interference. (a) Prior to the Discharge of First Lien Priority
Obligations, the Second Lien Collateral Agent, each Second Lien Representative,
for itself and on behalf of each Second Lien Secured Party under its Second Lien
Debt Facility, hereby agrees that it and each of the other Second Lien Secured
Parties will not support, take or cause to be taken any action the purpose or
effect of which is, or reasonably could be expected, to make any Lien on the
Collateral securing the Second Lien Obligations pari passu with, or give any
Second Lien Secured Party any preference or priority on account of its Second
Lien Obligations relative to, any Lien on the Collateral or any part thereof
securing the First Lien Priority Obligations.

(b) After the Discharge of First Lien Priority Obligations and prior to the
Discharge of Second Lien Priority Obligations, the First Lien Collateral Agent,
each First Lien Representative, for itself and on behalf of each First Lien
Secured Party under its First Lien Debt Facility, hereby agrees that it and each
of the other First Lien Secured Parties will not support, take or cause to be
taken any action the purpose or effect of which is, or reasonably could be
expected, to make any Lien on the Collateral securing the Excess First Lien
Obligations pari passu with, or give any First Lien Secured Party any preference
or priority on account of its Excess First Lien Obligations relative to, any
Lien on the Collateral or any part thereof securing the Second Lien Priority
Obligations.

(c) After the Discharge of First Lien Priority Obligations and the Discharge of
Second Lien Priority Obligations and prior to the Discharge of Excess First Lien
Obligations, the

 

47



--------------------------------------------------------------------------------

Second Lien Collateral Agent, each Second Lien Representative, for itself and on
behalf of each Second Lien Secured Party under its Second Lien Debt Facility,
hereby agrees that it and each of the other Second Lien Secured Parties will not
support, take or cause to be taken any action the purpose or effect of which is,
or reasonably could be expected, to make any Lien on the Collateral securing the
Excess Second Lien Obligations pari passu with, or give any Second Lien Secured
Party any preference or priority on account of its Excess Second Lien
Obligations relative to, any Lien on the Collateral or any part thereof securing
the Excess First Lien Obligations.

(d) Prior to the Discharge of First Lien Obligations and the Discharge of Second
Lien Obligations, the Third Lien Collateral Agent, each Third Lien
Representative, for itself and on behalf of each Third Lien Secured Party under
its Third Lien Debt Facility, hereby agrees that it and each of the other Third
Lien Secured Parties will not support, take or cause to be taken any action the
purpose or effect of which is, or reasonably could be expected, to make any Lien
on the Collateral securing the Third Lien Obligations pari passu with, or give
any Third Lien Secured Party any preference or priority on account of its Third
Lien Obligations relative to, any Lien on the Collateral or any part thereof
securing the First Lien Obligations or the Second Lien Obligations.

(e) Prior to the Discharge of First Lien Obligations, the Second Lien Collateral
Agent, the Third Lien Collateral Agent, each Second Lien Representative, for
itself and on behalf of each Second Lien Secured Party under its Second Lien
Debt Facility, and each Third Lien Representative, on behalf of itself and each
Third Lien Secured Party under its Third Lien Debt Facility, hereby agrees that
it and each of the other Second Lien Secured Parties and Third Lien Secured
Parties, as applicable:

(i) will not challenge or question in any proceeding the validity or
enforceability of any First Lien Obligations or First Lien Debt Document, or the
validity or enforceability of the priorities, rights or duties established by
the provisions of this Agreement;

(ii) will not assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law with respect to the Collateral;

(iii) will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the First Lien Collateral Agent or
other First Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
First Lien Collateral Agent nor any other First Lien Secured Party shall be
liable for, any action taken or omitted to be taken by the First Lien Collateral
Agent or other First Lien Secured Party with respect to any Collateral;

(iv) will not seek, and hereby waives any right, to have any Collateral or any
part thereof marshaled upon any foreclosure or other disposition of such
Collateral or support, take or cause to be taken any action that could otherwise
reasonably be expected

 

48



--------------------------------------------------------------------------------

to result in an impairment of the Administrative Agent’s, the First Lien
Collateral Agent’s or any of the First Lien Secured Party’s rights or interests
under the First Lien Credit Agreement, the First Lien Collateral Documents, and
this Agreement; and

(v) will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement.

(f) Prior to the Discharge of Second Lien Obligations, the Third Lien Collateral
Agent and each Third Lien Representative, on behalf of itself and each Third
Lien Secured Party under its Third Lien Debt Facility, hereby agrees that it and
each of the other Third Lien Secured Parties:

(i) will not challenge or question in any proceeding the validity or
enforceability of any Second Lien Obligations or Second Lien Debt Document, or
the validity or enforceability of the priorities, rights or duties established
by the provisions of this Agreement;

(ii) will not assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law with respect to the Collateral;

(iii) will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the Second Lien Collateral Agent or
other Second Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
Second Lien Collateral Agent nor any other Second Lien Secured Party shall be
liable to any of the Third Lien Secured Parties for, any action taken or omitted
to be taken by the Second Lien Collateral Agent or other Second Lien Secured
Party with respect to any Collateral;

(iv) will not seek, and hereby waives any right, to have any Collateral or any
part thereof marshaled upon any foreclosure or other disposition of such
Collateral or support, take or cause to be taken any action that could otherwise
reasonably be expected to result in an impairment of the Second Lien Collateral
Agent’s or any other Second Lien Secured Party’s s rights or interests under any
Second Lien Debt Document and this Agreement; and

(v) will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing Issues. (a) Until the Discharge of First Lien Priority
Obligations has occurred, if any Credit Party shall be subject to any Insolvency
or Liquidation Proceeding and the First Lien Collateral Agent or any other First
Lien Secured Party shall desire to consent (or not object) to the use or lease
of cash or other Collateral or to consent (or not

 

49



--------------------------------------------------------------------------------

object) to any Credit Party’s obtaining financing under Section 363 or Section
364 of the Bankruptcy Code or any similar provision of any other Bankruptcy Law
(“DIP Financing”), then the Second Lien Collateral Agent, the Third Lien
Collateral Agent, each Second Lien Representative, for itself and on behalf of
each Second Lien Secured Party under its Second Lien Debt Facility, and each
Third Lien Representative, on behalf of itself and each Third Lien Secured Party
under its Third Lien Debt Facility, each agrees that it will raise no objection
to and will not otherwise contest (i) such use or lease of such cash or other
Collateral, unless the First Lien Collateral Agent or any other First Lien
Secured Party shall oppose or object to such use or lease of such Collateral (in
which case, no Second Lien Secured Party or Third Lien Secured Party shall seek
any relief in connection therewith that is inconsistent with the relief being
sought by the First Lien Secured Parties), (ii) such DIP Financing, unless the
First Lien Collateral Agent or any other First Lien Secured Party shall oppose
or object to such DIP Financing and, to the extent the Liens securing any First
Lien Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Collateral to (A) such DIP Financing (and all obligations relating thereto) on
the same basis as the Liens securing the Second Lien Obligations or Third Lien
Obligations, as applicable, are so subordinated to Liens securing First Lien
Obligations under this Agreement, (B) any adequate protection Liens provided to
the First Lien Secured Parties, and (C) any “carve-out” for professional and
United States Trustee fees agreed to by the First Lien Secured Parties; provided
that, in the case of this clause (ii), the outstanding principal amount of any
such DIP Financing, plus the unfunded commitments under such DIP Financing, does
not exceed an amount equal to (A) the amount of any First Lien Obligations
outstanding immediately prior to such Insolvency or Liquidation Proceeding that
constitute First Lien Priority Obligations pursuant to clause (i) of the
definition of Maximum First Lien Debt Amount and that are Refinanced or
“rolled-up” with the proceeds of such DIP Financing plus (B) 15% of the First
Lien Obligations outstanding immediately prior to such Insolvency or Liquidation
Proceeding that constitute First Lien Priority Obligations pursuant to clause
(i) of the definition of Maximum First Lien Debt Amount plus (C) $15.0 million
solely to pay the costs and expenses of any Credit Party incurred in connection
with the retention of professionals and the payment of adequate protection (this
proviso, the “DIP Cap”) (provided that the DIP Cap shall not apply to any Credit
Party’s DIP Financing that is incurred at a time when neither any Second Lien
Exchangeable PIK Notes nor any Second Lien Secured Notes, in each case
outstanding as of the Closing Date (plus interest paid-in-kind in respect
thereof after the Closing Date), remain outstanding) or (iii) any motion for
relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of First Lien Obligations made by any the First Lien
Collateral Agent or any other First Lien Secured Party; provided that, in the
case of the foregoing clauses (i) and (ii), (x) such DIP Financing or use of
cash or other Collateral does not compel any Credit Party to seek confirmation
of a specific plan of reorganization, (y) the Credit Parties shall have (A)
complied with all applicable statutory notice requirements under Bankruptcy Law
and provided the Second Lien Secured Parties with a reasonable time period to
review and comment on the definitive documentation for the DIP Financing or the
cash collateral order (or equivalent) or (B) if Bankruptcy Law does not provide
for any such statutory notice periods in connection with such DIP Financing or
use of cash or other Collateral, the Credit Parties shall have used reasonable
efforts to notify the Second Lien Secured Parties of the date of the hearing to
approve such DIP Financing or cash collateral order (or equivalent) and
commercially reasonable efforts to provide to the Second Lien Secured Parties
drafts of the definitive documentation for the DIP Financing

 

50



--------------------------------------------------------------------------------

or the cash collateral order (or equivalent) at least three (3) days in advance
thereof and (z) the Second Lien Secured Parties and the Third Lien Secured
Parties may request adequate protection in accordance with Section 6.03. No
Second Lien Secured Party nor Third Lien Secured Party may provide DIP Financing
to any Credit Party secured by Liens equal or senior in priority to the Liens
securing any First Lien Priority Obligations. If no First Lien Secured Party
offers to provide DIP Financing to the extent permitted under this Section 6.01
after the Credit Parties provide the First Lien Secured Parties with an
opportunity to provide such DIP Financing (and consult with the First Lien
Secured Parties for a reasonable period of time with respect to such DIP
Financing), then a Second Lien Secured Party or, subject to clause (b) below, a
Third Lien Secured Party, may seek to provide such DIP Financing secured by
Liens junior in priority to the Liens securing any First Lien Priority
Obligations (and in the case of any such DIP Financing provided by a Third Lien
Secured Party, secured by Liens junior in priority to the Liens securing the
Second Lien Obligations), and First Lien Secured Parties may object thereto;
provided, further, that such DIP Financing may not “roll-up” or otherwise
include or refinance any pre-petition Second Lien Obligations unless the
Discharge of First Lien Priority Obligations occurs immediately upon the initial
closing thereof or Third Lien Obligations. Notwithstanding anything in this
Agreement to the contrary, if one or more Second Lien Secured Parties desires to
provide DIP Financing to any of the Credit Parties, the First Lien Secured
Parties shall not object to or contest such DIP Financing so long as such DIP
Financing results in the Discharge of First Lien Priority Obligations
immediately upon consummation of such DIP Financing.

(b) From and after the Discharge of First Lien Obligations until the Discharge
of Second Lien Obligations has occurred, if any Credit Party shall be subject to
any Insolvency or Liquidation Proceeding and the Second Lien Collateral Agent or
any other Second Lien Secured Party shall desire to consent (or not object) to
the use or lease of cash or other Collateral or to consent (or not object) to
any Credit Party’s obtaining DIP Financing, then the Third Lien Collateral Agent
and each Third Lien Representative, on behalf of itself and each Third Lien
Secured Party under its Third Lien Debt Facility, each agrees that it will raise
no objection to and will not otherwise contest (i) such use or lease of such
cash or other Collateral, unless the Second Lien Collateral Agent or any other
Second Lien Secured Party shall oppose or object to such use or lease of such
Collateral (in which case, no Third Lien Secured Party shall seek any relief in
connection therewith that is inconsistent with the relief being sought by the
Second Lien Secured Parties), (ii) such DIP Financing, unless the Second Lien
Collateral Agent or any other Second Lien Secured Party shall oppose or object
to such DIP Financing and, to the extent the Liens securing any Second Lien
Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Collateral to (A) such DIP Financing (and all obligations relating thereto) on
the same basis as the Liens securing the Third Lien Obligations are so
subordinated to Liens securing Second Lien Obligations under this Agreement, (B)
any adequate protection Liens provided to the First Lien Secured Parties, and
(C) any “carve-out” for professional and United States Trustee fees agreed to by
the First Lien Secured Parties or (iii) any motion for relief from the automatic
stay or from any injunction against foreclosure or enforcement in respect of
Second Lien Obligations made by any the First Lien Collateral Agent or any other
First Lien Secured Party; provided that, in the case of the foregoing clauses
(i) and (ii), (x) such DIP Financing or use of cash or other Collateral does not
compel any Credit Party to seek confirmation of a specific plan of
reorganization, (y) the Credit Parties shall have (A) complied with all
applicable statutory notice requirements under Bankruptcy Law and provided the
Third Lien Secured Parties with a

 

51



--------------------------------------------------------------------------------

reasonable time period to review and comment on the definitive documentation for
the DIP Financing or the cash collateral order (or equivalent) or (B) if
Bankruptcy Law does not provide for any such statutory notice periods in
connection with such DIP Financing or use of cash or other Collateral, the
Credit Parties shall have used reasonable efforts to notify the Third Lien
Secured Parties of the date of the hearing to approve such DIP Financing or cash
collateral order (or equivalent) and commercially reasonable efforts to provide
to the Third Lien Secured Parties drafts of the definitive documentation for the
DIP Financing or the cash collateral order (or equivalent) at least three (3)
days in advance thereof and (z) the Third Lien Secured Parties may request
adequate protection in accordance with Section 6.03. No Third Lien Secured Party
may provide DIP Financing to any Credit Party secured by Liens equal or senior
in priority to the Liens securing any Second Lien Obligations.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, the Third Lien
Collateral Agent, each Second Lien Representative, for itself and on behalf of
each Second Lien Secured Party under its Second Lien Debt Facility, and each
Third Lien Representative, on behalf of itself and each Third Lien Secured Party
under its Third Lien Debt Facility, each agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Collateral, without the prior written consent of the Required
First Lien Secured Parties. From and after the Discharge of First Lien
Obligations until the Discharge of Second Lien Obligations has occurred, the
Third Lien Collateral Agent and each Third Lien Representative, for itself and
on behalf of each Third Lien Secured Party under its Third Lien Debt Facility,
each agrees that none of them shall seek relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Collateral, without the prior
written consent of the Second Lien Collateral Agent.

SECTION 6.03. Adequate Protection. (a) The Second Lien Collateral Agent, the
Third Lien Collateral Agent, each Second Lien Representative, for itself and on
behalf of each Second Lien Secured Party under its Second Lien Debt Facility,
and each Third Lien Representative, on behalf of itself and each Third Lien
Secured Party under its Third Lien Debt Facility, each agrees that none of them
shall (i) object, contest or support any other Person objecting to or contesting
(A) any request by the First Lien Collateral Agent or any other First Lien
Secured Party for adequate protection, (B) any objection by the First Lien
Collateral Agent or any First Lien Secured Party to any motion, relief, action
or proceeding based on any First Lien Secured Party’s claiming a lack of
adequate protection or (C) the payment of interest, fees, expenses or other
amounts of the First Lien Collateral Agent or any other First Lien Secured Party
under Section 506(b) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law or (ii) assert or support any claim for costs or expenses
of preserving or disposing of any Collateral under Section 506(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law.

(b) The Third Lien Collateral Agent and each Third Lien Representative, for
itself and on behalf of each Third Lien Secured Party under its Third Lien Debt
Facility, each agrees that none of them shall (i) object, contest or support any
other Person objecting to or contesting (A) any request by the Second Lien
Collateral Agent or any other Second Lien Secured Party for adequate protection,
(B) any objection by the Second Lien Collateral Agent or any Second Lien

 

52



--------------------------------------------------------------------------------

Secured Party to any motion, relief, action or proceeding based on any Second
Lien Secured Party’s claiming a lack of adequate protection or (C) the payment
of interest, fees, expenses or other amounts of the Second Lien Collateral Agent
or any other Second Lien Secured Party under Section 506(b) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law or (ii) assert or
support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law.

(c) Notwithstanding anything contained in this Section 6.03 or in Section 6.01,
in any Insolvency or Liquidation Proceeding, (x) if the First Lien Secured
Parties (or any subset thereof) are granted adequate protection in the form of
additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then each Second Lien
Representative, for itself and on behalf of each Second Lien Secured Party under
its Second Lien Debt Facility, and each Third Lien Representative, on behalf of
itself and each Third Lien Secured Party under its Third Lien Debt Facility, may
seek or request adequate protection in the form of a replacement Lien or
superpriority claim or both on such additional collateral, which (i) Lien is
subordinated to the Liens securing all First Lien Obligations, and in the case
of the Third Lien Secured Parties and any Third Lien Debt Facility, all Second
Lien Obligations, and such DIP Financing (and all obligations relating thereto),
on the same basis as the other Liens securing the Second Lien Obligations or
Third Lien Obligations, as applicable, are so subordinated to the Liens securing
First Lien Obligations and Second Lien Obligations under this Agreement and (ii)
superpriority claim is subordinated to all superpriority claims of the First
Lien Secured Parties and, in the case of the claims of the Third Lien Secured
Parties, the Second Lien Secured Parties, on the same basis as the other claims
of the Second Lien Secured Parties and/or the Third Lien Secured Parties, as
applicable are so subordinated to the claims of the First Lien Secured Parties
and Second Lien Obligations under this Agreement and, in each case, subject to
any carve-out agreed to by the First Lien Secured Parties and (y) if the First
Lien Collateral Agent and the other First Lien Secured Parties are provided with
adequate protection in the form of the payment of professional fees and
professional expenses under Section 506(b) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, the Second Lien Collateral Agent and the
other Second Lien Secured Parties may request the same.

(d) In the event each Second Lien Representative, for itself or on behalf of the
Second Lien Secured Parties under its Second Lien Debt Facilities, as otherwise
permitted herein, seeks or requests adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of
additional or replacement collateral, then such Second Lien Representative, for
itself and on behalf of each Second Lien Secured Party under its Second Lien
Debt Facilities, as otherwise permitted herein, agrees that the First Lien
Collateral Agent shall also be granted a Lien on such additional or replacement
collateral as security for the First Lien Obligations and any such DIP Financing
and that any Lien on such additional or replacement collateral securing the
Second Lien Obligations shall be subordinated to the Liens on such collateral
securing the First Lien Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to the First Lien
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Lien Obligations are so subordinated to such Liens securing
First Lien Obligations under this Agreement (and, to the

 

53



--------------------------------------------------------------------------------

extent the First Lien Secured Parties are not granted such adequate protection
in such form, any amounts recovered by or distributed to any Second Lien Secured
Party pursuant to or as a result of any Lien on such additional or replacement
collateral so granted to the Second Lien Secured Parties shall be subject to
Section 4.02).

(e) In the event any Third Lien Representative, for itself or on behalf of the
Third Lien Secured Parties under its Third Lien Debt Facilities, as otherwise
permitted herein, seeks or requests adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of
additional or replacement collateral, then such Third Lien Representative, for
itself and on behalf of each Third Lien Secured Party under its Third Lien Debt
Facilities, agrees that the First Lien Collateral Agent and the Second Lien
Collateral Agent shall also be granted a senior Lien on such additional or
replacement collateral as security for the First Lien Obligations and the Second
Lien Obligations and any such DIP Financing and that any Lien on such additional
or replacement collateral securing the Third Lien Obligations shall be
subordinated to the Liens on such collateral securing the First Lien
Obligations, the Second Lien Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to the First Lien
Secured Parties and the Second Lien Secured Parties as adequate protection on
the same basis as the other Liens securing the Third Lien Obligations are so
subordinated to such Liens securing First Lien Obligations and the Second Lien
Obligations, as applicative, under this Agreement (and, to the extent the First
Lien Secured Parties or Second Lien Secured Parties are not granted such
adequate protection in such form, any amounts recovered by or distributed to any
Third Lien Secured Party pursuant to or as a result of any Lien on such
additional or replacement collateral so granted to the Third Lien Secured
Parties shall be subject to Section 4.02).

(f) In the event any Second Lien Representative, for itself or on behalf of the
Second Lien Secured Parties under its Second Lien Debt Facilities, seeks or
requests adequate protection and such adequate protection is granted (in each
instance, to the extent such grant is otherwise permissible under the terms and
conditions of this Agreement) in the form of a superpriority claim, then such
Second Lien Representative, for itself and on behalf of each Second Lien Secured
Party under its Second Lien Debt Facilities, agrees that the First Lien
Collateral Agent may also seek adequate protection in the form of a
superpriority claim and that no Second Lien Secured Party shall contest the
granting of such adequate protection in such form, which superpriority claim
shall be senior to the superpriority claim of the Second Lien Secured Parties
(and, to the extent the First Lien Secured Parties are not granted such adequate
protection in such form, any amounts recovered by or distributed to any Second
Lien Secured Party pursuant to or as a result of any such superpriority claim so
granted to the Second Lien Secured Parties shall be subject to Section 4.02).

(g) In the event the Third Lien Collateral Agent (on behalf of any of the Third
Lien Secured Parties) or any Third Lien Representative, for itself or on behalf
of the Third Lien Secured Parties under its Third Lien Debt Facilities, seeks or
requests adequate protection and such adequate protection is granted (in each
instance, to the extent such grant is otherwise permissible under the terms and
conditions of this Agreement) in the form of a superpriority claim, then the
Third Lien Collateral Agent and each Third Lien Representative, for itself and
on behalf of each Third Lien Secured Party under its Third Lien Debt Facilities,
each agrees that the

 

54



--------------------------------------------------------------------------------

First Lien Collateral Agent, the Second Lien Collateral Agent, the other First
Lien Secured Parties and the other Second Lien Secured Parties may also seek
adequate protection in the form of a superpriority claim and that no Third Lien
Secured Party shall contest the granting of such adequate protection in such
form, which superpriority claim shall be senior to the superpriority claim of
the Third Lien Secured Parties (and, to the extent the First Lien Secured
Parties or Second Lien Secured Parties are not granted such adequate protection
in such form, any amounts recovered by or distributed to any Third Lien Secured
Party pursuant to or as a result of any such superpriority claim so granted to
the Third Lien Secured Parties shall be subject to Section 4.02).

SECTION 6.04. Reinstatement. (a) If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount in respect of First Lien Priority Obligations to the
estate of any Credit Party (or any trustee, receiver or similar Person
therefor), because the payment of such amount is declared to be subordinated
(equitably or otherwise), set aside, avoided, invalidated, disallowed,
fraudulent or preferential in any respect or for any other reason, any amount (a
“First Lien Priority Obligations Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the First Lien
Priority Obligations shall be reinstated to the extent of such First Lien
Priority Obligations Recovery and deemed to be outstanding as if such payment
had not occurred and the First Lien Secured Parties shall be entitled to all of
the benefits of this Agreement until a Discharge of First Lien Priority
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such First Lien Priority Obligations Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The Second Lien Collateral Agent, the
Third Lien Collateral Agent, each Second Lien Representative, for itself and on
behalf of each Second Lien Secured Party under its Second Lien Debt Facility,
and each Third Lien Representative, on behalf of itself and each Third Lien
Secured Party under its Third Lien Debt Facility, each hereby agrees that if a
First Lien Priority Obligations Recovery shall have occurred, to promptly pay or
remit to the First Lien Collateral Agent in respect of First Lien Priority
Obligations any payment or distribution received by it in respect of any
Collateral prior to such First Lien Priority Obligations Recover until the
Discharge of First Lien Priority Obligations shall have occurred and that no
Second Lien Secured Party nor any Third Lien Secured Party shall be entitled to
benefit from any avoidance action or other recovery affecting or otherwise
relating to any distribution or allocation made in accordance with this
Agreement, whether by preference or otherwise, it being understood and agreed
that the benefit of such avoidance action otherwise allocable to them shall
instead be allocated and turned over for application in accordance with the
priorities set forth in this Agreement.

(b) If, after the Discharge of First Lien Priority Obligations shall have
occurred, any Second Lien Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to disgorge, turn over or otherwise pay any
amount in respect of Second Lien Priority Obligations to the estate of any
Credit Party (or any trustee, receiver or similar Person therefor), because the
payment of such amount is declared to be subordinated (equitably or otherwise),
set aside, avoided, invalidated, disallowed, fraudulent or preferential in any
respect or for any other reason, any amount (a “Second Lien Priority Obligations
Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the Second Lien Priority Obligations shall be
reinstated to the extent of such Second Lien Priority Obligations

 

55



--------------------------------------------------------------------------------

Recovery and deemed to be outstanding as if such payment had not occurred and
the Second Lien Secured Parties shall be entitled to all of the benefits of this
Agreement until a Discharge of Second Lien Priority Obligations with respect to
all such recovered amounts. If this Agreement shall have been terminated prior
to such Second Lien Priority Obligations Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. The First Lien Collateral Agent, the Third Lien Collateral
Agent, each First Lien Representative, for itself and on behalf of each First
Lien Secured Party under its First Lien Debt Facility, and each Third Lien
Representative, on behalf of itself and each Third Lien Secured Party under its
Third Lien Debt Facility, each hereby agrees that if a Second Lien Priority
Obligations Recovery shall have occurred, to promptly pay or remit to the Second
Lien Collateral Agent in respect of Second Lien Priority Obligations any payment
or distribution received by it in respect of any Collateral prior to such Second
Lien Priority Obligations Recover until the Discharge of Second Lien Priority
Obligations shall have occurred and that no First Lien Secured Party nor any
Third Lien Secured Party shall be entitled to benefit from any avoidance action
or other recovery affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

(c) If, after the Discharge of First Lien Priority Obligations and the Discharge
of Second Lien Priority Obligations shall have occurred, any First Lien Secured
Party is required in any Insolvency or Liquidation Proceeding or otherwise to
disgorge, turn over or otherwise pay any amount in respect of Excess First Lien
Obligations to the estate of any Credit Party (or any trustee, receiver or
similar Person therefor), because the payment of such amount is declared to be
subordinated (equitably or otherwise), set aside, avoided, invalidated,
disallowed, fraudulent or preferential in any respect or for any other reason,
any amount (an “Excess First Lien Obligations Recovery”), Excess First Lien
Obligations shall be reinstated to the extent of such Excess First Lien
Obligations Recovery and deemed to be outstanding as if such payment had not
occurred and the First Lien Secured Parties shall be entitled to all of the
benefits of this Agreement until a Discharge of Excess First Lien Obligations
with respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Excess First Lien Obligations Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Second Lien Collateral Agent, the Third Lien Collateral
Agent, each Second Lien Representative, for itself and on behalf of each Second
Lien Secured Party under its Second Lien Debt Facility, and each Third Lien
Representative, on behalf of itself and each Third Lien Secured Party under its
Third Lien Debt Facility, each hereby agrees that if an Excess First Lien
Obligations Recovery shall have occurred, to promptly pay or remit to the First
Lien Collateral Agent in respect of Excess First Lien Obligations any payment or
distribution received by it in respect of any Collateral prior to such Excess
First Lien Obligations Recovery until the Discharge of Excess First Lien
Obligations shall have occurred and that no Second Lien Secured Party nor any
Third Lien Secured Party shall be entitled to benefit from any avoidance action
or other recovery affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

 

56



--------------------------------------------------------------------------------

(d) If, after the Discharge of First Lien Obligations and the Discharge of
Second Lien Priority Obligations shall have occurred, any Second Lien Secured
Party is required in any Insolvency or Liquidation Proceeding or otherwise to
disgorge, turn over or otherwise pay any amount in respect of Excess Second Lien
Obligations to the estate of any Credit Party (or any trustee, receiver or
similar Person therefor), because the payment of such amount is declared to be
subordinated (equitably or otherwise), set aside, avoided, invalidated,
disallowed, fraudulent or preferential in any respect or for any other reason,
any amount (an “Excess Second Lien Obligations Recovery”), Excess Second Lien
Obligations shall be reinstated to the extent of such Excess Second Lien
Obligations Recovery and deemed to be outstanding as if such payment had not
occurred and the Second Lien Secured Parties shall be entitled to all of the
benefits of this Agreement until a Discharge of Excess Second Lien Obligations
with respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Excess Second Lien Obligations Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Second Lien Collateral Agent, the Third Lien Collateral
Agent, each Second Lien Representative, for itself and on behalf of each Second
Lien Secured Party under its Second Lien Debt Facility, and each Third Lien
Representative, on behalf of itself and each Third Lien Secured Party under its
Third Lien Debt Facility, each hereby agrees that if an Excess Second Lien
Obligations Recovery shall have occurred, to promptly pay or remit to the Second
Lien Collateral Agent in respect of Excess Second Lien Obligations any payment
or distribution received by it in respect of any Collateral prior to such Excess
Second Lien Obligations Recovery until the Discharge of Excess Second Lien
Obligations shall have occurred and that no Third Lien Secured Party shall be
entitled to benefit from any avoidance action or other recovery affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications/Voting.
(a) The Second Lien Collateral Agent, the Third Lien Collateral Agent each
Second Lien Representative, for itself and on behalf of each Second Lien Secured
Party under its Second Lien Debt Facility, and each Third Lien Representative,
on behalf of itself and each Third Lien Secured Party under its Third Lien Debt
Facility, each acknowledges and agrees that (i) the grants of Liens by the
Credit Parties pursuant to the First Lien Collateral Documents, the Second Lien
Collateral Documents and the Third Lien Collateral Documents constitute three
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, (A) the Second Lien Obligations and
the Third Lien Obligations are fundamentally different from the First Lien
Obligations and must be separately classified in any plan proposed or adopted in
an Insolvency or Liquidation Proceeding and (B) the Third Lien Obligations are
fundamentally different from the Second Lien Obligations and must be separately
classified in any plan proposed or adopted in any Insolvency or Liquidation
Proceeding.

(b) If it is held that any claims of the First Lien Secured Parties, the Second
Lien Secured Parties and/or the Third Lien Secured Parties in respect of the
Collateral constitute a

 

57



--------------------------------------------------------------------------------

single class of claims (rather than separate classes of senior and junior
secured claims), then the Second Lien Collateral Agent, the Third Lien
Collateral Agent, each Second Lien Representative, for itself and on behalf of
each Second Lien Secured Party under its Second Lien Debt Facility, and each
Third Lien Representative, on behalf of itself and each Third Lien Secured Party
under its Third Lien Debt Facility, hereby acknowledge and agree that all
distributions of Collateral and Proceeds shall be made pursuant to Article IV as
if there were three (3) separate classes of senior and junior secured claims
against the Guarantors in respect of the Collateral.

(c) The Second Lien Collateral Agent and each Second Lien Representative, on
behalf of itself and each Second Lien Secured Party under its Second Lien Debt
Facility, each agrees that, no Second Lien Secured Party shall propose, support
or vote in favor of any plan that (x) impairs the repayment of the First Lien
Obligations in full in cash (with impairment to be determined under Section 1124
of the Bankruptcy Code), unless any such plan is proposed, supported or accepted
by the number and amount of First Lien Secured Parties required under Section
1126(d) of the Bankruptcy Code or (y) is inconsistent with the priorities of
this Agreement, unless any such plan is proposed, supported or accepted by the
number and amount of First Lien Secured Parties required under Section 1126(d)
of the Bankruptcy Code or such plan contemplates the repayment of the First Lien
Obligations in full in cash.

(d) The Third Lien Collateral Agent and each Third Lien Representative, on
behalf of itself and each Third Lien Secured Party under its Third Lien Debt
Facility, each agrees that no Third Lien Secured Party shall propose, support or
vote in favor of any plan with respect to any Credit Party that does not result
in (i) the satisfaction in full in cash of the First Lien Obligations, other
than with the prior written consent of the First Lien Collateral Agent or to the
extent any such plan is proposed, supported or approved by the number and amount
of First Lien Secured Parties required under Section 1126(d) of the Bankruptcy
Code and (ii) the satisfaction in full in cash of the Second Lien Obligations
prior to any distribution in respect of the Third Lien Obligations, other than
with the prior written consent of the Second Lien Collateral Agent or to the
extent any such plan is proposed, supported or accepted by the number and amount
of Second Lien Secured Parties required under Section 1126(d) of the Bankruptcy
Code.

SECTION 6.06. No Waivers of Rights of First Lien Secured Parties. Nothing
contained herein shall, except as expressly provided herein (including adequate
protection permitted under Section 6.03), prohibit or in any way limit any First
Lien Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Lien Secured Party or Third Lien
Secured, including the seeking by any Second Lien Secured Party or Third Lien
Secured Party of adequate protection (other than adequate protection permitted
under Section 6.03) or the assertion by any Second Lien Secured Party or Third
Lien Secured Party of any of its rights and remedies under the Second Lien Debt
Documents, Third Lien Secured Documents or otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Collateral and proceeds
thereof shall continue after the commencement of any Insolvency or

 

58



--------------------------------------------------------------------------------

Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Credit Party. All references herein to any Credit Party shall
include such Credit Party as a debtor-in-possession and any receiver or trustee
for such Credit Party.

SECTION 6.08. Dispositions. (a) Until the Discharge of First Lien Obligations
has occurred, if any Credit Party shall be subject to any Insolvency or
Liquidation Proceeding and the First Lien Collateral Agent or any other First
Lien Secured Party shall desire to consent (or not object) to any order relating
to a sale or other disposition of Collateral, including pursuant to Section 363
of the Bankruptcy Code, that provides that such sale or disposition is to be
free and clear of Liens, then the Second Lien Secured Parties and the Third Lien
Secured Parties shall not object to such sale or other disposition; provided
that (x) the Proceeds of such sale or other disposition are applied in
accordance with Section 4.01 or (y) if the Proceeds of such sale or other
disposition are not applied to repay First Lien Obligations, the Liens securing
the First Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations shall attach to the Proceeds of such sale or other disposition of
Collateral with the lien priority set forth in this Agreement.

(b) Until the Discharge of Second Lien Obligations has occurred, if any Credit
Party shall be subject to any Insolvency or Liquidation Proceeding and the
Second Lien Collateral Agent or any other Second Lien Secured Party shall desire
to consent (or not object) to any order relating to a sale or other disposition
of Collateral, including pursuant to Section 363 of the Bankruptcy Code, that
provides that such sale or disposition is to be free and clear of Liens, then
the Third Lien Secured Parties shall not object to such sale or other
disposition; provided that (x) the Proceeds of such sale or other disposition
are applied in accordance with Section 4.01 or (y) if the Proceeds of such sale
or other disposition are not applied to repay Second Lien Obligations, the Liens
securing the Second Lien Obligations and the Third Lien Obligations shall attach
to the Proceeds of such sale or other disposition of Collateral with the lien
priority set forth in this Agreement.

SECTION 6.09. 506(c) Claims. (a) Until the Discharge of First Lien Obligations
has occurred, the Second Lien Collateral Agent, the Third Lien Collateral Agent,
each Second Lien Representative, on behalf of itself and each Second Lien
Secured Party under its Second Lien Debt Facility, and each Third Lien
Representative, on behalf of itself and each Third Lien Secured Party under its
Third Lien Debt Facility, each agrees that it will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law senior to or on a parity with the Liens securing the
First Lien Obligations for costs or expenses of preserving or disposing of any
Collateral.

(b) Until the Discharge of Second Lien Obligations has occurred, the Third Lien
Collateral Agent and each Third Lien Representative, on behalf of itself and
each Third Lien Secured Party under its Third Lien Debt Facility, agrees that it
will not assert or enforce any claim under Section 506(c) of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law senior to or on a parity
with the Liens securing the Second Lien Obligations for costs or expenses of
preserving or disposing of any Collateral.

 

59



--------------------------------------------------------------------------------

SECTION 6.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, Obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of all or a
combination of the First Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, then, to the extent the Obligations distributed on
account of some or all of the First Lien Obligations, the Second Lien
Obligations and/or the Third Lien Obligations are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such Obligations pursuant to such plan and will apply with like
effect to the relative Liens and priorities securing such Obligations.

SECTION 6.11. Section 1111(b) of the Bankruptcy Code. (a) The Second Lien
Collateral Agent, the Third Lien Collateral Agent, each Second Lien
Representative, for itself and on behalf of each Second Lien Secured Party under
its Second Lien Debt Facility, and each Third Lien Representative, on behalf of
itself and each Third Lien Secured Party under its Third Lien Debt Facility,
shall not object to, oppose, support any objection, or take any other action to
impede, the right of any First Lien Secured Party to make an election under
Section 1111(b)(2) of the Bankruptcy Code. The Second Lien Collateral Agent, the
Third Lien Collateral Agent, each Second Lien Representative, for itself and on
behalf of each Second Lien Secured Party under its Second Lien Debt Facility and
each Third Lien Representative, on behalf of itself and each Third Lien Secured
Party under its Third Lien Debt Facility, each waives any claim it may hereafter
have against any First Lien Secured Party arising out of the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code.

(b) The Third Lien Collateral Agent and each Third Lien Representative, for
itself and on behalf of each Third Lien Secured Party under its Third Lien Debt
Facility, shall not object to, oppose, support any objection, or take any other
action to impede, the right of any Second Lien Secured Party to make an election
under Section 1111(b)(2) of the Bankruptcy Code. The Third Lien Collateral Agent
and each Third Lien Representative, for itself and on behalf of each Third Lien
Secured Party under its Third Lien Debt Facility, each waives any claim it may
hereafter have against any Second Lien Secured Party arising out of the election
by any Second Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code.

SECTION 6.12. Post-Petition Interest. (a) No Second Lien Secured Party or Third
Lien Secured Party shall oppose or seek to challenge any claim by any Priority
Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Secured Obligations consisting of Post-Petition Interest, without regard to the
existence of the Lien of or for the benefit of any Second Lien Secured Party or
Third Lien Secured Party on the Collateral.

(b) None of the First Lien Collateral Agent nor any other First Lien Secured
Party shall oppose or seek to challenge any claim by the Second Lien Collateral
Agent, any Second Lien Representative or any other Second Lien Secured Party for
allowance in any Insolvency or Liquidation Proceeding of Second Lien Obligations
consisting of Post-Petition Interest (after taking into account the value of the
First Lien Collateral).

 

60



--------------------------------------------------------------------------------

ARTICLE VII

Reliance; Etc.

SECTION 7.01. Reliance. (a) All loans and other extensions of credit made or
deemed made on and after the date hereof by the First Lien Secured Parties to
any Credit Party shall be deemed to have been given and made in reliance upon
this Agreement. Each of the Second Lien Collateral Agent, the Third Lien
Collateral Agent, each Second Lien Representative, on behalf of itself, and each
Second Lien Secured Party under its Second Lien Debt Facility and each Third
Lien Representative, on behalf of itself and each Third Lien Secured Party under
its Third Lien Debt Facility, acknowledges that it and, to its knowledge, the
Second Lien Secured Parties or Third Lien Secured Parties it represents have,
independently and without reliance on the First Lien Collateral Agent or any
other First Lien Secured Party, entered into the Secured Debt Documents to which
they are party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and in taking or not taking any action under
any of the Secured Debt Documents or this Agreement they will continue to do so
independently and without reliance on the First Lien Collateral Agent or other
First Lien Secured Party.

(b) All loans and other extensions of credit made or deemed made on and after
the date hereof by the Second Lien Secured Parties to any Credit Party shall be
deemed to have been given and made in reliance upon this Agreement. Each of the
First Lien Collateral Agent, the Third Lien Collateral Agent, each First Lien
Representative, on behalf of itself and each First Lien Secured Party under its
First Lien Debt Facility, and each Third Lien Representative, on behalf of
itself and each Third Lien Secured Party under its Third Lien Debt Facility,
acknowledges that it and the Secured Parties it represents have, independently
and without reliance on the Second Lien Collateral Agent or any other Second
Lien Secured Party, entered into the Secured Debt Documents to which they are
party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and in taking or not taking any action under
any of the Secured Debt Documents or this Agreement they will continue to do so
independently and without reliance on the Second Lien Collateral Agent or other
Second Lien Secured Party.

(c) All loans and other extensions of credit made or deemed made on and after
the date hereof by the Third Lien Secured Parties to any Credit Party shall be
deemed to have been given and made in reliance upon this Agreement. Each of the
First Lien Collateral Agent, the Second Lien Collateral Agent, each First Lien
Representative, on behalf of itself and each First Lien Secured Party under its
First Lien Debt Facility, and each Second Lien Representative, on behalf of
itself and each Second Lien Secured Party under its Second Lien Debt Facility,
acknowledges that it and the Secured Parties it represents have, independently
and without reliance on the Third Lien Collateral Agent or any other Third Lien
Secured Party, entered into the Secured Debt Documents to which they are party
or by which they are bound, this Agreement and the transactions contemplated
hereby and thereby, and in taking or not taking any action under any of the
Secured Debt Documents or this Agreement they will continue to do so
independently and without reliance on the Third Lien Collateral Agent or other
Third Lien Secured Party.

 

61



--------------------------------------------------------------------------------

SECTION 7.02. No Warranties or Liability. The Second Lien Collateral Agent, the
Third Lien Collateral Agent, each Second Lien Representative, on behalf of
itself and each Second Lien Secured Party under its Second Lien Debt Facility,
and each Third Lien Representative, on behalf of itself and each Third Lien
Secured Party under its Third Lien Debt Facility, acknowledges that neither the
First Lien Collateral Agent nor any other First Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the First Lien Debt Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. The First Lien Secured Parties will
be entitled to manage and supervise their respective loans and extensions of
credit under the First Lien Debt Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate, and the First Lien
Secured Parties may manage their loans and extensions of credit without regard
to any rights or interests that the Second Lien Collateral Agent, the Third Lien
Collateral Agent or any other Second Lien Secured Party or Third Lien Secured
Party, as applicable, has in the Collateral or otherwise, except as otherwise
provided in this Agreement. Neither the First Lien Collateral Agent nor any
other First Lien Secured Party shall have any express or implied duty to the
Second Lien Collateral Agent, the Third Lien Collateral Agent or any other
Second Lien Secured Party or Third Lien Secured Party to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreement with any Credit Party or
Subsidiary (including the Second Lien Debt Documents and the Third Lien Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. The Third Lien Collateral Agent and each Third Lien Representative, on
behalf of itself and each Third Lien Secured Party under its Third Lien Debt
Facility, acknowledges that neither the Second Lien Collateral Agent nor any
other Second Lien Secured Party has made any express of implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Second Lien Debt
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Second Lien Secured Parties will be entitled to manage and
supervise their respective extensions of credit under the Second Lien Debt
Documents in accordance with law and as they may otherwise, in their sole
discretion deem appropriate and without regard to any rights or interests that
the Third Lien Collateral Agent or any other Third Lien Secured Party has in the
Collateral or otherwise, except as expressly set forth in this Agreement. Except
as expressly set forth in this Agreement, none of the Secured Parties have
otherwise made to each other, nor do they hereby make to each other, any
warranties, express or implied, nor do they assume any liability to each other
with respect to (a) the enforceability, validity, value or collectability of any
of the Secured Obligations, any Guarantee or security which may have been
granted to any of them in connection therewith, (b) the Credit Parties’ title to
or right to transfer any of the Collateral or (c) any other matter except as
expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Secured Parties hereunder shall remain in full force and
effect irrespective of:

(i) any lack of validity or enforceability of any Secured Debt Document;

(ii) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Secured Obligations or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any Secured Debt Document;

 

62



--------------------------------------------------------------------------------

(iii) any exchange of any security interest in any Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Secured Obligations or
any Guarantee in respect thereof;

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Credit Party; or

(v) any other circumstances that otherwise might constitute a defense available
to (i) any Credit Party in respect of the Secured Obligations (other than the
Discharge of First Lien Obligations or the Discharge of Second Lien Obligations
subject to Sections 5.06 and 6.04) or (ii) any Second Lien Secured Party or
Third Lien Secured Party in respect of this Agreement.

SECTION 7.04. No Waiver of Lien Priorities. (a) No right of any of the Secured
Parties (including any Collateral Agent) to enforce any provision of this
Agreement or any other Secured Debt Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Credit
Party or by any act or failure to act by any Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any of the other Secured Debt Documents, regardless of any
knowledge thereof which any Secured Party may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Credit Parties under the First Lien Debt Documents
and subject to the provisions of Section 5.03(a)), the First Lien Secured
Parties, the First Lien Collateral Agent, and any of them may, at any time and
from time to time in accordance with the First Lien Debt Documents and/or
applicable law, without the consent of, or notice to, any Second Lien Secured
Party or Third Lien Secured Party, without incurring any liabilities to any
Second Lien Secured Party or Third Lien Secured Party and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of any Second Lien
Secured Party or Third Lien Secured Party is affected, impaired or extinguished
thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations (subject to the limitations within such definition)
or any Lien on any Collateral or guaranty of any of the First Lien Obligations
or any liability of any Credit Party, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Lien Obligations, without any restriction as to the tenor or terms of any
such increase or extension) or otherwise amend, renew, exchange, extend, modify
or supplement in any manner any Liens held by the First Lien Collateral Agent,
or any of the other First Lien Secured Parties, the First Lien Obligations or
any of the First Lien Debt Documents;

 

63



--------------------------------------------------------------------------------

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral or any liability
of any Credit Party to any of the First Lien Secured Parties, or any liability
incurred directly or indirectly in respect thereof;

(iii) settle or compromise any First Lien Obligation or any other liability of
any Credit Party or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Obligations) in any manner
or order; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Credit Party or any other Person or any security, and elect any remedy and
otherwise deal freely with any Credit Party or any Collateral and any security
and any Guarantor or any liability of any Credit Party to the First Lien Secured
Parties or any liability incurred directly or indirectly in respect thereof.

(c) Except as otherwise expressly provided herein, the Second Lien Collateral
Agent, the Third Lien Collateral Agent, each Second Lien Representative, on
behalf of itself and the Second Lien Secured Parties represented by it and each
Third Lien Representative, on behalf of itself and each Third Lien Secured Party
under its Third Lien Debt Facility, also agrees that the First Lien Secured
Parties shall have no liability to such Person, or any of the Second Lien
Secured Parties or Third Lien Secured Parties.

(d) The Second Lien Collateral Agent, the Third Lien Collateral Agent, such
Second Lien Representative, on behalf of itself and the Second Lien Secured
Parties represented by it, and each Third Lien Representative, on behalf of
itself and each Third Lien Secured Party under its Third Lien Debt Facility
hereby waives any claim against any First Lien Secured Party arising out of any
and all actions which the First Lien Secured Parties may take or permit or omit
to take with respect to:

(i) the First Lien Debt Documents (other than this Agreement);

(ii) the collection of the First Lien Obligations; or

(iii) the foreclosure upon, or sale, liquidation or other disposition of, any
Collateral.

(e) The Second Lien Collateral Agent, the Third Lien Collateral Agent, each
Second Lien Representative, on behalf of itself and the Second Lien Secured
Parties represented by it, and each Third Lien Representative, on behalf of
itself and each Third Lien Secured Party under its Third Lien Debt Facility,
agrees that the First Lien Secured Parties have no duty to them in respect of
the maintenance or preservation of the Collateral, the First Lien Obligations or
otherwise.

(f) Solely as between the Second Lien Secured Parties and the Third Lien Secured
Parties and without in any way limiting the generality of clause (a) above (but
subject to the rights of the Credit Parties under the Second Lien Debt Documents
and subject to the provisions of Section 5.03(a)), the Second Lien Secured
Parties, the Second Lien Collateral Agent, and any

 

64



--------------------------------------------------------------------------------

of them may, at any time and from time to time in accordance with the Second
Lien Debt Documents and/or applicable law, without the consent of, or notice to,
any Third Lien Secured Party, without incurring any liabilities to any Third
Lien Secured Party and without impairing or releasing the Lien priorities and
other benefits provided in this Agreement (even if any right of subrogation or
other right or remedy of any Third Lien Secured Party is affected, impaired or
extinguished thereby) do any one or more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Second Lien Obligations or any Lien on any Collateral or guaranty of any of
the Second Lien Obligations or any liability of any Credit Party, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the Second Lien Obligations, without any restriction
as to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the Second Lien Collateral Agent, or any of the other Second Lien Secured
Parties, the Second Lien Obligations or any of the Second Lien Debt Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral or any liability
of any Credit Party to any of the Second Lien Secured Parties, or any liability
incurred directly or indirectly in respect thereof;

(iii) settle or compromise any Second Lien Obligation or any other liability of
any Credit Party or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Second Lien Obligations) in any manner
or order; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Credit Party or any other Person or any security, and elect any remedy and
otherwise deal freely with any Credit Party or any Collateral and any security
and any Guarantor or any liability of any Credit Party to the Second Lien
Secured Parties or any liability incurred directly or indirectly in respect
thereof.

(g) Except as otherwise expressly provided herein, the Third Lien Collateral
Agent and each Third Lien Representative, on behalf of itself and the Third Lien
Secured Parties represented by it, also agrees that the Second Lien Secured
Parties shall have no liability to such Person, or any of the Third Lien Secured
Parties, the Third Lien Collateral Agent and such Third Lien Representative, on
behalf of itself and the Third Lien Secured Parties represented by it, hereby
waives any claim against any Second Lien Secured Party arising out of any and
all actions which the Second Lien Secured Parties may take or permit or omit to
take with respect to:

(i) the Second Lien Debt Documents (other than this Agreement);

(ii) the collection of the Second Lien Obligations; or

(iii) the foreclosure upon, or sale, liquidation or other disposition of, any
Collateral.

(h) The Third Lien Collateral Agent and each Third Lien Representative, on
behalf of itself and the Third Lien Secured Parties represented by it, agrees
that the Second Lien Secured Parties have no duty to them in respect of the
maintenance or preservation of the Collateral, the Second Lien Obligations or
otherwise.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. (a) In the event of any conflict between the provisions
of this Agreement and the provisions of any other Secured Debt Document, the
provisions of this Agreement shall govern. Notwithstanding the foregoing, the
relative rights and obligations of (x) the First Lien Collateral Agent, the
First Lien Representatives and the First Lien Secured Parties (as amongst
themselves) with respect to any First Lien Collateral shall be governed by terms
of any intercreditor agreement agreed to among the First Lien Secured Parties
and in the event of any conflict between such intercreditor agreement and this
Agreement as to such relative rights and obligations, the provisions of such
intercreditor agreement shall control and (y) the relative rights and
obligations of the Second Lien Collateral Agent, the Second Lien Representatives
and the Second Lien Secured Parties as amongst themselves with respect to any
Second Lien Collateral shall be governed by terms of any intercreditor agreement
(including the Second Lien Collateral Trust Agreement) agreed to among the
Second Lien Secured Parties and, in the event of any conflict between such
intercreditor agreement and this Agreement as to such relative rights and
obligations, the provisions of such intercreditor agreement shall control.

(b) The parties hereto acknowledge that the secured creditor relationship
between different classes of Second Lien Obligations may be governed separately
from this Agreement, including by a second lien intercreditor agreement
(including the Second Lien Collateral Trust Agreement). Notwithstanding the
foregoing, the parties hereto acknowledge and agree that this Agreement shall
govern the secured creditor relationship between the First Lien Obligations, the
Second Lien Obligations, and the Third Lien Obligations.

(c) The parties hereto acknowledge that the secured creditor relationship
between different classes of Third Lien Obligations may be governed separately
from this Agreement, including by a third lien intercreditor
agreement. Notwithstanding the foregoing, the parties hereto acknowledge and
agree that this Agreement shall govern the secured creditor relationship between
the First Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations and, and that in the event of any conflict between the terms of this
Agreement and that of an intercreditor agreement governing the rights among
different classes of Third Lien Debt Facilities, this Agreement shall control.

SECTION 8.02. Continuing Nature of this Agreement; Severability. This is a
continuing agreement of Lien subordination, and the First Lien Secured Parties
may continue, at any time and without notice to the Second Lien Collateral
Agent, the Third Lien Collateral Agent or any other Second Lien Secured Party or
Third Lien Secured Party, to extend credit and other

 

66



--------------------------------------------------------------------------------

financial accommodations and lend monies to or for the benefit of any Credit
Party constituting First Lien Obligations in reliance hereon. The terms of this
Agreement shall survive and continue in full force and effect in any Insolvency
or Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. The terms of this Agreement shall govern even if part
or all of the Secured Obligations or the Liens securing payment and performance
thereof are not perfected or are avoided, disallowed, set aside or otherwise
invalidated in any judicial proceeding or otherwise. All references to any
Credit Party shall include such Credit Party as debtor and debtor in possession
and any receiver, trustee or similar person for any Credit Parties (as the case
may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect:

(a) with respect to any First Lien Representative, the First Lien Secured
Parties represented by it and their First Lien Obligations, on the date on which
the Discharge of First Lien Obligations has occurred, subject to the rights of
the First Lien Secured Parties under Section 6.04; and

(b) with respect to any Second Lien Representative, the Second Lien Secured
Parties represented by it and their Second Lien Obligations, on the date on
which the Discharge of Second Lien Obligations has occurred, subject to the
rights of the Second Lien Secured Parties under Section 6.04; and

(c) with respect to any Third Lien Representative, the Third Lien Secured
Parties represented by it and their Third Lien Obligations, on the date on which
no Third Lien Obligations of such Third Lien Secured Parties are any longer
secured by, and no longer required to be secured by, any of the Collateral
pursuant to the terms of the applicable Third Lien Debt Documents.

SECTION 8.03. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances. Subject to Section 8.01(a)(y), this Agreement constitutes the
entire agreement between the parties hereto (or bound hereby) and supersedes all
prior agreements, oral or written, relating to its subject matter.

 

67



--------------------------------------------------------------------------------

(b) This Agreement may be amended in writing signed by each Collateral Agent
party to this Agreement at the time of such amendment, each Representative that
is a party to this Agreement at the time of such amendment (in each case, acting
in accordance with the documents governing the applicable Debt Facility) and
each other Secured Party that is a direct party hereto at the time of such
amendment; provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires Foresight’s consent or which materially
increases the obligations or materially reduces the rights of, or otherwise
materially adversely affects, any Credit Party (which for avoidance of doubt
includes Sections 5.01, 5.02, 5.03, 5.05, 5.06, 6.01, 8.03, 8.07 and 8.10 hereof
but excludes any other provision of Article VIII), shall require the consent of
Foresight (and in any case shall be notified to Foresight by the other parties
thereto). Any such amendment, supplement or waiver shall be in writing and shall
be binding upon all of the Secured Parties and their respective successors and
assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party (and
with respect to any amendment or modification which by the terms of this
Agreement requires Foresight’s consent or which increases the obligations or
reduces the rights of any Credit Party, with the consent of Foresight), any
Collateral Agent or Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 8.10 of this
Agreement and upon such execution and delivery, such Collateral Agent or
Representative and the Secured Parties and Secured Obligations of the Debt
Facility for which such Representative is acting shall be subject to the terms
hereof.

(d) Notwithstanding anything in this Agreement to the contrary, it is understood
and agreed that the Collateral Agents, the Representatives then party to this
Agreement and Foresight, without the consent of any other First Lien Secured
Party or any other Second Lien Secured Party, may enter into a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) to give effect to any amendments in connection with a Refinancing of
any of the Secured Obligations or to effectuate the subordination of Liens as
required by this Agreement; provided, that any such supplemental agreement is
not prohibited by any of the Secured Debt Documents then in effect in accordance
with the terms thereof and Officer’s Certificate delivered to the Collateral
Agents and applicable Representatives certifying such compliance shall be
conclusive and the Collateral Agents and such Representatives may rely thereon
without further inquiry and shall be fully protected in doing so; and provided,
further, that the Representatives shall, at the written direction of Foresight,
execute and deliver such supplemental agreement at the other’s request and such
supplemental agreement may contain additional intercreditor terms applicable
solely to the holders of such Replacement First Lien Debt or Replacement Second
Lien Debt vis-à-vis the holders of the relevant obligations hereunder.

SECTION 8.04. Information Concerning Financial Condition of Foresight and the
Subsidiaries. None of the Collateral Agents, Representatives or other Secured
Parties shall have any duty to inform the other parties of (a) the financial
condition of Foresight and the Subsidiaries and all endorsers or guarantors of
the Secured Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the Secured Obligations. No Secured Parties shall have any duty to
advise any other party hereunder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event that any
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any

 

68



--------------------------------------------------------------------------------

such information to any other party, it shall be under no obligation to (i)
make, and no Secured Party shall be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 8.05. Subrogation. (a) Each Second Lien Representative, on behalf of
itself and each Second Lien Secured Party under its Second Lien Debt Facility,
hereby waives any rights of subrogation it may acquire as a result of any
payment hereunder until the Discharge of First Lien Obligations has occurred.

(b) Each Third Lien Representative, on behalf of itself and each Third Lien
Secured Party under its Third Lien Debt Facility, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations and the Discharge of Second Lien Obligations
has occurred.

SECTION 8.06. Application of Payments. (a) Except as otherwise provided herein,
all payments received by the First Lien Secured Parties may be applied, reversed
and reapplied, in whole or in part, to such part of the First Lien Obligations
as the First Lien Secured Parties, in their sole discretion, deem appropriate,
consistent with the terms of the First Lien Debt Documents. Except as otherwise
provided herein, the Second Lien Collateral Agent, the Third Lien Collateral
Agent, each Second Lien Representative, on behalf of itself and each Second Lien
Secured Party under its Second Lien Debt Facility, and each Third Lien
Representative, on behalf of itself and each Third Lien Secured Party under its
Third Lien Debt Facility, each assents to any such extension or postponement of
the time of payment of the First Lien Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any Lien that may at any time secure any part of the First Lien Obligations
and to the addition or release of any other Person primarily or secondarily
liable therefor.

(b) Except as otherwise provided herein, all payments received by the Second
Lien Secured Parties may be applied, reversed and reapplied, in whole or in
part, to such part of the Second Lien Obligations as the Second Lien Secured
Parties, in their sole discretion, deem appropriate, consistent with the terms
of the Second Lien Debt Documents. Except as otherwise provided herein, the
Third Lien Collateral Agent and each Third Lien Representative, on behalf of
itself and each Third Lien Secured Party under its Third Lien Debt Facility,
each assents to any such extension or postponement of the time of payment of the
Second Lien Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any Lien that may
at any time secure any part of the Second Lien Obligations and to the addition
or release of any other Person primarily or secondarily liable therefor.

SECTION 8.07. Additional Guarantors. Foresight agrees that, if any Subsidiary or
Parent shall, in accordance with any of the Secured Debt Documents, become a
First Lien Guarantor, Second Lien Guarantor or Third Lien Guarantor, after the
date hereof, it will promptly cause such Subsidiary or Parent to become party
hereto by executing and delivering an

 

69



--------------------------------------------------------------------------------

instrument in the form of Annex I. Upon such execution and delivery, such
Subsidiary or Parent will become a First Lien Guarantor, Second Lien Guarantor
and Third Lien Guarantor hereunder with the same force and effect as if
originally named as a First Lien Guarantor, Second Lien Guarantor and Third Lien
Guarantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
each of the Collateral Agents. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

SECTION 8.08. Dealings with Guarantors. Upon any application or demand by any
Credit Party to any Collateral Agent or Representative to take or permit any
action under any of the provisions of this Agreement or under any Collateral
Document (if such action is subject to the provisions hereof), at the request of
such Collateral Agent or Representative, such Credit Party, as appropriate,
shall furnish to such Representative a certificate of a Responsible Officer (an
“Officer’s Certificate”) certifying that all conditions precedent, if any,
provided for in this Agreement or such Collateral Document, as the case may be,
relating to the proposed action have been complied with, except that in the case
of any such application or demand as to which the furnishing of such documents
is specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

SECTION 8.09. Interpretation. Any determinations as to whether the Discharge of
First Lien Priority Obligations, the Discharge of Excess First Lien Obligations,
the Discharge of Second Lien Priority Obligations or the Discharge of Excess
Second Lien Obligations has occurred shall be made without taking into account
any limitations on any such obligations imposed by the Bankruptcy Court or other
applicable Bankruptcy Law.

SECTION 8.10. Refinancings, Etc. (a) Subject to Section 5.03, the Secured
Obligations may be Refinanced without affecting the Lien priorities provided for
herein or the other provisions hereof (it is understood that the foregoing shall
in no way be interpreted to limit the ability of any Credit Party to undertake
any refinancing or replacement transaction otherwise permitted by the Secured
Debt Documents); provided that (i) the Collateral Agents and each other
Representative then party to this Agreement shall receive on or prior to the
incurrence of any Indebtedness constituting a Exchangeable Debt Refinancing
Facility, Replacement First Lien Debt, Replacement Second Lien Debt or
Replacement Third Lien Debt, as the case may be, an (A) Officer’s Certificate
certifying that the legend requirements in Section 5.03(c) have been satisfied
and all conditions precedent have been met and designating the Indebtedness
incurred to such effect such Refinancing as a “First Lien Debt Facility”,
“Second Lien Debt Facility” or “Third Lien Debt Facility”, as applicable, and
(B) a Joinder Agreement from the holders or lenders of any such Indebtedness (or
an authorized agent, trustee or other trustee on their behalf) and, to the
extent a new collateral agent is being appointed in connection with the
incurrence of such Indebtedness, executed by such new collateral agent, and (ii)
the amount of the Second Lien Obligations or Third Lien Obligations shall not be
increased by more than the Permitted Refinancing Increase in respect thereof.
Upon the consummation of such Refinancing and satisfaction of the requirements
set forth in this Section 8.10, the holders, lenders and agents of such
Replacement First Lien Debt, Replacement Second Lien Debt, Exchangeable
Refinancing Debt Facility or Replacement Third Lien Debt shall be entitled to
the benefits, rights and obligations of this Agreement as (x) in the case of any
Replacement First Lien Debt, as First Lien

 

70



--------------------------------------------------------------------------------

Secured Parties, (y) in the case of any Replacement Second Lien Debt, as Second
Lien Secured Parties and (z) in the case of any Exchangeable Debt Refinancing
Facility or Replacement Third Lien Debt, as Third Lien Secured Parties.

(b) Foresight and the Guarantors may incur Additional First Lien Debt or enter
into Permitted Secured Commodity Swap Contracts, Secured Hedge Agreements and
Secured Cash Management Agreements without notice to or the consent (except to
the extent a consent is otherwise required under any Secured Debt Document) of
any Collateral Agent, Representative or any other Secured Party, all without
affecting the Lien priorities provided for herein or the other provisions
hereof; provided that (i) the First Lien Collateral Agent shall receive on or
prior to the incurrence of such Additional First Lien Debt or entering into of
such Permitted Secured Commodity Swap Contract, Secured Hedge Agreement or
Secured Cash Management Agreement, as the case may be, an (A) Officer’s
Certificate certifying that (1) Foresight or such Guarantor is permitted to
incur such Additional First Lien Debt or enter into such Permitted Secured
Commodity Swap Contract, Secured Hedge Agreement or Secured Cash Management
Agreement and incur any Obligations in respect thereof, under each Secured Debt
Document then in effect, (2) the legend requirements in Section 5.03(c) have
been satisfied and (3) all conditions precedent have been met and (B) a Joinder
Agreement executed by (1) in the case of any Additional First Lien Debt, the
holders or lenders of such Additional First Lien Debt (or an authorized agent or
trustee on their behalf), (2) in the case of any Permitted Secured Commodity
Swap Contract, Secured Hedge Agreement or Secured Cash Management Agreement, the
Hedge Bank, Cash Management Bank or Secured Commodity Swap Counterparty party
thereto and (ii) on or before the date of such incurrence or execution, the
Obligations of the Credit Parties in respect of such Additional First Lien Debt,
Permitted Secured Commodity Swap Contract, Secured Hedge Agreement or Secured
Cash Management Agreement are designated by Foresight in an Officer’s
Certificate delivered to the Collateral Agents then a party to this Agreement as
a “First Lien Obligations” comprised of an “Additional First Lien Debt
Facility”, “Permitted Secured Commodity Swap Contract”, “Secured Hedge
Agreement” or “Secured Cash Management Agreement, as applicable. Upon the
consummation of such transaction and satisfaction of the requirements set forth
in this clause (b), the holders, lenders and agents of such Additional First
Lien Debt or the applicable Hedge Bank, Cash Management Bank or Secured
Commodity Swap Counterparty shall be entitled to the benefits, rights and
obligations of this Agreement as First Lien Secured Parties.

(c) Foresight and the Guarantors may incur Additional Second Lien Debt or enter
into Permitted Secured Commodity Swap Contracts and Secured Hedge Agreements
without notice to or the consent (except to the extent a consent is otherwise
required under any Secured Debt Document) of any Collateral Agent,
Representative or any other Secured Party, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided that (i)
the Second Lien Collateral Agent shall receive on or prior to the incurrence of
such Additional Second Lien Debt or entering into of such Permitted Secured
Commodity Swap Contract or Secured Hedge Agreement, as the case may be, an (A)
an Officer’s Certificate and opinion of counsel, stating that (1) Foresight or
such Guarantor is permitted to incur such Additional Second Lien Debt or enter
into such Permitted Secured Commodity Swap Contract or Secured Hedge Agreement
and incur any Obligations in respect thereof, under each Secured Debt Document
then in effect, (2) the legend requirements in Section 5.03(c) have been
satisfied and (3) all conditions precedent have been met and (B) a Joinder
Agreement executed by (1) in the

 

71



--------------------------------------------------------------------------------

case of any Additional Second Lien Debt, the holders or lenders of such
Additional Second Lien Debt (or an authorized agent or trustee on their behalf),
(2) in the case of any Permitted Secured Commodity Swap Contract or Secured
Hedge Agreement, the Hedge Bank or the Secured Commodity Swap Counterparty party
thereto and (ii) on or before the date of such incurrence or execution, the
Obligations of the Credit Parties in respect of such Additional Second Lien
Debt, Permitted Secured Commodity Swap Contract or Secured Hedge Agreement are
designated by Foresight in an Officer’s Certificate delivered to the Collateral
Agents then a party to this Agreement as a “Second Lien Obligations” comprised
of an “Additional Second Lien Debt Facility”, “Permitted Secured Commodity Swap
Contract” or “Secured Hedge Agreement”, as applicable. Upon the consummation of
such transaction and satisfaction of the requirements set forth in this clause
(c), the holders, lenders and agents of such Additional Second Lien Debt or the
applicable Hedge Bank or Secured Commodity Swap Counterparty shall be entitled
to the benefits, rights and obligations of this Agreement as Second Lien Secured
Parties

SECTION 8.11. Additional First Lien Debt. Foresight and the Guarantors may incur
Additional First Lien Debt, without notice to, or the consent (except to the
extent a consent is otherwise required under any First Lien Debt Document) of
any First Lien Representative, any Second Lien Representative or any other
Secured Party, all without affecting the Lien priorities provided for herein or
the other provisions hereof provided that (i) the First Lien Collateral Agent
shall receive on or prior to the incurrence of the Additional First Lien Debt,
as the case may be, an (A) Officer’s Certificate certifying that (I) the
incurrence thereof is permitted by each applicable First Lien Debt Document,
(II) the legend requirements in Section 5.03(c) have been satisfied and (B) a
Joinder Agreement from the holders or lenders of any Additional First Lien Debt
and (ii) on or before the date of such incurrence, such Additional First Lien
Debt Facilities are designated by Foresight in an Officer’s Certificate
delivered by a Responsible Officer to the First Lien Collateral Agent and the
Second Lien Collateral Agent as an “Additional First Lien Debt Facility”. Upon
the consummation of such transaction and satisfaction of the requirements of
this Section 8.11, the holders, lenders and agents of such Additional First Lien
Debt shall be entitled to the benefits, rights and obligations of this Agreement
as First Lien Secured Parties.

SECTION 8.12. Additional Second Lien Debt. Foresight and the Guarantors may
incur Additional Second Lien Debt, without notice to, or the consent (except to
the extent a consent is otherwise required under any First Lien Debt Document or
Second Lien Debt Document) of any First Lien Representative, any Second Lien
Representative or any other Secured Party, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided that (i)
the First Lien Collateral Agent and the Second Lien Collateral Agent shall
receive on or prior to the incurrence of the Additional First Lien Debt, as the
case may be, (A) an Officer’s Certificate and opinion of counsel, stating that
(I) the incurrence thereof is permitted by each applicable First Lien Debt
Document and Second Lien Debt Document, (II) the legend requirements in Section
5.03(c) have been satisfied and (III) all conditions precedent have been met and
(B) a Joinder Agreement from the holders or lenders of any Additional Second
Lien Debt and (ii) on or before the date of such incurrence, such Additional
Second Lien Debt Facilities are designated by Foresight in an Officer’s
Certificate delivered to the First Lien Collateral Agent and the Second Lien
Collateral Agent as an “Additional Second Lien Debt Facility”. Upon the
consummation of such transaction and satisfaction of the requirements of this
Section 8.12, the holders, lenders and agents of such Additional Second Lien
Debt shall be entitled to the benefits, rights and obligations of this Agreement
as Second Lien Secured Parties.

 

72



--------------------------------------------------------------------------------

SECTION 8.13. Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or email as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, if to any Credit
Party or any Secured Party, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 8.13. Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); provided, that notices to the First Lien Collateral Agent, the
Second Lien Exchangeable PIK Notes Trustee or the Second Lien Notes Trustee
shall only be effective upon actual receipt of written notice thereof. For the
avoidance of doubt, no oral or telephonic notice or communication shall
constitute effective delivery to the First Lien Collateral Agent, the Second
Lien Exchangeable PIK Notes Trustee or the Second Lien Secured Notes Trustee.
Notices delivered through electronic communications to the extent provided in
subsection (b) below shall be effective as provided in such subsection (b).

(b) Electronic Communications. (i) Notices and other communications sent to any
Lien Secured Party to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided, further, that
notices to the First Lien Collateral Agent, the Second Lien Exchangeable PIK
Notes Trustee or the Second Lien Secured Notes Trustee shall only be effective
upon actual receipt thereof in writing.

(c) Reliance. The Secured Parties shall be entitled to rely and act upon any
notices purportedly given by or on behalf of any Credit Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with any
Secured Party may be recorded by such Secured Party, and each of the parties
hereto hereby consents to such recording.

SECTION 8.14. Transfers. The Second Lien Collateral Agent, the Third Lien
Collateral Agent, each Second Lien Representative and each Third Lien
Representative, each agrees not to resign in its capacity as such or assign its
rights and responsibilities in its capacity as such unless the applicable
successor or assignee expressly agrees in writing to be bound by this Agreement
and assumes the applicable obligations hereunder.

 

73



--------------------------------------------------------------------------------

SECTION 8.15. Further Assurances. The First Lien Collateral Agent, each First
Lien Representative, on behalf of itself and each First Lien Secured Party under
the First Lien Debt Facility for which it is acting, the Second Lien Collateral
Agent, each Second Lien Representative, on behalf of itself, and each Second
Lien Secured Party under its Second Lien Debt Facility, the Third Lien
Collateral Agent and each Third Lien Representative, on behalf of itself, and
each Third Lien Secured Party under its Third Lien Debt Facility, each agrees
that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

SECTION 8.16. GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER SECURED DEBT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER SECURED DEBT DOCUMENT SHALL
AFFECT ANY RIGHT TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER SECURED DEBT DOCUMENT AGAINST FORESIGHT OR ANY OTHER CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER SECURED DEBT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 8.16. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES TO SUCH PARTY IN SECTION 8.13.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

74



--------------------------------------------------------------------------------

SECTION 8.17. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER SECURED DEBT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.17.

SECTION 8.18. Binding on Successors and Assigns. This Agreement shall be binding
upon each of the Secured Parties, each of the Credit Parties hereto and their
respective successors and assigns.

SECTION 8.19. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.20. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.21. Authorization; Specific Performance. By its signature, each Person
executing this Agreement on behalf of a party hereto represents and warrants to
the other parties hereto that it is duly authorized to execute this
Agreement. The First Lien Secured Parties have appointed the First Lien
Collateral Agent as collateral agent pursuant to the First Lien Credit Agreement
on behalf of the First Lien Secured Parties and the First Lien Collateral Agent
represents and warrants that it has duly accepted such appointment. Each of the
Second Lien Representatives has appointed the Second Lien Collateral Agent as
collateral agent pursuant to the terms of the Second Lien Indenture Documents on
behalf of the Second Lien Secured Parties and the Second Lien Collateral Agent
represents and warrants that it has duly accepted such

 

75



--------------------------------------------------------------------------------

appointment. Each of the Third Lien Representatives and the Third Lien Secured
Parties have appointed the Third Lien Collateral Agent as collateral agent
pursuant to the terms of the Third Lien Collateral Agency Agreement on behalf of
the Third Lien Secured Parties and the Third Lien Collateral Agent and
represents and warrants that it has duly accepted such appointment.

Each Secured Party may demand specific performance of this Agreement or obtain
relief by injunction or other appropriate equitable relief. The First Lien
Collateral Agent, the Second Lien Collateral Agent, the Third Lien Collateral
Agent and each Representative, on behalf of itself and the Secured Parties under
its Debt Facility, hereby irrevocably waives any defense based on the adequacy
of a remedy at law and any other defense that might be asserted to bar the
remedy of specific performance in any action that may be brought by the any
Secured Party against any other Secured Party in respect of this Agreement.

SECTION 8.22. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the First
Lien Collateral Agent, First Lien Representatives, the other First Lien Secured
Parties, the Second Lien Collateral Agent, the Second Lien Representatives, the
other Second Lien Secured Parties, the Third Lien Collateral Agent, the Third
Lien Representatives, the other Third Lien Secured Parties, and their respective
permitted successors and assigns, and no other Person (including the Credit
Parties, or any trustee, receiver, debtor in possession or bankruptcy estate in
a bankruptcy or like proceeding) shall have or be entitled to assert such
rights. Nothing in this Agreement is intended to or shall impair the obligations
of any Credit Party, which are absolute and unconditional, to pay the Secured
Obligations as and when the same shall become due and payable in accordance with
their terms. Except for Sections 5.01, 5.02, 5.03, 5.05, 5.06, 6.01 and Article
VIII hereof, neither Foresight nor any other Credit Party shall have any rights
hereunder.

SECTION 8.23. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto (the “Effective Date”). Upon the occurrence
of the Effective Date, each of the Secured Parties shall recognize the existence
and permissibility of the other Secured Parties and their respective
Indebtedness, Liens and/or Obligations pursuant to the terms of this Agreement.

SECTION 8.24. Collateral Agent and Representative. It is understood and agreed
that (a) each of the Administrative Agent and the First Lien Collateral Agent is
entering into this Agreement in its capacity as collateral agent or
administrative agent, as applicable, under the First Lien Credit Agreement and
the provisions of Articles IX and X of the First Lien Credit Agreement
applicable to the Administrative Agent (as defined therein) and the Collateral
Agent (as defined therein) thereunder shall also apply to the Administrative
Agent and the First Lien Collateral Agent hereunder and (b) the Second Lien
Collateral Agent is entering into this Agreement in its capacity as collateral
agent under the Second Lien Indenture Documents and the provisions of Article
7.7 of the Second Lien Collateral Trust Agreement shall also apply to the Second
Lien Collateral Agent hereunder.

SECTION 8.25. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

76



--------------------------------------------------------------------------------

SECTION 8.26. Certain Notices. Foresight agrees to give (a) the Second Lien
Collateral Agent and the Third Lien Collateral Agent prompt written notice of
the occurrence of the Discharge of First Lien Priority Obligations, (b) the
First Lien Collateral Agent and the Third Lien Collateral Agent prompt written
notice of the occurrence of the Discharge of Second Lien Priority Obligations,
(c) the Second Lien Collateral Agent and the Third Lien Collateral Agent prompt
written notice of the occurrence of the Discharge of Excess First Lien
Obligations and (d) the First Lien Collateral Agent and the Third Lien
Collateral Agent prompt written notice of the occurrence of the Discharge of
Excess Second Lien Obligations.

SECTION 8.27. Indirect Action. Unless otherwise expressly stated, if a party may
not take an action under this Agreement, then it may not take that action
indirectly, or take any action assisting or supporting any other Person in
taking that action directly or indirectly. “Taking an action indirectly” means
taking an action that is not expressly prohibited for the party but is intended
to have substantially the same effect as the prohibited action.

SECTION 8.28. Trustee Action. (a) Wilmington Trust, National Association is
entering into this Agreement solely in its capacity as Second Lien Exchangeable
PIK Notes Trustee under the Second Lien Exchangeable PIK Note Indenture and the
rights, powers, privileges, protections, immunities and indemnities afforded to
the Second Lien Exchangeable PIK Notes Trustee under the Second Lien
Exchangeable PIK Note Indenture shall also apply to Wilmington Trust, National
Association as Second Lien Representative hereunder.

(b) Wilmington Savings Fund Society, FSB is entering into this Agreement solely
in its capacity as Second Lien Secured Notes Trustee and Second Lien Collateral
Agent under the Second Lien Secured Note Indenture and as Second Lien Collateral
Agent under the Second Lien Collateral Trust Agreement and the rights, powers,
privileges, protections, immunities and indemnities afforded to the Second Lien
Secured Notes Trustee under the Second Lien Secured Note Indenture and the
Second Lien Collateral Trust Agreement shall also apply to Wilmington Savings
Fund Society, FSB as Second Lien Collateral Agent hereunder.

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FORESIGHT ENERGY LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President and Chief Executive Officer
FORESIGHT ENERGY LP By   Foresight Energy GP LLC, its general partner By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

ADENA RESOURCES, LLC AKIN ENERGY LLC AMERICAN CENTURY MINERAL LLC AMERICAN
CENTURY TRANSPORT LLC COAL FIELD CONSTRUCTION COMPANY LLC COAL FIELD REPAIR
SERVICES LLC FORESIGHT COAL SALES LLC FORESIGHT ENERGY EMPLOYEE SERVICES
CORPORATION FORESIGHT ENERGY FINANCE CORPORATION FORESIGHT ENERGY LABOR LLC
FORESIGHT ENERGY SERVICES LLC HILLSBORO ENERGY LLC HILLSBORO TRANSPORT LLC LD
LABOR COMPANY LLC LOGAN MINING LLC M-CLASS MINING LLC MACH MINING LLC MACOUPIN
ENERGY LLC MARYAN MINING LLC OENEUS LLC (D/B/A SAVATRAN LLC) PATTON MINING LLC
SENECA REBUILD LLC SITRAN LLC SUGAR CAMP ENERGY, LLC TANNER ENERGY LLC VIKING
MINING LLC WILLIAMSON ENERGY, LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

CITIBANK, N.A. acting solely in its capacity as Lender Agent By:  

/s/ Dale R. Goncher

  Name:   Dale R. Goncher   Title:   Vice President



--------------------------------------------------------------------------------

Wilmington Trust, National Association, as Trustee By:  

/s/ John T. Needham, Jr.

  Name:   John T. Needham, Jr.   Title:   Vice President



--------------------------------------------------------------------------------

Wilmington Savings Fund Society, FSB, as Collateral Agent By:  

/s/ Geoffrey J. Lewis

  Name:   Geoffrey J. Lewis   Title:   Vice President



--------------------------------------------------------------------------------

ANNEX I

FORM OF GUARANTOR SUPPLEMENT

[FORM OF] SUPPLEMENT NO. [            ] dated as of [            ], 20[    ]
(the “Supplement”), to the INTERCREDITOR AGREEMENT dated as of August 30, 2016
(the “Intercreditor Agreement”), among FORESIGHT ENERGY LLC, a Delaware limited
liability company (“Foresight”), FORESIGHT ENERGY FINANCE CORPORATION, a
Delaware corporation, each of the Guarantors party thereto from time to time
(each a “Guarantor”), CITIBANK, N.A., as Administrative Agent and First Lien
Collateral Agent, Wilmington Savings Fund Society, FSB, as Second Lien
Collateral Agent, Wilmington Trust, National Association, as the Second Lien
Exchangeable PIK Notes Trustee, Wilmington Savings Fund Society, FSB, as the
Second Lien Secured Notes Trustee, each Hedge Bank party thereto from time to
time, each Secured Commodity Swap Counterparty party thereto from time to time,
each Cash Management Bank party thereto from time to time and each additional
Representative party thereto from time to time.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to such terms in the Intercreditor Agreement.

B. The First Lien Guarantors, the Second Lien Guarantors and the Third Lien
Guarantors, if any, have entered into the Intercreditor Agreement. Pursuant to
the First Lien Debt Documents, the Second Lien Debt Documents and the Third Lien
Debt Documents, as applicable, certain newly acquired or organized Subsidiaries
or Parents of Foresight and other Credit Parties are required to enter into the
Intercreditor Agreement. Section 8.07 of the Intercreditor Agreement provides
that such Subsidiaries or Parents may become party to the Intercreditor
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned [Subsidiary/Parent] (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the First Lien
Debt Documents, the Second Lien Debt Documents and the Third Lien Debt
Documents, as applicable.

Accordingly, the First Lien Collateral Agent, the Second Lien Collateral Agent,
the Third Lien Collateral Agent, if any, and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 8.07 of the Intercreditor Agreement, the
New Guarantor by its signature below becomes a First Lien Guarantor [and][,] a
Second Lien Guarantor [and a Third Lien Guarantor] under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
First Lien Guarantor[and][,] a Second Lien Guarantor [and Third Lien Guarantor]
and the New Guarantor hereby agrees to all the terms and provisions of the
Intercreditor Agreement applicable to it as a First Lien Guarantor [and][,] a
Second Lien Guarantor [and a Third Lien Guarantor], thereunder. Each reference
to a “First Lien Guarantor”, a “Second Lien Guarantor”[, a “Third Lien
Guarantor]” or a “Guarantor” in the Intercreditor Agreement shall be deemed to
include the New Guarantor. The Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Guarantor represents and warrants to each of the Collateral
Agents and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each of the
Collateral Agents shall have received a counterpart of this Supplement that
bears the signature of the New Guarantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.13 of the Intercreditor Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
in care of Foresight as specified in the Intercreditor Agreement.

SECTION 8. Foresight agrees to reimburse each of the Collateral Agents for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for such
Collateral Agents as required by the applicable First Lien Debt Documents,
Second Lien Debt Documents or Third Lien Debt Documents.

[Signatures on following pages.]

 

Annex I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and each of the Collateral Agents have
duly executed this Supplement to the Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW GUARANTOR] as First Lien Guarantor [and][,] Second Lien Guarantor
[and Third Lien Guarantor] By:  

 

  Name:     Title:  

 

Acknowledged by: [                    ], as First Lien Collateral Agent By:  

 

  Name:   Title: [                    ], as Second Lien Collateral Agent By:  

 

  Name:   Title: [[                    ], as Third Lien Collateral Agent By:  

 

  Name:   Title:]

 

Annex I-3



--------------------------------------------------------------------------------

ANNEX II

FORM OF JOINDER AGREEMENT

Reference is made to the INTERCREDITOR AGREEMENT dated as of August 30, 2016
(the “Intercreditor Agreement”), among FORESIGHT ENERGY LLC, a Delaware limited
liability company (“Foresight”), FORESIGHT ENERGY FINANCE CORPORATION, a
Delaware corporation, each of the Guarantors party thereto from time to time
(each a “Guarantor”), CITIBANK, N.A., as Administrative Agent and First Lien
Collateral Agent, Wilmington Savings Fund Society, FSB, as Second Lien
Collateral Agent, Wilmington Trust, National Association, as the Second Lien
Exchangeable PIK Notes Trustee, Wilmington Savings Fund Society, FSB, as the
Second Lien Secured Notes Trustee, each Hedge Bank party thereto from time to
time, each Secured Commodity Swap Counterparty party thereto from time to time,
each Cash Management Bank party thereto from time to time and each additional
Representative party thereto from time to time.

A. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Intercreditor Agreement.

B. This Joinder Agreement (the “Joinder Agreement”) is being executed and
delivered pursuant to Section 8.10 of the Intercreditor Agreement as a condition
precedent to the debt for which the undersigned is acting as representative
being entitled to the rights and obligations of being [First/Second/Third] Lien
Obligations under the Intercreditor Agreement.

SECTION 1. Joinder. The undersigned, [                    ], a
[                    ], (the “New Secured Party”) as [trustee] [collateral
trustee] [administrative agent] [collateral agent] [Hedge Bank] [Cash Management
Bank] [Secured Commodity Swap Counterparty] under that certain [describe
applicable indenture, credit agreement or other document governing the
applicable Secured Obligations] (the “New Debt Document”) hereby:

(a) becomes a [[[First][Second][Third] Lien
Representative][[First][Second][Third] Lien Collateral Agent] on behalf of the
[First][Second][Third] Lien Secured Parties party to the New Debt Document
pursuant to which it has been appointed agent to represent such Secured Parties
and has been authorized to become a party to the Intercreditor Agreement on
behalf of such Secured Parties][Hedge Bank][Cash Management Bank][Secured
Commodity Swap Counterparty] for all purposes of the Intercreditor Agreement on
the terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof as a [[First][Second][Third] Lien
Representative][Hedge Bank][Cash Management Bank][Secured Commodity Swap
Counterparty]; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address]

 

Annex II-1



--------------------------------------------------------------------------------

SECTION 2. Undertakings. The New Secured Party hereby acknowledges, agrees and
confirms that, by its execution of this Agreement:

(a) the New Secured Party will be deemed to be a party to the Intercreditor
Agreement, and, from and after the date hereof, shall have all of the
obligations of a [[First][Second][Third] Lien [Representative][Collateral
Agent]][Hedge Bank][Cash Management Bank][Secured Commodity Swap Counterparty]
thereunder as if it had executed the Intercreditor Agreement and the New Debt
Document shall be deemed a [First][Second][Third] Lien Debt Document under the
Intercreditor Agreement and all Obligations of the Credit Parties thereunder
shall be [First][Second][Third] Lien Obligations for all purposes thereof and
the New Secured Party hereby ratifies, as of the date hereof, and accedes to and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the [[First][Second][Third] Lien [Representative][Collateral Agent][Hedge
Bank][Cash Management Bank][Secured Commodity Swap Counterparty] contained in
the Intercreditor Agreement;

(b) to the extent the New Secured Party is an agent or trustee for one or more
Secured Parties, the New Secured Party acknowledges that it has the authority to
bind such Secured Parties to the Intercreditor Agreement and such Secured
Parties are hereby bound by the terms and conditions of the Intercreditor
Agreement applicable to the [First][Second][Third] Lien Secured Parties and
Secured Parties, including the provisions relating to the ranking of First
Priority Liens, Second Priority Liens and Third Priority Liens and the order of
application of proceeds from enforcement of First Priority Liens, Second
Priority Liens and Third Priority Liens.

SECTION 3. Collateral Agent. [Each of the undersigned First/Second/Third Lien
Representatives and the First/Second/Third Lien Secured Parties have appointed
the First/Second/Third Lien Collateral Agent as collateral agent pursuant to the
terms of the First/Second/Third Lien Collateral Agency Agreement on behalf of
the First/Second/Third Lien Secured Parties and the First/Second/Third Lien
Collateral Agent represents and warrants that it has duly accepted such
appointment.]

SECTION 4. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

SECTION 5. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission or other electronic method
shall be as effective as delivery of a manually signed counterpart of this
Joinder Agreement.

SECTION 6. Invalidity. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Annex II-2



--------------------------------------------------------------------------------

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 8.13 of the Intercreditor Agreement.

SECTION 8. Expenses. Foresight agrees to reimburse each of the Secured Parties
for its reasonable out-of-pocket expenses in connection with this Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for such Secured Parties as required by the applicable First Lien Debt
Documents, Second Lien Debt Documents or Third Lien Debt Documents.

SECTION 9. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signatures on following pages.]

 

Annex II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers or representatives as of [            ],
20[    ].

 

[insert name of New Secured Representative], as [specify capacity in which New
Secured Representative is executing/joining Intercreditor Agreement] By:  

 

Name:  

 

Title:  

 

The First Lien Collateral Agent hereby acknowledges receipt of this Joinder
Agreement:

 

[                    ] as First Lien Collateral Agent By:  

 

Name:  

 

Title:  

 

The Second Lien Collateral Agent hereby acknowledges receipt of this Joinder
Agreement:

 

[                    ] as Second Lien Collateral Agent By:  

 

Name:  

 

Title:  

 

[The Third Lien Collateral Agent hereby acknowledges receipt of this Joinder
Agreement:

 

[                    ] as Third Lien Collateral Agent By:  

 

Name:  

 

Title:  

 

 

Annex II-4



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: FORESIGHT ENERGY LLC By:  

 

Name:  

 

Title:  

 

FORESIGHT ENERGY FINANCE CORPORATION By:  

 

Name:  

 

Title:  

 

 

Annex II-5